Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 03833HAE9
Revolving Credit (US) CUSIP Number: 03833HAF6

Revolving Credit (UK) CUSIP Number: 03833HAG4

Term Loan CUSIP Number: 03833HAH2

 

 

 

 

CREDIT AGREEMENT

 

dated as of July 20, 2017,

 

by and among

 

APTARGROUP, INC.

and

APTARGROUP UK HOLDINGS LIMITED,

as Borrowers,

 

the Lenders referred to herein,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Administrative Agent,

 

BANK OF AMERICA, N.A.,

HSBC BANK USA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

BNP PARIBAS,

as Documentation Agent

 

 

WELLS FARGO SECURITIES, LLC,
HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1 - DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

Section 1.1

Definitions

 

1

Section 1.2

Other Interpretive Provisions

 

29

Section 1.3

Accounting Terms

 

30

Section 1.4

Rounding

 

30

Section 1.5

References to Agreements and Laws

 

30

Section 1.6

Times of Day

 

30

Section 1.7

Exchange Rates; Currency Equivalents

 

31

Section 1.8

Additional Alternative Currencies

 

31

Section 1.9

Change of Currency

 

32

 

 

 

 

Section 2 - THE COMMITMENTS AND CREDIT EXTENSIONS

 

32

 

 

 

 

Section 2.1

Commitments

 

32

Section 2.2

Borrowings, Conversions and Continuations of Loans

 

35

Section 2.3

Prepayments

 

37

Section 2.4

Termination or Reduction of Commitments

 

38

Section 2.5

Repayment of Loans

 

38

Section 2.6

Interest

 

39

Section 2.7

Fees

 

39

Section 2.8

Computation of Interest and Fees

 

40

Section 2.9

Evidence of Debt

 

40

Section 2.10

Payments Generally; Administrative Agent’s Clawback

 

41

Section 2.11

Sharing of Payments by Lenders

 

43

Section 2.12

Defaulting Lenders

 

43

Section 2.13

Extension of Maturity Date

 

45

Section 2.14

Increase in Commitments

 

47

Section 2.15

Cash Collateral

 

49

Section 2.16

Margin Stock

 

49

Section 2.17

Nature of Obligations; Company as Borrowing Agent

 

49

 

 

 

 

Section 3 - TAXES, YIELD PROTECTION AND ILLEGALITY

 

50

 

 

 

 

Section 3.1

Taxes

 

50

Section 3.2

Illegality

 

54

Section 3.3

Inability to Determine Rates

 

55

Section 3.4

Increased Costs Generally

 

55

Section 3.5

Compensation for Losses

 

56

Section 3.6

Mitigation Obligations; Replacement of Lenders

 

57

Section 3.7

Survival

 

58

 

 

 

 

Section 4 - CONDITIONS PRECEDENT

 

58

 

 

 

 

Section 4.1

Conditions to Closing and Initial Loans

 

58

Section 4.2

All Borrowings

 

60

 

 

 

 

Section 5 - REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

 

Section 5.1

Organization

 

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 5.2

Corporate Power and Authority

 

61

Section 5.3

No Violation

 

61

Section 5.4

Governmental Authorization

 

61

Section 5.5

Litigation

 

61

Section 5.6

Use of Proceeds; Margin Regulations

 

61

Section 5.7

Investment Company Act

 

62

Section 5.8

Disclosure

 

62

Section 5.9

Financial Statements

 

62

Section 5.10

No Material Adverse Effect

 

62

Section 5.11

Taxes

 

62

Section 5.12

ERISA Compliance

 

63

Section 5.13

Intellectual Property

 

63

Section 5.14

Compliance with Statutes, Etc.

 

64

Section 5.15

Environmental Matters

 

64

Section 5.16

No Default

 

64

Section 5.17

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

 

64

Section 5.18

Representations as to Foreign Obligors

 

65

Section 5.19

Centre of Main Interests

 

65

 

 

 

 

Section 6 - COVENANTS

 

66

 

 

 

 

Section 6.1

Existence

 

66

Section 6.2

Maintenance

 

66

Section 6.3

Taxes

 

66

Section 6.4

ERISA

 

66

Section 6.5

Insurance

 

67

Section 6.6

Financial Reports and Other Information

 

67

Section 6.7

Lender Inspection Rights

 

70

Section 6.8

Conduct of Business

 

70

Section 6.9

Limitation on Certain Restrictions on Subsidiaries

 

70

Section 6.10

Mergers, Consolidations and Asset Sales

 

71

Section 6.11

Use of Property and Facilities; Environmental, Health and Safety Laws

 

71

Section 6.12

Liens

 

72

Section 6.13

Debt

 

74

Section 6.14

Advances, Acquisitions, Investments and Loans

 

75

Section 6.15

Dividends and Other Shareholder Distributions

 

76

Section 6.16

Financial Covenants

 

76

Section 6.17

Transactions with Affiliates

 

76

Section 6.18

Compliance with Laws

 

76

Section 6.19

Approvals and Authorizations

 

77

Section 6.20

Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

 

77

Section 6.21

Additional Subsidiary Guarantors

 

77

Section 6.22

Ownership of UK Borrower

 

78

 

 

 

 

Section 7 - EVENTS OF DEFAULT AND REMEDIES

 

78

 

 

 

 

Section 7.1

Events of Default

 

78

Section 7.2

Remedies upon Event of Default

 

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 7.3

Application of Funds

 

80

Section 7.4

CAM Exchange

 

80

 

 

 

 

Section 8 - ADMINISTRATIVE AGENT

 

81

 

 

 

 

Section 8.1

Appointment and Authorization of Administrative Agent

 

81

Section 8.2

Rights as a Lender

 

81

Section 8.3

Exculpatory Provisions

 

81

Section 8.4

Reliance by the Administrative Agent

 

82

Section 8.5

Delegation of Duties

 

83

Section 8.6

Resignation of Administrative Agent

 

83

Section 8.7

Non-Reliance on Administrative Agent and Other Lenders

 

84

Section 8.8

No Other Duties, Etc.

 

84

Section 8.9

Administrative Agent May File Proofs of Claim

 

84

Section 8.10

Guaranty Matters

 

85

Section 8.11

ERISA

 

85

 

 

 

 

Section 9 - MISCELLANEOUS

 

85

 

 

 

 

Section 9.1

Amendments, Etc.

 

85

Section 9.2

Notices and Other Communications; Facsimile Copies

 

87

Section 9.3

No Waiver; Cumulative Remedies; Enforcement

 

89

Section 9.4

Expenses; Indemnity; Damage Waiver

 

89

Section 9.5

Payments Set Aside

 

91

Section 9.6

Successors and Assigns

 

92

Section 9.7

Confidentiality

 

96

Section 9.8

Set-off

 

96

Section 9.9

Interest Rate Limitation

 

97

Section 9.10

Counterparts

 

97

Section 9.11

Integration

 

97

Section 9.12

Survival of Representations and Warranties

 

97

Section 9.13

Severability

 

98

Section 9.14

Governing Law; Submission to Jurisdiction; Etc.

 

98

Section 9.15

Waiver of Right to Trial by Jury

 

99

Section 9.16

No Advisory or Fiduciary Responsibility

 

99

Section 9.17

USA PATRIOT Act Notice; Anti-Money Laundering Laws

 

100

Section 9.18

Judgment Currency

 

100

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

100

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

ANNEXES

 

 

 

Annex A

Commitments and Commitment Percentages

Annex B

Term Loan Facility Amortization Schedule

 

EXHIBITS

 

 

 

Exhibit A

Form of Borrowing Notice

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption

Exhibit D-1

Form of Revolving Credit (US) Note

Exhibit D-2

Form of Revolving Credit (UK) Note

Exhibit D-3

Form of Term Loan Note

Exhibit E

Form of Notice of Account Designation

Exhibit F-1

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit F-2

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit F-3

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit F-4

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

Exhibit G

Form of Subsidiary Guaranty

 

 

SCHEDULES

 

 

 

Schedule 6.12(p)

Existing Liens

Schedule 6.13(c)

Existing Debt

Schedule 6.14(d)

Existing Loans, Advances and Investments

Schedule 9.2

Administrative Agent’s Office; Certain Addresses for Notices

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of July 20, 2017, among APTARGROUP, INC., a
Delaware corporation (the “Company”), APTARGROUP UK HOLDINGS LIMITED, a private
limited company organized under the laws of England (the “UK Borrower”; together
with the Company, collectively, the “Borrowers” and each a “Borrower”), the
lenders from time to time party hereto (each a “Lender” and, collectively, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and Swingline Lender.

 

The Borrowers have requested that the Lenders provide a Dollar-denominated
revolving credit facility, a Euro-denominated revolving credit facility and a
Dollar-denominated term loan facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.  In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

 

SECTION 1 - DEFINITIONS; INTERPRETATION.

 

Section 1.1                                    Definitions.  The following terms
when used herein have the following meanings:

 

“2017 Note Purchase Agreement” has the meaning specified in the definition of
“Existing Note Purchase Agreement”.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Credit Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” means the Administrative Agent and its Related Parties.

 

“Aggregate Commitments” means the Commitments of all Lenders.

 

“Aggregate Revolving Credit (UK) Commitments” means the Revolving Credit (UK)
Commitments of all the Revolving Credit (UK) Lenders.

 

“Aggregate Revolving Credit (US) Commitments” means the Revolving Credit (US)
Commitments of all Revolving Credit (US) Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means (a) with respect to the Revolving Credit (US)
Facility, Euro and each other currency (other than Dollars) that is approved in
accordance with Section 1.8 with respect to

 

--------------------------------------------------------------------------------


 

such Facility and (b) with respect to the Revolving Credit (UK) Facility, Euro,
Sterling and each other currency (other than Dollars) that is approved in
accordance with Section 1.8 with respect to such Facility.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Company, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.6(b):

 

Pricing Grid for Revolving Credit (US) Facility and Revolving Credit (UK)
Facility

 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Applicable Rate
for Eurocurrency
Rate Loans /
Swingline Loans

 

Applicable Rate for
Base Rate Loans

 

Applicable Rate
for Revolving
Credit (US)
Facility
Fee and
Revolving
Credit (UK)
Facility Fee

 

1

 

Less than 0.75 to 1.00

 

1.000

%

0.000

%

0.125

%

2

 

Less than 1.75 to 1.00 but greater than or equal to 0.75 to 1.00

 

1.100

%

0.100

%

0.150

%

3

 

Less than 2.75 to 1.00 but greater than or equal to 1.75 to 1.00

 

1.300

%

0.300

%

0.200

%

4

 

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

 

1.500

%

0.500

%

0.250

%

5

 

Greater than or equal to 3.25 to 1.00

 

1.700

%

0.700

%

0.300

%

 

2

--------------------------------------------------------------------------------


 

Pricing Grid for Term Loan Facility

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Applicable Rate for
Eurocurrency Rate
Loans

 

Applicable Rate for Base
Rate Loans

 

1

 

Less than 0.75 to 1.00

 

1.125

%

0.125

%

2

 

Less than 1.75 to 1.00 but greater than or equal to 0.75 to 1.00

 

1.250

%

0.250

%

3

 

Less than 2.75 to 1.00 but greater than or equal to 1.75 to 1.00

 

1.500

%

0.500

%

4

 

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

 

1.750

%

0.750

%

5

 

Greater than or equal to 3.25 to 1.00

 

2.000

%

1.000

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.6(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply for each Facility as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the first
Business Day after such Compliance Certificate is delivered.  The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the delivery of the Compliance Certificate pursuant to Section 6.6(b)
for the first full fiscal quarter ending after the Closing Date shall be
determined based upon Pricing Level 2.

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.6(b) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Borrowing is outstanding when such
inaccuracy is discovered or such financial statement or Compliance Certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (A) the
Company shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Rate for
such Applicable Period shall be determined as if the Consolidated Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.11.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 2.6(b) and 7.2
or any of their other rights under this Agreement or any other Credit Document. 
The Borrowers’ obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, WFS, MLPFS, JPMorgan and HSBC, in their
capacities as joint lead arrangers and joint bookrunners.

 

“Asset Sale” means any sale, transfer or other disposition by the Company or any
of its Subsidiaries to any Person other than the Company or any Wholly-Owned
Subsidiary of the Company of any assets (including, without limitation, any
capital stock or other securities of another Person, but excluding any capital
stock of the Company held by the Company as treasury stock) of the Company or
such Subsidiary other than (i) sales, transfers or other dispositions of
inventory in the ordinary course of business, (ii) sales of equipment and other
fixed assets no longer used or useful in the business of the Company or any of
its Subsidiaries, as determined by the Company or such Subsidiary in its
reasonable judgment, (iii) sales of equipment and other fixed assets if the
proceeds thereof are used to purchase additional equipment or fixed assets, (iv)
the license or sublicense of software, trademarks and other intellectual
property in the ordinary course of business, (v) any sale, transfer or other
disposition of cash and (vi) sales, transfers or other dispositions of assets
with a fair market value which does not exceed in the aggregate for any single
transaction (or a series of related transactions) $25,000,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6(b)) and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm and, without duplication, the reasonable and
documented allocated cost of internal legal services and all reasonable and
documented expenses and disbursements of internal counsel.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Charge” means (a) any amount payable by any Lender, the Administrative
Agent or any of their respective Affiliates on the basis of, or in relation to,
its balance sheet or capital base or any part of that person or its liabilities
or minimum regulatory capital or any combination thereof (including, without
limitation, the United Kingdom bank levy as set out in Schedule 19 to the
Finance Act 2011 (as amended)  and any other levy or tax in any jurisdiction
levied on a similar basis or for a similar purpose or any financial activities
taxes (or other taxes) of a kind contemplated in the European Commission
consultation paper on financial sector taxation dated 22 February 2011 which has
been enacted and which has been formally announced as proposed as at the date of
this Agreement) and (b) any bank surcharge or banking corporation tax surcharge
as set out in the Finance (No. 2) Act 2015 and any other surcharge or tax of a
similar nature implemented in any other jurisdiction.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Company under Section 3.2, 3.3 or 3.4 shall
remain in effect, Eurocurrency Base Rate for an Interest Period of one month

 

4

--------------------------------------------------------------------------------


 

plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Base Rate.

 

“Base Rate Loan” means a Loan bearing interest prior to maturity based upon the
Base Rate.  All Base Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 9.2.

 

“Borrowing” means a Revolving Credit (US) Borrowing, a Revolving Credit (UK)
Borrowing, a Term Loan Borrowing or a Swingline Borrowing as the context may
require.

 

“Borrowing Notice” means a notice in substantially the form of Exhibit A.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.4.

 

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in subsections (f) or (g) of Section 7.1 in respect of any
Borrower or any Material Subsidiary or (b) an acceleration of Loans (together
with any other applicable obligations) pursuant to Section 7.

 

“CAM Percentage” means, with respect to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
all Designated Obligations owed to such Lender (whether or not at the time due
and payable) immediately prior to the CAM Exchange Date and

 

5

--------------------------------------------------------------------------------


 

(b) the denominator shall be the aggregate Dollar Equivalent of all Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to the CAM Exchange Date.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Swingline Lender or
the Revolving Credit (US) Lenders, as collateral for obligations of the
Revolving Credit (US) Lenders to fund participations in respect of Swingline
Loans, cash or deposit account balances or, if the Administrative Agent and the
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Swingline Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof having
maturities of not more than six months from the date of acquisition, (b)
domestic and Eurodollar denominated time deposits, certificates of deposit and
bankers acceptances of any Lender or any bank whose short-term debt rating from
S&P is at least A-1 or the equivalent or from Moody’s is at least P-1 or the
equivalent with maturities of not more than six months from the date of
acquisition, (c) commercial paper with a rating of at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent by Moody’s maturing within
six months after the date of acquisition, (d) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within six months from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s, (e) investments
in money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (d) above, and (f)
BMTNs (Bons Moyen-Terme Negociables) maturing within five years from the date of
acquisition thereof which is issued by a Person which is rated at least A-1 or
the equivalent by S&P or at least P-1 or the equivalent by Moody’s and other
similar high quality instruments of equivalent United States rating in countries
where Subsidiaries organized under Laws of jurisdictions outside of the United
States are located.

 

A “Change of Control Event” shall be deemed to have occurred if (a) any Person
or group of Persons (within the meaning of Section 13 or 14 of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 13(d)-3 of
the Exchange Act, as amended, and the applicable rules and regulations
thereunder) of more than 50% of the outstanding Voting Stock of the Company, or
(b) a majority of the members of the board of directors (or other equivalent
governing body) of the Company shall not constitute Continuing Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by, or any
published concession or published practice of, any Governmental Authority or (c)
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means a Revolving Credit (US) Commitment, a Revolving Credit (UK)
Commitment or a Term Loan Commitment, as the context may require.

 

“Commitment Percentage” means (a) in respect of the Revolving Credit (US)
Facility, as to any Lender at any time, the percentage (carried out to the
twelfth decimal place) of the Aggregate Revolving Credit (US) Commitments
represented by such Lender’s Revolving Credit (US) Commitment at such time, in
each case, subject to adjustment as provided in Section 2.12, (b) in respect of
the Revolving Credit (UK) Facility, as to any Lender at any time, the percentage
(carried out to the twelfth decimal place) of the Aggregate Revolving Credit
(UK) Commitments represented by such Lender’s Revolving Credit (UK) Commitment
at such time and (c) in respect of the Term Loan Facility, with respect to any
Lender at any time, the percentage (carried out to the twelfth decimal place) of
the aggregate outstanding principal amount of the Term Loans represented by the
outstanding principal amount of such Lender’s Term Loans.  If the Revolving
Credit (US) Commitments have terminated or expired, the Commitment Percentages
in respect of the Revolving Credit (US) Facility shall be determined based upon
the Revolving Credit (US) Commitments most recently in effect, giving effect to
any assignments If the Revolving Credit (UK) Commitments have terminated or
expired, the Commitment Percentages in respect of the Revolving Credit (UK)
Facility shall be determined based upon the Revolving Credit (UK) Commitments
most recently in effect, giving effect to any assignments.  The initial
Commitment Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Annex A or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Compliance Certificate” means a certificate in the form of Exhibit B.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty dated as of the Closing Date made
by the Company in favor of the Administrative Agent for the benefit of the
Guaranteed Parties.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, as of any date of determination, determined on a
consolidated basis, all Debt of the Company and its Subsidiaries.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization and
depreciation, (iv) any extraordinary, unusual or non-recurring items reducing
Consolidated Net Income for such period, (v) reasonable and documented
transaction costs, fees and expenses associated with or incurred by the Company
or any Subsidiary in connection with any Material Acquisition or Material
Disposition, (vi) to the extent actually reimbursed by insurance or a third
party, costs of legal settlement, fines, judgments or orders; provided that (A)
the amounts so reimbursed shall be deemed to have been received in the fiscal
quarter in which the costs of legal settlement, fines, judgments or orders were
actually paid by the Company or the applicable Subsidiary (the “Loss Quarter”),
notwithstanding that such amounts were not actually received in such Loss
Quarter, but were received in a subsequent fiscal quarter and (B) no such
amounts so reimbursed shall be used to calculate Consolidated EBITDA for any
period that does not include such Loss Quarter, (vii) to the extent covered by
insurance, expenses with respect to liability events or casualty events, (viii)
any unrealized losses in the fair market value of any Hedge Agreements, (ix) any
net unrealized currency transaction losses and (x) any other non-cash items
reducing Consolidated Net Income for such period (except to the extent

 

7

--------------------------------------------------------------------------------


 

that such non-cash items are reserved for cash charges to be taken in the
future), less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary, unusual or non-recurring items increasing
Consolidated Net Income for such period, (iii) any unrealized gains in the fair
market value of any Hedge Agreements, (iv) any net unrealized foreign currency
transaction gains, and (v) any other non-cash items increasing Consolidated Net
Income for such period.  For the purpose of calculating Consolidated EBITDA for
any period in connection with any determination of the Consolidated Leverage
Ratio, (a) if at any time during such period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA attributable to such
disposed property shall be deducted from Consolidated EBITDA (if positive) or
added to Consolidated EBITDA (if negative) for such period as if such Material
Disposition occurred on the first day of such period, and (b) if at any time
during such period the Company or any Subsidiary shall have made a Material
Acquisition, the Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto, in accordance with Article 11 of Regulation S-X
under the Securities Act of 1933, as if such Material Acquisition occurred on
the first day of such period.  As used in this definition, “Material
Acquisition” means any acquisition (or series of related acquisitions) of
property that (i) constitutes assets comprising all or substantially all of an
operating unit of a business or common stock (or other ownership interests) of a
Person and (ii) involves consideration paid by the Company or its Subsidiaries
in excess of $25,000,000; and “Material Disposition” means any sale, transfer or
other disposition of assets (or series of related sales, transfers or other
dispositions) for which the Company or its Subsidiaries received gross proceeds
in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period of four
consecutive fiscal quarters to (b) Consolidated Interest Expense for such period
of four consecutive fiscal quarters.

 

“Consolidated Interest Expense” means, for any period, determined on a
consolidated basis, without duplication, for the Company and its Subsidiaries in
accordance with GAAP, interest expense (including, without limitation, interest
expense attributable to capitalized lease obligations) for such period with
respect to Debt of the Company and its Subsidiaries, plus the aggregate net
payment obligations (if any) pursuant to Hedge Agreements with respect to such
Debt during such period, minus the aggregate net receipts (if any) pursuant to
Hedge Agreements with respect to such Debt during such period.

 

“Consolidated Leverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) the excess of (i) Consolidated Debt as of the last
day of such period of four consecutive fiscal quarters over (ii) the sum of (A)
an amount equal to 100% of all cash and Cash Equivalents held by the Company and
its Domestic Subsidiaries in the United States as of the last day of such period
of four consecutive fiscal quarters that are free and clear of all Liens (other
than Liens permitted by Section 6.12(g)) and (B) an amount equal to 85% of all
other cash and Cash Equivalents held by the Company and its Subsidiaries as of
the last day of such period of four consecutive fiscal quarters that are free
and clear of all Liens (other than Liens permitted by Section 6.12(g)) to (b)
Consolidated EBITDA for such period of four consecutive fiscal quarters.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.

 

“Consolidated Net Worth” means, as of any date of determination, the aggregate
amount of the Company’s shareholders’ equity determined from its consolidated
balance sheet as of the most recently ended fiscal period prior to such date for
which financial statements have been, or were required to have been, delivered
to the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Subsidiaries as of such date determined on a consolidated
basis in accordance with GAAP.

 

“Continuing Directors” means the directors (or equivalent governing body) of the
Company on the Closing Date and each other director (or equivalent) of the
Company, if, in each case, such other Person’s nomination for election to the
board of directors (or equivalent governing body) of the Company is approved by
at least 51% of the then Continuing Directors.

 

“Contractual Obligations” means, for any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the UK Pensions Act.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 30% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Credit Documents” means this Agreement, each Note, each Fee Letter, each
Guaranty and any other agreements executed and delivered by any Borrower or any
Subsidiary Guarantor in favor of or provided to the Administrative Agent or any
Lender in connection with this Agreement.

 

“Credit Parties” means, collectively, the Borrowers and the Guarantors.

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“Debt” means all items described in clauses (i) through (vii) and clause (ix) of
the definition of Indebtedness (other than those items described in clause (ix)
relating to obligations of the type described in clause (viii) of the definition
of Indebtedness).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, administration, insolvency,
reorganization, winding-up, dissolution or similar debtor relief Laws of the
United States, England or other applicable jurisdictions from time to time in
effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to Base Rate Loans, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate plus (iii) 2% per annum; (b)
with respect to Eurocurrency Rate Loans, an interest rate equal to (i) the
interest rate (including any Applicable Rate) otherwise applicable to such Loan,
plus (ii) 2% per annum; and (c) with respect to Swingline Loans, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate plus (iii) 2% per
annum.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and

 

9

--------------------------------------------------------------------------------


 

the Company in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including, in the case of any
Revolving Credit (US) Lender, in respect of its participations in Swingline
Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent demonstrable error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.12(b)) upon delivery of written notice of such determination to the Company,
the Swingline Lender and each Lender.

 

“Designated Obligations” means all Obligations consisting of (a) the principal
of, and interest on, all outstanding Loans and (b) all fees.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.6(b)(iii) and (v) (subject to such consents, if any, as
may be required under Section 9.6(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law (“Claims”) or any permit issued under any Environmental
Law, including, without limitation, (a) any and all Claims by a Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (b) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment.

 

“Environmental Law” means any United States federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy having the force of law
or rule of common law now or hereafter in effect and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, in each case relating to the environment,
health, safety or Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001 (a) (2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning of the Pension Funding
Rules; or (g) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Base Rate” means:

 

11

--------------------------------------------------------------------------------


 

(a)                                 For any interest rate calculation with
respect to a Eurocurrency Rate Loan:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate of interest per annum determined on the basis of the rate for deposits
in the applicable LIBOR Quoted Currency for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%); provided that if, for any reason, such
rate does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the “Eurocurrency Base Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in the applicable LIBOR Quoted Currency in minimum amounts of at least
$5,000,000 would be offered by first class banks in the interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; and

 

(ii)                                  denominated in any Non-LIBOR Quoted
Currency, the rate of interest per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Revolving Credit (US) Lenders or the Revolving
Credit (UK) Lenders, as applicable, pursuant to Section 1.8 or, if such rate is
unavailable on any date of determination for any reason, a comparable or
successor rate approved by the Administrative Agent; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan or (unless otherwise agreed in writing from time to
time by the Swingline Lender and the Company) a Swingline Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
in minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%); provided that if,
for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan or such
Swingline Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

Each calculation by the Administrative Agent of the Eurocurrency Base Rate shall
be conclusive and binding for all purposes, absent demonstrable error.  To the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied to the then applicable
Interest Period in a manner consistent with market practice as reasonably
determined by the Administrative Agent; provided that if such market practice is
reasonably determined by the Administrative Agent to not be administratively
feasible, such approved rate shall be applied in a manner reasonably determined
by the Administrative Agent.  Notwithstanding the foregoing, in no event shall
the Eurocurrency Base Rate be less than 0%.

 

“Eurocurrency Rate” means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

 

Eurocurrency Rate =

Eurocurrency Base Rate

 

 

1.00-Eurocurrency Reserve Percentage

 

 

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate based upon
the Eurocurrency Rate (other than Swingline Loans).  Eurocurrency Rate Loans
advanced under either the Revolving Credit

 

12

--------------------------------------------------------------------------------


 

(US) Facility or the Revolving Credit (UK) Facility may be denominated in
Dollars or in an Alternative Currency.

 

“Eurocurrency Reserve Percentage” means, for any day, the percentage (expressed
as a decimal and rounded upwards, if necessary, to the next higher 1/100th of
1%) which is in effect for such day as prescribed by the FRB (or any successor)
for determining the maximum reserve requirement (including, without limitation,
any basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

 

“Event of Default” means any of the events or circumstances specified in Section
7.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded UK Taxes” means, with respect to any Lender, any deduction for or on
account of UK Taxes on any payment made to such Lender under a Credit Document
if, on the date such payment due, either (a) such Lender is not, or has ceased
to be, a UK Qualifying Lender (other than as a result of any Change in Law after
the date it became a party under this Agreement); (b) the relevant Lender is a
UK Qualifying Lender solely by virtue of paragraph (b) of the definition of UK
Qualifying Lender and an officer of H.M. Revenue & Customs has given (and not
revoked) a direction (a “Direction”) under section 931 of the ITA which relates
to the payment and that Lender has received from the borrower or other obligor
making the payment a certified copy of that direction and the payment could have
been made to the Lender without any UK Tax Deduction if that Direction had not
been made; (c) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (b) of the definition of UK Qualifying Lender and (i) the relevant
Lender has not given a UK Tax Confirmation to the relevant borrower or other
obligor making the payment and (ii) the payment could have been made to the
Lender without any UK Tax Deduction if the Lender had given a UK Tax
Confirmation to the relevant borrower or other obligor making the payment, on
the basis that the UK Tax Confirmation would have enabled the relevant borrower
or other obligor making the payment to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 of the ITA; (d)
such Lender is a UK Treaty Lender and the borrower or other obligor making the
payment is able to demonstrate that such payment could have been made to such
Lender without a UK Tax Deduction had such Lender complied with its obligations
under Section 3.1(f) or (e) any UK Tax Deduction to the extent that the same
would not have been imposed or made had a Lender (the “Original Lender”) not (i)
assigned, transferred or otherwise disposed of any of its rights under this
Agreement; or (ii) designated a new lending office; save in each case to the
extent the withholding Tax arises as a result of any Change in Law after the
date the Original Lender sells assigns, transfers or otherwise disposes of its
rights under this Agreement or designates a new lending office.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 3.6(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.1, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with

 

13

--------------------------------------------------------------------------------


 

Section 3.1(f), (d) Excluded UK Taxes, (e) any Bank Charge and (f) any
withholding Taxes imposed under FATCA.

 

“Existing Agreement” means that certain Credit Agreement dated as of January 31,
2012, as amended, restated, supplemented or otherwise modified through the
Closing Date) by and among the Company, the lenders party thereto and Wells
Fargo, as the administrative agent for the lenders.

 

“Existing Note Purchase Agreement” means, individually or collectively as the
context may require, (i) the Note Purchase and Guaranty Agreement to be dated
July 19, 2017 (the “2017 Note Purchase Agreement”) among the Company, the UK
Borrower and each of the purchasers listed in the Purchaser Schedule thereto
(which shall be in substantially the same form as the draft of such agreement
provided to the Administrative Agent on the date immediately prior to the
Closing Date), as amended, modified, supplemented or restated from time to time,
(ii) the Note Purchase Agreement dated December 16, 2014 between the Company and
each of the purchasers listed in Schedule B thereto, as amended, modified,
supplemented or restated from time to time, and (iii) the Note Purchase
Agreement dated July 31, 2008 between the Company and each of the purchasers
listed in Schedule A thereto, as amended, modified, supplemented or restated
from time to time.

 

“Facility” means the Term Loan Facility, the Revolving Credit (US) Facility or
the Revolving Credit (UK) Facility, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, the Wells Fargo Fee Letter, the Merrill Lynch
Fee Letter, the JPMorgan Fee Letter and the HSBC Fee Letter.

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the UK Pensions Act.

 

“Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of capital stock and/or indebtedness of one or more Foreign
Subsidiaries and any other assets incidental thereto.

 

14

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit (US) Lender, with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Credit (US) Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit (US)
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra national bodies such as the European Union or the European
Central Bank), and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantee” by any Person means all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing or in effect guaranteeing any Indebtedness, dividend
or other obligation (including, without limitation, limited or full recourse
obligations in connection with sales of receivables or any other Property) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (i) to purchase such
Indebtedness or obligation or any Property or assets constituting security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, or (y) to maintain working capital or other
balance sheet condition, or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation, or (iii) to lease
Property or to purchase securities or other Property or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of the primary obligor to make payment of the Indebtedness or
obligation, or (iv) otherwise to assure the owner of the Indebtedness or
obligation of the primary obligor against loss in respect thereof.  For the
purpose of all computations made under this Agreement, the amount of a Guarantee
in respect of any obligation shall be deemed to be equal to the maximum
aggregate amount of such obligation or, if the Guarantee is limited to less than
the full amount of such obligation, the maximum aggregate potential liability
under the terms of the Guaranty.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, each Lender,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 8.5, any other holder from time to time of any of any
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Guarantor” means each of the Company and each Subsidiary Guarantor.

 

“Guaranty” means each of the Company Guaranty and the Subsidiary Guaranties.

 

15

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements
with respect to any Person, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedge Agreements, (a) for any
date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) payable by such Person, and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) against such Person for such Hedge Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“HSBC” means HSBC USA, N.A. and its successors.

 

“HSBC Fee Letter” means the letter agreement, dated June 16, 2017, between the
Company and HSBC.

 

“Indebtedness” means, for any Person, all of the following obligations of such
Person, without duplication, required by GAAP to be shown as liabilities on its
balance sheet, (i) obligations of such Person for borrowed money, (ii)
obligations of such Person representing the deferred purchase price of property
or services other than accounts payable and accrued expenses arising in the
ordinary course of business on terms customary in the trade, (iii) obligations
of such Person evidenced by notes, acceptances, or other instruments of such
Person or arising out of letters of credit issued for such Person’s account,
(iv) obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, provided that to the extent recourse is limited to recovery against
specific Property, the amount of Indebtedness of any Person for purposes of this
clause (iv) shall be deemed to be the lesser of (X) the amount of any such
Indebtedness and (Y) the fair market value of such Property as determined by
such Person in good faith, (v) capitalized lease obligations of such Person,
(vi) all Indebtedness (as defined above) of any partnership in which such Person
is a general partner, (vii) any Receivables Transaction Attributed Indebtedness,
(viii) Synthetic Lease Obligations of such Person, and (ix) obligations for
which such Person is obligated pursuant to a Guarantee with respect to
liabilities of a type described in any of clauses (i) through (viii) hereof.

 

“Indemnified Liabilities” has the meaning specified in Section 9.4.

 

16

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.4.

 

“Information” has the meaning specified in Section 9.7.

 

“Interest Payment Date” means (a) for a Base Rate Loan or a Swingline Loan, the
last Business Day of each March, June, September and December and, with respect
to any Lender, its Maturity Date in respect of the Facility under which the
applicable Loan was made, (b) for a Eurocurrency Rate Loan with an Interest
Period of 3 months or less, the last day of such Interest Period and, with
respect to any Lender, its Maturity Date in respect of the Facility under which
the applicable Loan was made, and (c) for a Eurocurrency Rate Loan with an
Interest Period of 6 months, the date that is 3 months from the first day of
such Interest Period and the last day of such Interest Period and, with respect
to any Lender, its Maturity Date in respect of the Facility under which the
applicable Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Borrowing Notice;
provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
final Maturity Date in effect at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

 

“JPMorgan Fee Letter” means the letter agreement, dated June 16, 2017, between
the Company and JPMorgan.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable executive orders, administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

17

--------------------------------------------------------------------------------


 

“Lender” is defined in the introductory paragraph of this Agreement and, unless
the context requires otherwise, includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc); in each case as long as there is a published
London Interbank Offered Rate with respect thereto.

 

“Lien” means any interest in any Property or asset securing an obligation owed
to, or a claim by, a Person other than the owner of the Property or asset,
whether such interest is based on the common law, statute or contract,
including, but not limited to, the security interest lien arising from a
mortgage, encumbrance, pledge, conditional sale, security agreement or trust
receipt, or a lease, consignment or bailment for security purposes and any
financing lease having substantially the same economic effect as any of the
foregoing.

 

“Loan” means the collective reference to the Revolving Credit (US) Loans, the
Revolving Credit (UK) Loans, the Term Loans and the Swingline Loans, and “Loan”
means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, liabilities (actual or contingent) or
financial condition of the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of (i) any Borrower to perform its
obligations under this Agreement or any Note or (ii) the Company or any
Subsidiary Guarantor to perform its obligations under the Guaranty to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against (i) any Borrower of this Agreement or
any Note or (ii) the Company or any Subsidiary Guarantor of the Guaranty to
which it is a party.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries, any
agreement(s) creating or evidencing indebtedness for borrowed money entered into
on or after the Closing Date by the Company or any Subsidiary, or in respect of
which the Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support, in a principal amount outstanding or
available for borrowing equal to or greater than $250,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).

 

“Material Domestic Subsidiary” means, as of any date of determination thereof,
any Domestic Subsidiary, other than a Foreign Subsidiary Holding Company, of the
Company that either (a) had assets of 5% or more of the total assets of the
Company and its Domestic Subsidiaries on a consolidated basis as of the end of
the fiscal period most recently ended for which financial statements have been
delivered to the Administrative Agent, or (b) had revenues of 5% or more of the
total revenues of the Company and its Domestic Subsidiaries on a consolidated
basis for the fiscal period most recently ended for which financial statements
have been delivered to the Administrative Agent.

 

“Material Subsidiary” means each of the following: (a) the UK Borrower, (b) each
Subsidiary Guarantor that is a Material Domestic Subsidiary and (c) as of any
date of determination, any other

 

18

--------------------------------------------------------------------------------


 

Subsidiary of the Company that had assets of 5% or more of the total assets of
the Company and its Subsidiaries on a consolidated basis as of the end of the
fiscal period most recently ended for which financial statements have been
delivered to the Administrative Agent.

 

“Maturity Date” means (a) with respect to the Term Loan Facility, July 20, 2022,
(b) with respect to the Revolving Credit (US) Facility, for any Lender, the
later of (i) July 20, 2022 and (ii) if such Lender has consented to extend its
Maturity Date with respect to the Revolving Credit (US) Facility pursuant to
Section 2.13, such extended Maturity Date as determined pursuant to such Section
and (c) with respect to the Revolving Credit (UK) Facility, for any Lender, the
later of (i) July 20, 2022 and (ii) if such Lender has consented to extend its
Maturity Date with respect to the Revolving Credit (UK) Facility pursuant to
Section 2.13, such extended Maturity Date as determined pursuant to such
Section; provided, however, that, in each case, if such date is not a Business
Day, the applicable Maturity Date shall be the next preceding Business Day.

 

“Merrill Lynch Fee Letter” means the letter agreement, dated June 16, 2017,
between the Company and MLPFS.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner and Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof) and its successors.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions or to which the Company or any
ERISA Affiliate has any liability (contingent or otherwise).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 9.1
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.13(b).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Note” means a Term Loan Note, a Revolving Credit (US) Note or a Revolving
Credit (UK) Note, as the context may require.

 

“Notice of Account Designation” has the meaning specified in Section 2.2(b).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower or any Subsidiary Guarantor arising under
any Credit Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the

 

19

--------------------------------------------------------------------------------


 

commencement by or against any Borrower or any Subsidiary Guarantor or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including with respect to any company incorporated in England, such company’s
articles and memorandum of association); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.6(b)).

 

“Outstanding Amount” means with respect to Term Loans, Revolving Credit (US)
Loans, Revolving Credit (UK) Loans and Swingline Loans on any date, the Dollar
Equivalent Amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments of Term Loans, Revolving Credit
(US) Loans, Revolving Credit (UK) Loans and Swingline Loans, as the case may be,
occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 9.6(d).

 

“Participant Register” has the meaning specified in Section 9.6(d).

 

20

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” has the meaning specified in Section 9.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and (i) is sponsored or maintained by the Company
or any ERISA Affiliate or (ii) to which the Company or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years, or
to which the Company or any ERISA Affiliate has any liability (contingent or
otherwise).

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the UK Pensions Act.

 

“Permitted Liens” has the meaning specified in Section 6.12.

 

“Permitted Receivables Transaction” means a transaction whereby the Company
and/or one or more of its Subsidiaries sells, transfers, otherwise disposes of
or pledges Receivables or interests therein to or for the benefit of one or more
third parties or another Subsidiary (and, in the latter case, such intermediate
Subsidiary in turn sells, transfers, otherwise disposes of or pledges such
Receivables or interests therein to one or more third parties) in connection
with agreements providing for limited recourse or non-recourse to the Company or
any of its Subsidiaries (other than any such intermediate Subsidiary), provided
that (a) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Company, (b) such agreement does
not provide for the sale, transfer, disposition or pledge of, or otherwise
create any interest in, any asset other than (i) Receivables, (ii) contracts
associated with such Receivables, (iii) accounts into which payments of such
Receivables are made, (iv) books and records related to such Receivables, (v)
property securing or otherwise supporting, and guaranties and other credit
support for the payment of, such Receivables, and (vi) proceeds of any of the
foregoing and (c) on any date of determination, the Receivables Transaction
Attributed Indebtedness with respect to such transaction shall not exceed at any
time outstanding $150,000,000.

 

“Person” means a natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

 

“Platform” has the meaning specified in Section 9.2.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) sponsored, maintained, contributed to or established by the
Company or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge

 

21

--------------------------------------------------------------------------------


 

that the rate announced publicly by the Administrative Agent as its prime rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“Public Lender” has the meaning specified in Section 6.6.

 

“Receivable” means any right to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including any items of
property that would be classified as an account receivable of the Company or any
Subsidiary, and any account, chattel paper, payment intangible or instrument
under any applicable Uniform Commercial Code and any supporting obligations or
proceeds as so defined of any of the foregoing.

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under any Permitted Receivables Transaction that on any
date of determination would be characterized as principal if such Permitted
Receivables Transaction were structured as a secured lending transaction rather
than as a purchase.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning specified in Section 9.7(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Required Facility Lenders” means (a) for the Revolving Credit (US) Facility,
the Required Revolving Credit (US) Lenders, (b) for the Revolving Credit (UK)
Facility, the Required Revolving Credit (UK) Lenders and (c) for the Term Loan
Facility, the Required Term Loan Lenders.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the sum of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swingline Loan that any Defaulting Lender
which is a Revolving Credit (US) Lender has failed to fund that have not been
reallocated to and funded by another Revolving Credit (US) Lender shall be
deemed to be held by the Lender that is the Swingline Lender in making such
determination.

 

“Required Revolving Credit (UK) Lenders” means, at any time, Lenders having more
than 50% of the sum of the Outstanding Amount of Revolving Credit (UK) Loans
plus the aggregate unused Revolving Credit (UK) Commitments.  The sum of the
aggregate Outstanding Amount of Revolving Credit (UK) Loans and unused Revolving
Credit (UK) Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit (UK) Lenders at any time.

 

“Required Revolving Credit (US) Lenders” means, at any time, Lenders having more
than 50% of the sum of the aggregate Revolving Credit (US) Exposure of all
Lenders plus the aggregate unused Revolving Credit (US) Commitments of all
Lenders.  The sum of the Revolving Credit (US) Exposure and unused Revolving
Credit (US) Commitment of any Defaulting Lender shall be disregarded in
determining

 

22

--------------------------------------------------------------------------------


 

Required Revolving Credit (US) Lenders at any time; provided that the amount of
any participation in any Swingline Loan that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Revolving Credit
(US) Lender shall be deemed to be held by the Lender that is the Swingline
Lender in making such determination.

 

“Required Term Loan Lenders” means, at any time, Lenders having more than 50% of
the sum of the Outstanding Amount of Term Loans.  The Outstanding Amount of Term
Loans of any Defaulting Lender shall be disregarded in determining Required Term
Loan Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party (or in
relation to the UK Borrower, a director of the UK Borrower).  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Revaluation Date” means (a) with respect to any Revolving Credit (US) Loan,
each of the following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.2, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Credit (US) Lenders shall require; and (b)
with respect to any Revolving Credit (UK) Loan, each of the following:  (i) each
date of a Borrowing of a Eurocurrency Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Alternative Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Revolving Credit (UK) Lenders shall require.

 

“Revolving Credit (UK) Availability Period” for any Lender means the period from
and including the Closing Date to the earliest of (a) the Maturity Date with
respect to the Revolving Credit (UK) Facility for such Lender, (b) the date of
termination of the Aggregate Revolving Credit (UK) Commitments pursuant to
Section 2.4, and (c) the date of termination of the commitment of each Lender to
make Revolving Credit (UK) Loans pursuant to Section 7.2.

 

“Revolving Credit (UK) Borrowing” means (a) the total of Revolving Credit (UK)
Loans of a single Type advanced by Lenders on a single date in the same currency
and, in the case of Eurocurrency Rate Loans, for a single Interest Period,
pursuant to Section 2.1(b) or (b) the making of any Revolving Credit (UK) Loan,
as the context requires.

 

“Revolving Credit (UK) Commitment” means as to any Lender, the obligation of
such Lender to make Revolving Credit (UK) Loans to the UK Borrower hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
set forth opposite such Lender’s name on the Register, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14).  The initial amount of the
Revolving Credit (UK) Commitment of each Lender is set forth on Annex A under
the caption “Revolving Credit (UK) Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit (UK) Commitment, as applicable.

 

“Revolving Credit (UK) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(UK) Commitments.

 

“Revolving Credit (UK) Facility Fee” has the meaning specified in Section
2.7(b).

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit (UK) Lender” means, at any time, any Lender that has a
Revolving Credit (UK) Commitment or outstanding Revolving Credit (UK) Loans at
such time.

 

“Revolving Credit (UK) Loan” has the meaning specified in Section 2.1(b).

 

“Revolving Credit (UK) Note” means a promissory note made by the UK Borrower in
favor of a Revolving Credit (UK) Lender evidencing Revolving Credit (UK) Loans
made by such Revolving Credit (UK) Lender to the UK Borrower, substantially in
the form of Exhibit D-2.

 

“Revolving Credit (US) Availability Period” for any Lender means the period from
and including the Closing Date to the earliest of (a) the Maturity Date with
respect to the Revolving Credit (US) Facility for such Lender, (b) the date of
termination of the Aggregate Revolving Credit (US) Commitments pursuant to
Section 2.4, and (c) the date of termination of the commitment of each Lender to
make Revolving Credit (US) Loans pursuant to Section 7.2.

 

“Revolving Credit (US) Borrowing” means (a) the total of Revolving Credit (US)
Loans of a single Type advanced by Lenders on a single date in the same currency
and, in the case of Eurocurrency Rate Loans, for a single Interest Period,
pursuant to Section 2.1(a) or (b) the making of any Revolving Credit (US) Loan,
as the context requires.

 

“Revolving Credit (US) Commitment” means as to any Lender, the obligation of
such Lender to make Revolving Credit (US) Loans to, and to purchase
participations in Swingline Loans for the account of, the Company hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
set forth opposite such Lender’s name on the Register, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14).  The initial amount of the
Revolving Credit (US) Commitment of each Lender is set forth on Annex A under
the caption “Revolving Credit (US) Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit (US) Commitment, as applicable.

 

“Revolving Credit (US) Commitment Percentage” means with respect to any
Revolving Credit (US) Lender at any time, such Revolving Credit (US) Lender’s
Commitment Percentage in respect of the Revolving Credit (US) Facility at such
time.

 

“Revolving Credit (US) Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Credit (US)
Loans and such Lender’s participation in Swingline Loans at such time.

 

“Revolving Credit (US) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(US) Commitments, including the participations in Swingline Loans thereunder.

 

“Revolving Credit (US) Facility Fee” has the meaning specified in Section
2.7(a).

 

“Revolving Credit (US) Lender” means, at any time, any Lender that has a
Revolving Credit (US) Commitment or Revolving Credit (US) Exposure at such time.

 

“Revolving Credit (US) Loan” has the meaning specified in Section 2.1(a).

 

“Revolving Credit (US) Note” means a promissory note made by the Company in
favor of a Revolving Credit (US) Lender evidencing Revolving Credit (US) Loans
or Swingline Loans, as the case

 

24

--------------------------------------------------------------------------------


 

may be, made by such Revolving Credit (US) Lender to the Company, substantially
in the form of Exhibit D-1.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Company or any of its Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (as of the Closing
Date, limited to Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” means the annual, regular, periodic and special reports that the
Company has filed with the SEC under Section 12, 13 or 15(d) of the Exchange Act
which are publicly available prior to the date of this Agreement.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

25

--------------------------------------------------------------------------------


 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, for the Company, any corporation or other entity of which
more than fifty percent (50%) of the outstanding stock or comparable equity
interests having ordinary voting power for the election of the Board of
Directors of such corporation or similar governing body in the case of a
non-corporation (other than securities or interests having such power only by
reason of the happening of a contingency) is at the time directly or indirectly
owned by the Company or by one or more of its Subsidiaries.

 

“Subsidiary Guarantor” means any Subsidiary of the Company that is party to a
Subsidiary Guaranty.

 

“Subsidiary Guaranty” means a Subsidiary Guaranty Agreement entered into by one
or more Subsidiaries of the Company after the Closing Date in favor of the
Administrative Agent, for the benefit of the Guaranteed Parties, which shall be
substantially in the form of Exhibit G or, in the case of any Foreign Subsidiary
of the Company, any other subsidiary guaranty agreement entered into by one or
more such Foreign Subsidiaries in favor of the Administrative Agent, for the
benefit of the Guaranteed Parties, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.1(d).

 

“Swingline Lender” means Wells Fargo in its capacity as provider of Swingline
Loans, or any successor swing line lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.1(d).

 

“Swingline Rate” means the rate per annum as may be agreed upon in writing from
time to time by the Swingline Lender and the Company.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Credit (US) Commitments.  The Swingline Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit (US)
Commitments.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.1(c).

 

26

--------------------------------------------------------------------------------


 

“Term Loan Borrowing” means (a) the total of Term Loans of a single Type
advanced by Lenders on a single date in the same currency and, in the case of
Eurocurrency Rate Loans, for a single Interest Period, pursuant to Section
2.1(c) or (b) the making of any Term Loan, as the context requires.

 

“Term Loan Commitment” means as to any Lender, the obligation of such Lender to
make a Term Loan to the UK Borrower hereunder on the Closing Date in a principal
amount equal to the amount set forth opposite such Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof.  The initial amount of the Term Loan Commitment of
each Lender is set forth on Annex A under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable

 

“Term Loan Facility” means, at any time, the term loan facility provided in this
Agreement pursuant to the aggregate Term Loan Commitments.

 

“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan at such time.

 

“Term Loan Note” means a promissory note made by the UK Borrower in favor of a
Term Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit D-3.

 

“Threshold Amount” means $75,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit (US) Exposure, outstanding Revolving Credit (UK)
Loans and outstanding Term Loans of such Lender at such time.

 

“Total Outstanding Revolving Credit (UK) Amount” means the aggregate Outstanding
Amount of all Revolving Credit (UK) Loans.

 

“Total Outstanding Revolving Credit (US) Amount” means the aggregate Outstanding
Amount of all Revolving Credit (US) Loans and Swingline Loans.

 

“Treasury Management Agreement” means any treasury management services,
autoborrow, sweep or similar agreement entered into between the Company and the
Swingline Lender.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or
Eurocurrency Rate Loan.

 

“UK Pensions Act” means the Pensions Act 2004 as enacted in the United Kingdom.

 

“UK Pensions Schemes Act” means the Pensions Schemes Act 1993 as enacted in the
United Kingdom.

 

“UK Qualifying Lender” means a Lender that is beneficially entitled to interest
payable to that Lender in respect of an advance under a Credit Document and is
(a) a Lender (i) that is a bank (as defined for the purpose of section 879 of
the ITA) making an advance under a Credit Document or (ii) in respect of an
advance made under a Credit Document by a Person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time such advance was made, and in
each case within the charge to United Kingdom corporation tax on all payments of
interest made with respect to such advance or, in respect of (i)

 

27

--------------------------------------------------------------------------------


 

would be within such charge as respects such payment apart from section 18A of
the CTA; (b) a Lender which is (i) a company resident in the United Kingdom for
United Kingdom tax purposes, (ii) a partnership, each member of which is (x) a
company so resident in the United Kingdom; or (y) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole or
any share of the interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (iii) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings the interest into account in computing its
chargeable profits (within the meaning of section 19 of the CTA); or (c) a UK
Treaty Lender.

 

“UK Taxes” means Taxes imposed by the United Kingdom.

 

“UK Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Credit Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole or
any share of the interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of such
advance in computing the chargeable profits of such company (within the meaning
of section 19 of the CTA).

 

“UK Tax Deduction” means a deduction or withholding for or on account of UK
Taxes from a payment under a Credit Document (other than any deduction or
withholding from a payment under a Credit Document required by FATCA).

 

“UK Treaty Lender” means a Lender that (a) is treated as a resident of a UK
Treaty State (in accordance with the provisions of the relevant double taxation
agreement), (b) does not carry on a business in the United Kingdom through a
permanent establishment with which such Lender’s participation in the Loan is
effectively connected, (c) meets all other conditions in the relevant double
taxation agreement for full exemption from tax on interest in the United Kingdom
and has completed all necessary procedural formalities such that the relevant
Credit Party can make payments without a UK Tax Deduction.

 

“UK Treaty State” means a jurisdiction party to a double taxation agreement with
the United Kingdom that makes provision for full exemption from tax imposed by
the United Kingdom on interest.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.1(f)(ii)(B)(3).

 

28

--------------------------------------------------------------------------------


 

“Voting Stock” of any Person means capital stock of any class or classes
(however designated) having ordinary voting power for the election of directors
of such Person, other than stock having such power only by reason of the
happening of a contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wells Fargo Fee Letter” means the letter agreement, dated June 16, 2017, among
the Company, Wells Fargo and WFS.

 

“WFS” means Wells Fargo Securities, LLC and its successors.

 

“Wholly-Owned” when used in connection with any Subsidiary of the Company means
a Subsidiary of which all of the issued and outstanding shares of stock or other
equity interests (other than directors’ qualifying shares as required by Law or
equity interests held by Persons other than the Company or any Subsidiary of the
Company to the extent required in connection with any Permitted Receivables
Transaction) are owned by the Company and/or one or more of its Wholly-Owned
Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

Section 1.2                                    Other Interpretive Provisions. 
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                     (i)                                     The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Credit Document shall refer to such Credit Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Section, Annex, Exhibit and Schedule
references are to the Credit Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

29

--------------------------------------------------------------------------------


 

Section 1.3                                    Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the Company
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) unless such request shall be withdrawn, the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
for all purposes of this Agreement, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements referred to in Section 5.9 and shall not constitute Indebtedness,
notwithstanding any changes in GAAP with respect thereto.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

Section 1.4                                    Rounding.  Any financial ratios
required to be maintained by the Company pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.5                                    References to Agreements and
Laws.  Unless otherwise expressly provided herein, (a) references to
Organization Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Credit Document; and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

Section 1.6                                    Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

30

--------------------------------------------------------------------------------


 

Section 1.7                                    Exchange Rates; Currency
Equivalents.

 

(a)                                 The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Loans and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan, an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Eurocurrency Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.

 

Section 1.8                                    Additional Alternative
Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans that are Revolving Credit (US) Loans or Revolving
Credit (UK) Loans be made in a currency other than those specifically listed in
the definition of “Alternative Currency;” provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans that are Revolving Credit (US)
Loans, such request shall be subject to the approval of the Administrative Agent
and the Revolving Credit (US) Lenders.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans that are Revolving Credit (UK)
Loans, such request shall be subject to the approval of the Administrative Agent
and the Revolving Credit (UK) Lenders.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Borrowing (or such other time or date as may be
agreed by the Administrative Agent in its sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans that are Revolving Credit
(US) Loans, the Administrative Agent shall promptly notify each Revolving Credit
(US) Lender thereof; and in the case of any such request pertaining to
Eurocurrency Rate Loans that are Revolving Credit (UK) Loans, the Administrative
Agent shall promptly notify each Revolving Credit (UK) Lender thereof.  Each
Revolving Credit (US) Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans that are Revolving Credit (US) Loans) or each Revolving
Credit (UK) Lender (in the case of a request pertaining to Eurocurrency Rate
Loans that are Revolving Credit (UK) Loans) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans in such requested currency.

 

(c)                                  Any failure by a Revolving Credit (US)
Lender or Revolving Credit (UK) Lender, as the case may be, to respond to such
request within the time period specified in the last sentence of Section 1.8(b)
shall be deemed to be a refusal by such Lender to permit Eurocurrency Rate Loans
that are Revolving Credit (US) Loans or Revolving Credit (UK) Loans, as the case
may be, to be made in such requested currency.  If the Administrative Agent and
all the Revolving Credit (US) Lenders consent to making Eurocurrency Rate Loans
that are Revolving Credit (US) Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Revolving Credit (US) Borrowings of Eurocurrency Rate Loans; and
if the Administrative Agent and all the Revolving Credit (UK) Lenders consent to
making Eurocurrency Rate Loans that are Revolving Credit (UK) Loans in such
requested

 

31

--------------------------------------------------------------------------------


 

currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Credit (UK) Borrowings of Eurocurrency
Rate Loans.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.8, the Administrative
Agent shall promptly so notify the Company.

 

Section 1.9                                    Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit (US) Borrowing or any Revolving Credit (UK) Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit (US)
Borrowing or such Revolving Credit (UK) Borrowing, at the end of the then
current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time reasonably specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

SECTION 2 - THE COMMITMENTS AND CREDIT EXTENSIONS.

 

Section 2.1                                    Commitments.

 

(a)                                 Revolving Credit (US) Borrowings.  Subject
to the terms and conditions set forth herein, each Revolving Credit (US) Lender
severally agrees to make loans (each such loan, a “Revolving Credit (US) Loan”)
to the Company in Dollars or in one or more Alternative Currencies, from time to
time, on any Business Day during the Revolving Credit (US) Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit (US) Commitment; provided, however, that after giving
effect to any Revolving Credit (US) Borrowing, (i) the Total Outstanding
Revolving Credit (US) Amount shall not exceed the Aggregate Revolving Credit
(US) Commitments and (ii) the Revolving Credit (US) Exposure of any Revolving
Credit (US) Lender shall not exceed such Lender’s Revolving Credit (US)
Commitment.  Within the limits of each Revolving Credit (US) Lender’s Revolving
Credit (US) Commitment, and subject to the other terms and conditions hereof,
the Company may borrow under this Section 2.1(a), prepay under Section 2.3, and
reborrow under this Section 2.1(a).  Revolving Credit (US) Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)                                 Revolving Credit (UK) Borrowings.  Subject
to the terms and conditions set forth herein, each Revolving Credit (UK) Lender
severally agrees to make loans (each such loan, a “Revolving Credit (UK) Loan”)
to the UK Borrower in Dollars or in one or more Alternative Currencies, from
time

 

32

--------------------------------------------------------------------------------


 

to time, on any Business Day during the Revolving Credit (UK) Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit (UK) Commitment; provided, however, that after
giving effect to any Revolving Credit (UK) Borrowing, (i) the Total Outstanding
Revolving Credit (UK) Amount shall not exceed the Aggregate Revolving Credit
(UK) Commitments and (ii) the aggregate Outstanding Amount of all Revolving
Credit (UK) Loans of any Revolving Credit (UK) Lender shall not exceed such
Lender’s Revolving Credit (UK) Commitment.  Within the limits of each Revolving
Credit (UK) Lender’s Revolving Credit (UK) Commitment, and subject to the other
terms and conditions hereof, the UK Borrower may borrow under this Section
2.1(b), prepay under Section 2.3, and reborrow under this Section 2.1(b). 
Revolving Credit (UK) Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.

 

(c)                                  Term Loan Borrowing.  Subject to the terms
and conditions set forth herein, each Term Loan Lender severally agrees to make
a loan (each such loan, a “Term Loan”) to the UK Borrower, in Dollars, on the
Closing Date in an amount equal to the amount set forth opposite such Lender’s
name on Annex A as such Lender’s Term Loan Commitment.  Amounts borrowed under
this Section 2.1(c) and repaid or prepaid may not be reborrowed.  Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(d)                                 Swingline Loans.

 

(i)                                     Subject to the terms and conditions of
herein, the Swingline Lender may, in its sole discretion, make loans (each such
loan, a “Swingline Loan”) to the Company in Dollars from time to time, on any
Business Day during the Revolving Credit (US) Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit; provided, however, that after giving effect to any Swingline
Borrowing, the Total Outstanding Revolving Credit (US) Amount shall not exceed
the Aggregate Revolving Credit (US) Commitments. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.1(d), prepay under Section 2.3, and reborrow under this
Section 2.1(d).  Swingline Loans shall not be Base Rate Loans (except when
subject to the Default Rate) or Eurocurrency Rate Loans.

 

(ii)                                  The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Company
(which hereby irrevocably directs the Swingline Lender to act on its behalf), by
written notice given no later than 12:00 p.m. on any Business Day request each
Revolving Credit (US) Lender to make, and each Revolving Credit (US) Lender
hereby agrees to make, a Revolving Credit (US) Loan as a Base Rate Loan in an
amount equal to such Revolving Credit (US) Lender’s Revolving Credit (US)
Commitment Percentage of the aggregate amount of the Swingline Loans outstanding
on the date of such notice, to repay the Swingline Lender.  Each Revolving
Credit (US) Lender shall make the amount of such Revolving Credit (US) Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such notice. 
The proceeds of such Revolving Credit (US) Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Swingline Loans.  No Revolving
Credit (US) Lender’s obligation to fund its respective Revolving Credit (US)
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit (US) Lender’s failure to fund its Revolving Credit (US)
Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit (US)
Lender’s Revolving Credit (US) Commitment Percentage be increased as a result of
any such failure of any other Revolving

 

33

--------------------------------------------------------------------------------


 

Credit (US) Lender to fund its Revolving Credit (US) Commitment Percentage of a
Swingline Loan.

 

(iii)                               The Company shall pay to the Swingline
Lender on demand the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit (US) Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded.  In
addition, the Company hereby authorizes the Administrative Agent to charge any
account maintained by the Company with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
(US) Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Company from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit (US) Lenders in
accordance with their respective Commitment Percentages.

 

(iv)                              If for any reason any Swingline Loan cannot be
refinanced with a Revolving Credit (US) Loan pursuant to Section 2.1(d)(ii),
each Revolving Credit (US) Lender shall, on the date such Revolving Credit (US)
Loan was to have been made pursuant to the notice referred to in Section
2.1(d)(ii), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to such Revolving Credit (US) Lender’s
Revolving Credit (US) Commitment Percentage of the aggregate principal amount of
Swingline Loans then outstanding.  Each Revolving Credit (US) Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its Swingline Participation Amount.  Whenever, at any time after
the Swingline Lender has received from any Revolving Credit (US) Lender such
Revolving Credit (US) Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Credit (US) Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit (US) Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit (US)
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(v)                                 Each Revolving Credit (US) Lender’s
obligation to make the Revolving Credit (US) Loans referred to in Section
2.1(d)(ii) and to purchase participating interests pursuant to Section
2.1(d)(iv) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit (US) Lender or the Company may have
against the Swingline Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4, (C) any adverse change in the condition (financial or otherwise) of
the Company, (D) any breach of this Agreement or any other Credit Document by
any Borrower, any other Credit Party or any other Revolving Credit (US) Lender
or (E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

34

--------------------------------------------------------------------------------


 

(vi)                              If any Revolving Credit (US) Lender fails to
make available to the Administrative Agent, for the account of the Swingline
Lender, any amount required to be paid by such Revolving Credit (US) Lender
pursuant to the foregoing provisions of this Section 2.1(d) by the time
specified in Section 2.1(d)(ii) or 2.1(d)(iv), as applicable, the Swingline
Lender shall be entitled to recover from such Revolving Credit (US) Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the applicable Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing.  If such Revolving Credit (US) Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit (US) Lender’s Revolving Credit (US) Loan or
Swingline Participation Amount, as the case may be.  A certificate of the
Swingline Lender submitted to any Revolving Credit (US) Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(vii)                           Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.1(d) shall be subject to the terms
and conditions of Section 2.12 and Section 2.15.

 

Section 2.2                                    Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by telephone or delivery of a Borrowing Notice.  Each such
notice must be received by the Administrative Agent not later than (i) 11:30
a.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) 11:30 a.m. four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, (iii) 11:30 a.m. on the requested date of any Borrowing of
Base Rate Loans and (iv) 3:00 p.m. on the requested date of any Borrowing of
Swingline Loans.  Each telephonic notice by the Company pursuant to this Section
2.2(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Borrowing Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Each Borrowing of or conversion to
Base Rate Loans and each Borrowing of Swingline Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Borrowing Notice (whether telephonic or written) shall specify (i) whether the
Company (on behalf of itself or the UK Borrower, as applicable) is requesting a
Term Loan Borrowing, a Revolving Credit (US) Borrowing, a Revolving Credit (UK)
Borrowing or a Swingline Borrowing, a conversion of Term Loans, Revolving Credit
(US) Loans or Revolving Credit (UK) Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) in the case of Term Loans, Revolving Credit (US) Loans or
Revolving Credit (UK) Loans, the Type of Loans to be borrowed or to which
existing Term Loans, Revolving Credit (US) Loans or Revolving Credit (UK) Loans
are to be converted, (v) in the case of Term Loans, Revolving Credit (US) Loans
or Revolving Credit (UK) Loans, if applicable, the duration of the Interest
Period with respect thereto and (vi) in the case of Revolving Credit (US) Loans
or Revolving Credit (UK) Loans, whether such Loans are to be denominated in
Dollars or an Alternative Currency.  If the Company fails to specify a currency
in a Borrowing Notice requesting a Revolving Credit (US) Borrowing or a
Revolving Credit (UK) Borrowing, then the Revolving Credit (US) Loans or

 

35

--------------------------------------------------------------------------------


 

the Revolving Credit (UK) Loans, as the case may be, so requested shall be made
in Dollars.  If the Company fails to specify a Type of Loan in a Borrowing
Notice (other than in the case of a Swingline Loan) or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans, Revolving Credit (US) Loans or Revolving Credit (UK)
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of any Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Revolving Credit (US) Loan or
Revolving Credit (UK) Loan may be converted into or continued as a Revolving
Credit (US) Loan or Revolving Credit (UK) Loan, as the case may be, denominated
in a different currency, but instead must be prepaid in the original currency of
such Revolving Credit (US) Loan or Revolving Credit (UK) Loan, as the case may
be, and reborrowed in the other currency.  Notwithstanding the foregoing, the
Borrowers may request Eurocurrency Rate Loans to be made on the Closing Date
provided the Company has given the Administrative Agent a Borrowing Notice not
later than 11:30 a.m. three Business Days (or four Business Days in the case of
any Eurocurrency Rate Loans denominated in an Alternative Currency) prior to the
Closing Date.

 

(b)                                 Following receipt of a Borrowing Notice for
a Facility, the Administrative Agent shall promptly notify each Lender under
such Facility of the amount (and, if applicable, the currency) of its Commitment
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender under the applicable Facility of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, (i) each Lender under the Revolving
Credit (US) Facility, Revolving Credit (UK) Facility or Term Loan Facility, as
the case may be, shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Base Rate
Loan, not later than noon, in the case of any Eurocurrency Rate Loan denominated
in Dollars and made under the Revolving Credit (US) Facility, and not later than
the Applicable Time specified by the Administrative Agent, in the case of any
Eurocurrency Rate Loan denominated in an Alternative Currency, in each case on
the Business Day specified in the applicable Borrowing Notice and (ii) the
Swingline Lender shall make the amount of the Swingline Loan available to the
Administrative Agent in immediate available funds at the Administrative Agent’s
Office not later than 4:00 p.m. on the Business Day specified in the applicable
Borrowing Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.2, each Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested by such Borrower
(either directly or by the Company on its behalf) pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of such Borrower identified in the most recent notice substantially in
the form attached as Exhibit E (a “Notice of Account Designation”) delivered by
the Borrowers to the Administrative Agent or as may be otherwise agreed upon by
the Borrowers and the Administrative Agent from time to time.  Revolving Credit
(US) Loans to be made for the purpose of refunding Swingline Loans shall be made
by the Revolving Credit (US) Lenders as provided in Section 2.1(d).

 

(c)                                  Subject to the provisions of Section 3.5, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the continuance of an
Event of Default under Section 7.1(a) or, solely with respect to any Borrower,
under Section 7.1(f) or (g) or following acceleration of all Obligations
pursuant to Section 7.2, without the consent of the Required Lenders, no Loans
may be requested as, converted to or continued as

 

36

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of demonstrable error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Company
and the Lenders of any change in the Prime Rate used in determining the Base
Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect.

 

(f)                                   Notwithstanding the foregoing, Swingline
Borrowings may be made pursuant to terms otherwise set forth in any applicable
Treasury Management Agreement without giving effect to any minimum amounts or
notice requirement set forth herein.

 

(g)                                  Each Lender may, at its option, make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect in
any manner the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. For the avoidance of doubt, a
Lender shall cause its Affiliate or branch to comply with Section 3.1 as if it
were a Lender.

 

Section 2.3                                    Prepayments.

 

(a)                                 Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:30 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (C) on the date of prepayment of Base Rate Loans or
Swingline Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans or Swingline Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, whether such prepayment is of Revolving Credit (US) Loans, Revolving
Credit (UK) Loans, Term Loans or Swingline Loans and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Commitment Percentage
in respect of the relevant Facility).  If such notice is given by the Company,
the Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that any
such notice of prepayment of Loans in whole in connection with a refinancing of
all Obligations hereunder may state that it is conditioned on the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or before the specified
effective date) if such condition is not satisfied, in which case such
prepayment and payment shall not be due and payable.  Any prepayment of a
Eurocurrency

 

37

--------------------------------------------------------------------------------


 

Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.5.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.3(a) shall
be applied to the principal repayment installments thereof as directed by the
Company (excluding the final payment due at maturity).  Subject to Section 2.12,
each such prepayment of Revolving Credit (US) Loans, Revolving Credit (UK) Loans
and Term Loans shall be paid to the Lenders in accordance with their respective
Commitment Percentage in respect of each of the relevant Facilities. 
Notwithstanding the foregoing, Swingline Borrowings may be prepaid pursuant to
terms otherwise set forth in any applicable Treasury Management Agreement
without giving effect to any minimum amounts or notice requirement set forth
herein.

 

(b)                                 If at any time the Total Outstanding
Revolving Credit (US) Amount exceeds the Aggregate Revolving Credit (US)
Commitments then in effect, the Company shall immediately prepay Revolving
Credit (US) Loans and Swingline Loans in an aggregate amount equal to such
excess. If at any time the Total Outstanding Revolving Credit (UK) Amount
exceeds the Aggregate Revolving Credit (UK) Commitments then in effect, the UK
Borrower shall immediately prepay Revolving Credit (UK) Loans in an aggregate
amount equal to such excess.

 

Section 2.4                                    Termination or Reduction of
Commitments.  The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit (US) Commitments or the Aggregate
Revolving Credit (UK) Commitments, or from time to time irrevocably reduce the
Aggregate Revolving Credit (US) Commitments or the Aggregate Revolving Credit
(UK) Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 3:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction in the
Aggregate Revolving Credit (US) Commitments or the Aggregate Revolving Credit
(UK) Commitments shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Company shall not (A)
terminate or reduce the Aggregate Revolving Credit (US) Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, either the
Total Outstanding Revolving Credit (US) Amount would exceed the Aggregate
Revolving Credit (US) Commitments or the aggregate outstanding principal amount
of all Swingline Loans would exceed the Swingline Sublimit or (B) terminate or
reduce the Aggregate Revolving Credit (UK) Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstanding
Revolving Credit (UK) Amount would exceed the Aggregate Revolving Credit (UK)
Commitments.  The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Credit (US)
Commitments or the Aggregate Revolving Credit (UK) Commitments.  Any such notice
terminating the Commitments in whole in connection with a refinancing of all
Obligations hereunder may state that it is conditioned on the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or before the specified effective
date) if such condition is not satisfied, in which case such termination of the
Commitments shall not occur.  Any reduction of the Aggregate Revolving Credit
(US) Commitments shall be applied to the Revolving Credit (US) Commitment of
each Lender according to its Revolving Credit (US) Commitment Percentage.  Any
reduction of the Aggregate Revolving Credit (UK) Commitments shall be applied to
the Revolving Credit (UK) Commitment of each Lender according to its Commitment
Percentage in respect of the Revolving Credit (UK) Facility.  All fees accrued
until the effective date of any termination of the Aggregate Revolving Credit
(US) Commitments or the Aggregate Revolving Credit (UK) Commitments, as the case
may be, shall be paid on the effective date of such termination.

 

Section 2.5                                    Repayment of Loans.

 

(a)                                 The Company shall repay to each Revolving
Credit (US) Lender on its Maturity Date with respect to the Revolving Credit
(US) Facility the aggregate principal amount of Revolving Credit (US) Loans made
by such Lender outstanding on such date.

 

38

--------------------------------------------------------------------------------


 

(b)                                 The UK Borrower shall repay to each
Revolving Credit (UK) Lender on its Maturity Date with respect to the Revolving
Credit (UK) Facility the aggregate principal amount of Revolving Credit (UK)
Loans made by such Lender outstanding on such date.

 

(c)                                  The UK Borrower shall repay to the Term
Loan Lenders the aggregate principal amount of all Term Loans outstanding as set
forth on Annex B (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.3); provided that the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date for the Term Loan Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

 

(d)                                 The Company shall repay each Swingline Loan
in accordance with Section 2.1(d) and/or any applicable Treasury Management
Agreement, but in any event on the earlier to occur of (i) the date ten Business
Days after such Loan is made and (ii) the Maturity Date with respect to the
Revolving Credit (US) Facility.

 

Section 2.6                                    Interest.

 

(a)                                 Subject to the provisions of subsection (b)
below, (i) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Swingline Rate plus the Applicable Rate.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws and (ii) accrued
and unpaid interest on past due amounts shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

Section 2.7                                    Fees.

 

(a)                                 Revolving Credit (US) Facility Fee.  The
Company shall pay to the Administrative Agent for the account of each Revolving
Credit (US) Lender in accordance with its Revolving Credit (US) Commitment
Percentage, a facility fee (the “Revolving Credit (US) Facility Fee”) in Dollars
equal to the Applicable Rate times the actual daily amount of the Aggregate
Revolving Credit (US) Commitments (or, if the Aggregate Revolving Credit (US)
Commitments have been terminated, on the Total Outstanding Revolving Credit (US)
Amount), regardless of usage.  The Revolving Credit (US) Facility Fee shall
accrue at all times during the Revolving Credit (US) Availability Period (and
thereafter so long as Revolving Credit (US) Loans or Swingline Loans remain
outstanding), including at any time during which one or more of the conditions
in Section 4 is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date and on the last day of
the Revolving Credit (US) Availability Period (and, if applicable, thereafter on
demand).  The Revolving Credit (US) Facility Fee shall be

 

39

--------------------------------------------------------------------------------


 

calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Revolving Credit (UK) Facility Fee.  The
Company shall pay to the Administrative Agent for the account of each Revolving
Credit (UK) Lender in accordance with its Commitment Percentage with respect to
the Revolving Credit (UK) Facility, a facility fee (the “Revolving Credit (UK)
Facility Fee”) in Dollars equal to the Applicable Rate times the actual daily
amount of the Aggregate Revolving Credit (UK) Commitments (or, if the Aggregate
Revolving Credit (UK) Commitments have been terminated, on the Total Outstanding
Revolving Credit (UK) Amount), regardless of usage.  The Revolving Credit (UK)
Facility Fee shall accrue at all times during the Revolving Credit (UK)
Availability Period (and thereafter so long as Revolving Credit (UK) Loans
remain outstanding), including at any time during which one or more of the
conditions in Section 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date and on the
last day of the Revolving Credit (UK) Availability Period (and, if applicable,
thereafter on demand).  The Revolving Credit (UK) Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(c)                                  Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the applicable Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

Section 2.8                                    Computation of Interest and
Fees.  All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year) or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

 

Section 2.9                                    Evidence of Debt.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent demonstrable error of the amount of the Loans made by the
Lenders to any of the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or

 

40

--------------------------------------------------------------------------------


 

otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error. 
Upon the request of any Lender to a Borrower made through the Administrative
Agent, such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Revolving Credit (US) Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Swingline Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any such Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of demonstrable error.

 

Section 2.10                             Payments Generally; Administrative
Agent’s Clawback.

 

(a)                                 All payments to be made by the Borrowers
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require (upon
reasonable notice) that any payments due under this Agreement be made in the
United States.  If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its applicable Commitment Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)                                 If any payment to be made by any Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  (i)                         Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2

 

41

--------------------------------------------------------------------------------


 

(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it up to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Section 2, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Section 4 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Swingline Loans and to make payments
pursuant to Section 9.4 are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 9.4 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.4.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

42

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding the foregoing clause (a),
if there exists a Defaulting Lender each payment by a Borrower to such
Defaulting Lender hereunder shall be applied in accordance with
Section 2.12(a)(ii).

 

Section 2.11                             Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon or
such other obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (w) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (x) the application of Cash Collateral provided for in Section 2.15,
(y) any payment made to a Lender on its Maturity Date or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

Section 2.12                             Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders”, “Required Revolving Credit (US) Lenders”, “Required
Revolving Credit (UK) Lenders”, “Required Term Loan Lenders” and Section 9.1.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 7 or otherwise) or made available to the
Administrative Agent from a Defaulting Lender pursuant to Section 9.8 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such

 

43

--------------------------------------------------------------------------------


 

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Swingline
Lender with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Swingline
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Swingline Loans issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders  or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans  or funded
participations in Swingline Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (2) such Loans were made or the
related Swingline Loans were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Swingline Loans owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.12(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               Each Defaulting Lender shall be entitled to
receive its portion of the Revolving Credit (US) Facility Fee for any period
during which such Lender is a Defaulting Lender only to extent allocable to the
sum of (1) the outstanding principal amount of the Revolving Credit (US) Loans
funded by it and (2) its Revolving Credit (US) Commitment Percentage of the
stated amount of Swingline Loans for which it has provided Cash Collateral
pursuant to Section 2.12.  Each Defaulting Lender shall be entitled to receive
its portion of the Revolving Credit (UK) Facility Fee for any period during
which such Lender is a Defaulting Lender only to extent allocable to the
outstanding principal amount of the Revolving Credit (UK) Loans funded by it.

 

(B)                               With respect to any portion of the Revolving
Credit (US) Facility Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) above,

 

44

--------------------------------------------------------------------------------


 

the Company shall (1) pay to each Non-Defaulting Lender under the Revolving
Credit (US) Facility that portion of the Revolving Credit (US) Facility Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Swingline
Lender the amount of the Revolving Credit (US) Facility Fee otherwise payable to
such Defaulting Lender to the extent allocable to the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of the Revolving Credit (US) Facility Fee. With respect to any
portion of the Revolving Credit (UK) Facility Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Company shall not be
required to pay the remaining amount of the Revolving Credit (UK) Facility Fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Swingline Loans shall be reallocated among the Non-Defaulting Lenders which are
Revolving Credit (US) Lenders in accordance with their respective Commitment
Percentages in respect of the Revolving Credit (US) Facility (calculated without
regard to such Defaulting Lender’s Revolving Credit (US) Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
(US) Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit (US) Commitment.  Subject to Section 9.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under law, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent and, in the case of a Defaulting Lender that is a Revolving
Credit (US) Lender, the Swingline Lender agree in writing, in their sole
discretion, that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans under and funded and unfunded
participations in Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.12(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 2.13                             Extension of Maturity Date.

 

(a)                                 Requests for Extension.  The Company may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 45 days and not later than 35 days prior to any anniversary of the
Closing Date (each an “Anniversary Date”), request that (i) each Revolving

 

45

--------------------------------------------------------------------------------


 

Credit (US) Lender extend such Lender’s then existing Maturity Date in respect
of the Revolving Credit (US) Facility for one year and/or (ii) each Revolving
Credit (UK) Lender extend such Lender’s then existing Maturity Date in respect
of the Revolving Credit (UK) Facility for one year; provided that the Company
may make a maximum of two such requests in respect of the Maturity Date in
respect of the Revolving Credit (US) Facility and two such requests in respect
of the Maturity Date in respect of the Revolving Credit (UK) Facility.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than 30 days prior to the Anniversary
Date and not later than the date (the “Notice Date”) that is 20 days prior to
the Anniversary Date, advise the Administrative Agent whether or not such Lender
agrees to such extension and each Lender that determines not to so extend its
Maturity Date in respect of the Revolving Credit (US) Facility and/or the
Revolving Credit (UK) Facility, as the case may be, (a “Non-Extending Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Company of each Lender’s determination
under this Section no later than the date 15 days prior to the Anniversary Date
(or, if such date is not a Business Day, on the immediately preceding Business
Day).

 

(d)                                 Additional Commitment Lenders.  The Company
shall have the right on or before the Anniversary Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 3.6(b), each of which Additional Commitment
Lenders shall have entered into a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Additional Commitment Lender shall, effective as of the Anniversary Date,
undertake a Revolving Credit (US) Commitment or Revolving Credit (UK)
Commitment, as applicable, (and, if any such Additional Commitment Lender is
already a Lender, its Revolving Credit (US) Commitment or Revolving Credit (UK)
Commitment, as applicable, shall be in addition to such Lender’s Revolving
Credit (US) Commitment or Revolving Credit (UK) Commitment, as applicable,
hereunder on such date).

 

(e)                                  Minimum Extension Requirement.

 

(i)                                     If (and only if) the total of the
Revolving Credit (US) Commitments of the Lenders that have agreed so to extend
their Maturity Date in respect of the Revolving Credit (US) Facility (each, an
“Extending (US) Lender”) and the additional Revolving Credit (US) Commitments of
the Additional Commitment Lenders shall be more than 50% of the Aggregate
Revolving Credit (US) Commitments in effect immediately prior to the Anniversary
Date, then, effective as of the Anniversary Date, the Maturity Date in respect
of the Revolving Credit (US) Facility of each Extending (US) Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the existing Maturity Date in respect of the Revolving Credit (US)
Facility (except that, if such date is not a Business Day, such Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

46

--------------------------------------------------------------------------------


 

(ii)                                  If (and only if) the total of the
Revolving Credit (UK) Commitments of the Lenders that have agreed so to extend
their Maturity Date in respect of the Revolving Credit (UK) Facility (each, an
“Extending (UK) Lender”) and the additional Revolving Credit (UK) Commitments of
the Additional Commitment Lenders shall be more than 50% of the Aggregate
Revolving Credit (UK) Commitments in effect immediately prior to the Anniversary
Date, then, effective as of the Anniversary Date, the Maturity Date in respect
of the Revolving Credit (UK) Facility of each Extending (UK) Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the existing Maturity Date in respect of the Revolving Credit (UK)
Facility (except that, if such date is not a Business Day, such Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement

 

(f)                                   Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of any Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(i)                                     no Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

 

(ii)                                  the representations and warranties
contained in Section 5 and the other Credit Documents are true and correct in
all material respects on and as of the date of such extension and after giving
effect thereto, except that: (1) if a qualifier relating to materiality or
Material Adverse Effect applies, then such representation or warranty shall be
true and correct in all respects, (2) if any such representation or warranty
specifically refers to an earlier date, then such representation or warranty
shall be true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality or Material Adverse Effect
applies, then such representation or warranty shall be true and correct in all
respects as of such earlier date) and (3) for purposes of this Section 2.13, the
representations and warranties contained in Section 5.9 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a)(i) and (ii),
respectively, of Section 6.6; and

 

(iii)                               on the Maturity Date of each Non-Extending
Lender, the Company or the UK Borrower, as the case may be, shall prepay any
Revolving Credit (US) Loans or Revolving Credit (UK) Loans, as applicable,
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep outstanding Revolving Credit (US)
Loans or Revolving Credit (UK) Loans, as applicable, ratable with any revised
Commitment Percentages of the respective Lenders with respect to the Revolving
Credit (US) Facility or the Revolving Credit (UK) Facility, as the case may be,
effective as of such date.

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.11 or 9.1 to the contrary.

 

Section 2.14                             Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request (i) an increase in the
Aggregate Revolving Credit (US) Commitments by an amount (for all such requests)
not exceeding $100,000,000 or (ii) an increase in the Aggregate Revolving Credit
(UK) Commitments by an amount (for all such requests) not exceeding
€100,000,000; provided that (A) any

 

47

--------------------------------------------------------------------------------


 

such request for an increase in the Aggregate Revolving Credit (US) Commitments
shall be in a minimum amount of $25,000,000 (unless the Administrative Agent
agrees to a smaller amount), (B) any such request for an increase in the
Aggregate Revolving Credit (UK) Commitments shall be in a minimum amount of
€25,000,000 (unless the Administrative Agent agrees to a smaller amount), and
(C) the Company may make a maximum of three such requests in respect of the
Aggregate Revolving Credit (US) Commitments and three such requests in respect
of the Aggregate Revolving Credit (UK) Commitments.  At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify (i) the identity of each existing Lender and each Eligible Assignee to
whom the Company proposes any portion of such increase be allocated and the
amounts of such allocations; provided that (A) any existing Lender approached to
provide all or a portion of such increase may elect or decline, in its sole
discretion, to provide such increase and (B) any such Eligible Assignee shall be
subject to the approval of the Administrative Agent and, in the case of an
increase in the Aggregate Revolving Credit (US) Commitments, the Swingline
Lender (which approvals shall not be unreasonably withheld or delayed), and
(ii) the time period within which each such existing Lender and each such
Eligible Assignee is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the applicable
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
and Eligible Assignee shall notify the Administrative Agent within such time
period whether or not it agrees to increase or accept such Commitment in the
amount allocated to it.  Any Lender or Eligible Assignee not responding within
such time period shall be deemed to have declined to increase or accept such
Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Company and each
Lender of the Lenders’ responses to each request made hereunder.  Any Eligible
Assignee invited to become a Lender pursuant to this Section 2.14 shall do so
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(d)                                 Increase Effective Date and Allocations.  If
the Aggregate Revolving Credit (US) Commitments or the Aggregate Revolving
Credit (UK) Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the increase effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of the Company dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Company and, in the case of an increase in the Aggregate
Revolving Credit (UK) Commitments, the UK Borrower (i) certifying and attaching
the resolutions adopted by each Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 5 and the
other Credit Documents are true and correct in all material respects on and as
of the Increase Effective Date, except that: (1) if a qualifier relating to
materiality or Material Adverse Effect applies, then such representation or
warranty shall be true and correct in all respects, (2) if any such
representation or warranty specifically refers to an earlier date, then such
representation or warranty shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality or
Material Adverse Effect applies, then such representation or warranty shall be
true and correct in all respects as of such earlier date) and (3) for purposes
of this Section 2.14, the representations and warranties contained in
Section 5.9 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a)(i) and (ii), respectively, of Section 6.6, and (B) no
Default exists or will result from such increase in the applicable Commitments. 
The

 

48

--------------------------------------------------------------------------------


 

Borrowers shall prepay (nonratably, to the extent necessary) any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitment Percentages in respect of
any Facility arising from any nonratable increase in the Commitments under such
Facility under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.11 or 9.1 to the contrary.

 

Section 2.15                             Cash Collateral.

 

(a)                                 To the extent of any Cash Collateral
provided by any Defaulting Lender pursuant to Section 2.12(a), such Defaulting
Lender hereby grants to the Administrative Agent, for the benefit of the
Swingline Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Swingline Loans, to be applied pursuant to
subsection (c) below.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under Section 2.12 in
respect of Swingline Loans shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Swingline
Loans (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)                                  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Swingline Lender shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.12, the Person providing Cash Collateral and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

Section 2.16                             Margin Stock.  Each Lender acknowledges
that it is entering into the transactions contemplated by this Agreement without
reliance on any “margin stock” (as defined in Regulation U of the FRB) held or
owned by the Company or any of its Subsidiaries, and such Lender, in good faith,
has not and is not relying upon such margin stock as collateral in extending or
maintaining any Loan hereunder.

 

Section 2.17                             Nature of Obligations; Company as
Borrowing Agent.

 

(a)                     For the avoidance of doubt, the Obligations of the
Company and the UK Borrower shall be several in nature.

 

(b)                     The UK Borrower hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Credit Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to the UK Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not the UK Borrower joins therein.  Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the UK Borrower.

 

49

--------------------------------------------------------------------------------


 

SECTION 3 - TAXES, YIELD PROTECTION AND ILLEGALITY.

 

Section 3.1                                    Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower under any Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law (which for purposes of this Section 3.1 shall include
FATCA).  If any applicable Law (as determined in the good faith discretion of
the Administrative Agent) requires the deduction or withholding of any Tax from
any such payment by any Borrower or the Administrative Agent, then such Borrower
or the Administrative Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Borrower shall be
increased as necessary so that, after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 3.1), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Each Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrowers.  Each
Borrower shall indemnify each Recipient, within fifteen (15) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.1) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent demonstrable
error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that no Borrower has already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of any
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.6(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error.  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Borrower to a Governmental
Authority pursuant to this Section 3.1, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person:

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Credit Document, executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, IRS Form IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate

 

51

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Credit
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by applicable Law
and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.1 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

52

--------------------------------------------------------------------------------


 

None of the foregoing provisions of this Section 3.1(f) shall apply in respect
of UK Taxes.  A Lender and each Borrower which makes a payment to which that
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Borrower to obtain authorization to make that payment without
a UK Tax Deduction and maintain that authorization where an authorization
expires or otherwise ceases to have effect.

 

A Lender which (i) becomes a party on the day on which this Agreement is entered
into that holds a current passport under the HMRC DT Treaty Passport scheme (a
“UK Treaty Passport”), and which then wishes that scheme to apply to this
Agreement, shall include an indication to that effect by including its scheme
reference number and its jurisdiction of tax residence opposite its name in
Annex A and, having done so, shall discharge its obligation under the preceding
paragraph (with respect to UK Taxes only) and where a Lender includes such an
indication in Annex A, each Borrower shall to the extent that Lender is a Lender
under a Loan made available to that Borrower pursuant to Section 2, file a duly
completed HM Revenue & Customs’ Form DTTP2 in respect of such Lender with HM
Revenue & Customs within thirty (30) days of the date on which such Borrower
becomes a party to this Agreement and shall promptly provide such Lender with a
copy of that filing; (ii) becomes a party after the date of this Agreement that
holds a UK Treaty Passport, and which wishes that scheme to apply to this
Agreement, shall include its scheme reference number and its jurisdiction of tax
residence in the Assignment and Assumption which it executes on becoming a party
and, having done so, shall discharge its obligation under the preceding
paragraph (with respect to UK Taxes only) and where a Lender includes such an
indication in the relevant Assignment and Assumption each Borrower which is a
party as a Borrower as at the date of such Assignment and Assumption shall, to
the extent that such Lender becomes a Lender under a Loan which is made
available to that Borrower pursuant to Section 2, file a duly completed HM
Revenue & Customs’ Form DTTP2 in respect of such Lender with HM Revenue &
Customs within thirty (30) days of the date of such Assignment and Assumption
or, if later, within thirty (30) days of the date on which such Borrower becomes
a party to this Agreement, and shall promptly provide such Lender with a copy of
that filing.

 

A Lender which has not included the indication described in the preceding
paragraph but which holds a Treaty Passport and subsequently wishes that scheme
to apply to this Agreement shall notify the relevant Borrower of its scheme
reference number and its jurisdiction of tax residence. Where a Lender notifies
any Borrower of its scheme reference number and its jurisdiction of tax
residence in accordance with this paragraph such Borrower shall, to the extent
that that Borrower is a Borrower under a Loan made available to that Borrower
pursuant to Section 2, file a duly completed HM Revenue & Customs’ Form DTTP2 in
respect of such Lender with HM Revenue & Customs within thirty (30) days of the
date on which that notice becomes effective in accordance with Section 9.6 or,
if later, within thirty (30) days of the date on which such Borrower becomes a
party to this Agreement, and shall promptly provide the Lender with a copy of
that filing.

 

(g)                                  Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.1, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Recipient, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to any Borrower pursuant
to this

 

53

--------------------------------------------------------------------------------


 

subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Credit
Party or any other Person.

 

(h)                                 Lender Status Confirmation.  Each Lender
confirms that on the date of this Agreement that it is a UK Qualifying Lender. 
Each Lender which becomes a party to this Agreement after the date of this
Agreement shall confirm, in the Assignment and Assumption which it executes on
becoming a party which of the following categories it falls in:

 

(i)                                     not a UK Qualifying Lender;

 

(ii)                                  a UK Qualifying Lender (other than a UK
Treaty Lender); or

 

(iii)                               a UK Treaty Lender.

 

If a new Lender fails to indicate its status in accordance with this
Section 3.1(h) then such Lender or new Lender shall be treated for the purposes
of this Agreement (including by each Borrower) as if it is not a UK Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Company).  Any Lender that ceases to be a UK Qualifying Lender shall
promptly notify the Administrative Agent and the relevant Borrower. For the
avoidance of doubt, an Assignment and Assumption shall not be invalidated by any
failure of a Lender to comply with this Section 3.1(h).

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

 

Section 3.2                                    Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurocurrency Rate Loans, or to determine or
charge interest rates based upon the Eurocurrency Base Rate (including Base Rate
Loans and Swingline Loans as to which the interest rate is determined with
reference to Eurocurrency Base Rate), or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans denominated in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and all calculations of the Base
Rate or the Swingline Rate with respect to such Lender shall be made without
reference to Eurocurrency Base Rate, until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans as to which the
interest rate is not determined by reference to Eurocurrency Base Rate, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.  Each Lender agrees to

 

54

--------------------------------------------------------------------------------


 

designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

Section 3.3                                    Inability to Determine Rates.  In
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, if for any reason (a) the Administrative Agent determines
that (i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Loan or (ii) adequate and
reasonable means do not exist for the determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”) or (b) the Required Lenders determine that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loans, the Administrative Agent will promptly so notify
the Company and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Base Rate component of the
Base Rate, the utilization of the Eurocurrency Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) under the appropriate Facility or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans under the appropriate Facility in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Company and the affected Lenders, may establish a
commercially reasonable alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the affected Lenders notify the Administrative Agent and the
Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.

 

Section 3.4                                    Increased Costs Generally.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurocurrency Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (f) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

55

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Company shall
promptly pay (or cause the UK Borrower to promptly pay) to any such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
the Company shall promptly pay (or cause the UK Borrower to promptly pay) to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or such other Recipient setting forth the amount or
amounts necessary to compensate such Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Company, shall be
conclusive absent demonstrable error.  The Company shall pay (or cause the UK
Borrower to pay) such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within fifteen (15) Business Days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such other
Recipient’s right to demand such compensation; provided that no Borrower shall
be required to compensate any Lender or any other Recipient pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or such other Recipient, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or such other Recipient’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.5                                    Compensation for Losses.  On or
prior to the fifteenth (15th) Business Day after the Company’s receipt of a
written demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Company shall promptly compensate (or cause the UK Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

56

--------------------------------------------------------------------------------


 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or Swingline Loan on
the date or in the amount notified by the Company or the applicable Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 3.6(b);

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.

 

The Company shall also pay (or cause the UK Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing. 
The amount of such loss or expense shall be determined, in the applicable
Lender’s reasonable discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the Eurocurrency Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.   No Borrower shall be required to
compensate a Lender pursuant to this Section 3.5 for any amounts incurred or
arising hereunder more than 180 days prior to the date that such Lender notifies
the Company of the event(s) giving rise to such amounts and of such Lender’s
intention to claim compensation therefor.  The applicable Lender shall deliver a
written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under this Section 3.5. 
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of demonstrable error.

 

Section 3.6                                    Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.1,
then such Lender shall, at the request of the Company, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.4
or Section 3.1, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or cause the
UK Borrower to pay) all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 3.6(a), or if any Lender is a Defaulting
Lender, a Non-Consenting Lender or a Non-Extending Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than

 

57

--------------------------------------------------------------------------------


 

its existing rights to payments pursuant to Section 3.4 or Section 3.1) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Company shall have paid (or caused
another Borrower to pay) to the Administrative Agent the assignment fee (if any)
specified in Section 9.6;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.4 or payments required to be made
pursuant to Section 3.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

Section 3.7                                    Survival.  All of the obligations
of the Borrowers under this Section 3 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

SECTION 4 - CONDITIONS PRECEDENT.

 

Section 4.1                                    Conditions to Closing and Initial
Loans.  The obligation of the Lenders to close this Agreement and to make its
Loans is subject to the satisfaction of each of the following conditions:

 

(a)                                 Documentation.  The Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Administrative Agent and each Lender, each of the following, duly executed and
acknowledged where appropriate by all parties thereto:

 

(i)                                     this Agreement and the Company Guaranty;

 

(ii)                                  Note(s) executed by the Borrowers in favor
of each Lender requesting Note(s);

 

(iii)                               the opinion of Sidley Austin LLP, legal
counsel to the Company, and an opinion as to certain matters of English
corporate law from Sidley Austin LLP, counsel as to English law of the UK
Borrower;

 

58

--------------------------------------------------------------------------------


 

(iv)                              a certificate of the Secretary, the Assistance
Secretary or a Responsible Officer of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Credit Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments (including as a result of a change of name) thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws, memorandum of association, articles of association
or other governing document of such Credit Party as in effect on the Closing
Date, (C) resolutions duly adopted by the board of directors (or other governing
body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and (D) each
certificate as of a recent date of the good standing of each Credit Party under
the laws of its jurisdiction of incorporation, organization or formation (or
equivalent), as applicable;

 

(v)                                 a certificate from a Responsible Officer of
each Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Credit Documents are
true and correct in all material respects (except that if a qualifier relating
to materiality or Material Adverse Effect applies, then such representation or
warranty shall be required to be true and correct in all respects); (B) no
Default or Event of Default shall have occurred and be continuing or would occur
as a result of any Borrowing or the execution and delivery of the Credit
Documents on the Closing Date; (C) since December 31, 2016, except as disclosed
in the SEC Reports, no event or condition has occurred that has had or could
reasonably be expected to have a Material Adverse Effect; and (D) each of the
Credit Parties, as applicable, has satisfied the condition set forth in
Section 4.1(d) (and attaching copies of consents and approvals, if any); and

 

(vi)                              such other documents as the Administrative
Agent or the Required Lenders may reasonably require.

 

(b)                                 Borrowing Notice.  The Administrative Agent
shall have received, if applicable, a Borrowing Notice from the Company in
accordance with Section 2.2(a) and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Loans made on or after the
Closing Date are to be disbursed.

 

(c)                                  Financial Statements.  The Arrangers will
have received, in form and substance reasonably satisfactory to the Arrangers,
copies of (i) the audited consolidated financial statements for the Company and
its Subsidiaries for the fiscal years ended 2014, 2015 and 2016, (ii) interim
unaudited consolidated financial statements for the Company and its Subsidiaries
for each quarterly period ended since December 31, 2016 for which financial
statements are available and (iii) such unaudited financial statements with
respect to the UK Borrower as may be reasonably requested by the Arrangers.

 

(d)                                 Governmental and Third Party Consents.  The
Credit Parties shall have received all required governmental and third party
consents in connection with the transactions contemplated by this Agreement and
the other Credit Documents.

 

(e)                                  PATRIOT Act; Etc.  Each Borrower shall have
provided to the Administrative Agent and the Lenders, at least five (5) Business
Days prior to the Closing Date, the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act, applicable “know your customer” and anti-money laundering
rules and regulations.

 

59

--------------------------------------------------------------------------------


 

(f)                                   Pay-Off of Certain Existing Debt.  All
existing Debt of the Company and its Subsidiaries under the Existing Agreement
shall be repaid in full and terminated, all guaranties therefor, if any, and all
collateral security, if any, therefor shall be released, and the Administrative
Agent shall have received a pay-off letter in form and substance satisfactory to
it evidencing such repayment, termination and release.

 

(g)                                  Fees.  Any fees required to be paid on or
before the Closing Date shall have been paid.

 

(h)                                 Legal Expenses.  Unless waived by the
Administrative Agent, the Company shall have paid all reasonable fees and
expenses due the Administrative Agent’s counsel as of the date hereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.2                                    All Borrowings.  At the time of
each Borrowing hereunder:

 

(a)                                 The Administrative Agent shall have received
the notice required by Section 2.2;

 

(b)                                 Each of the representations and warranties
of each Borrower set forth in Section 5, and of each Credit Party in each other
Credit Document, shall be and remain true and correct in all material respects
on and as of the date of such Borrowing, with the same effect as though such
representations and warranties had been made on and as of each such date, except
that (i) if a qualifier relating to materiality or Material Adverse Effect
applies, then such representation or warranty shall be required to be true and
correct in all respects, (ii) if such representation or warranty specifically
refers to an earlier date, then such representation or warranty shall be true
and correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality or Material Adverse Effect applies, then such
representation or warranty shall be required to be true and correct in all
respects as of such earlier date) and (iii) for purposes of this Section 4.2(b),
the representations and warranties contained in Section 5.9 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a)(i) and
(ii), respectively, of Section 6.6;

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing or would occur as a result of such Borrowing.  Each
request for a Borrowing shall be deemed to be a representation and warranty by
each Borrower on the date of such Borrowing, conversion or continuance as to the
facts specified in subsections (b) and (c) of this Section 4.2; and

 

(d)                                 In the case of either a Revolving Credit
(US) Borrowing or Revolving Credit (UK) Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Credit (US) Lenders (in the case of any Revolving
Credit (US) Loans to be denominated in an Alternative Currency) or the Required
Revolving Credit (UK) Lenders (in the case of any Revolving Credit (UK) Loans to
be denominated in an Alternative Currency) would make it impracticable for such
Borrowing to be denominated in the relevant Alternative Currency.

 

60

--------------------------------------------------------------------------------


 

SECTION 5 - REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants to each Lender and the Administrative
Agent as follows:

 

Section 5.1                                    Organization.  The Company and
each of its Material Subsidiaries (i) is duly organized and existing and in good
standing under the Laws of the jurisdiction of its organization, (ii) has all
necessary power to own the Property and assets it uses in its business and
otherwise to carry on its present business and the business it currently
proposes to transact and (iii) is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business transacted by
it or the nature of the property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Effect.  No Credit Party is an EEA Financial
Institution.

 

Section 5.2                                    Corporate Power and Authority. 
Each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Credit
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
such Credit Documents.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party, enforceable in
accordance with its terms, except that enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

 

Section 5.3                                    No Violation.  Neither the
execution, delivery or performance by any Credit Party of the Credit Documents
to which it is a party nor compliance by it with the terms and provisions
thereof, will (i) contravene any applicable provision of any Law, or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any term, covenant, condition or
other provision of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party under the terms of any Contractual
Obligation to which any Credit Party is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) violate any
provision of the Articles of Incorporation or By-Laws or corresponding
Organization Document of any Credit Parties.

 

Section 5.4                                    Governmental Authorization.  No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority which has not been
obtained or given is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Credit Party of any
Credit Document to which it is a party, except for any reports required to be
filed by the Company with the SEC.

 

Section 5.5                                    Litigation.  As of the Closing
Date, there are no actions, suits or proceedings pending or, to the knowledge of
the Company or any of its Subsidiaries, threatened, involving the Company or any
of its Subsidiaries that (i) except as disclosed in the SEC Reports, are likely
to have a Material Adverse Effect or (ii) could reasonably be expected to have a
material adverse effect on the rights or remedies of the Lenders or on the
ability of any Borrower to perform its obligations to the Lenders under this
Agreement.

 

Section 5.6                                    Use of Proceeds; Margin
Regulations.

 

(a)                                 The proceeds of all Loans shall be used
(i) to pay fees and expenses incurred in connection with this Agreement, (ii) to
repay Debt under the Existing Agreement and (iii) working

 

61

--------------------------------------------------------------------------------


 

capital, capital expenditures and other lawful corporate purposes, including
distributions and share purchases.

 

(b)                                 No proceeds of any Loan will be used to
purchase or carry any “margin stock” (as defined in Regulation U of the FRB) or
to extend credit for the purpose of purchasing or carrying any “margin stock,”
in each case in violation of, or for a purpose which violates, or would be
inconsistent with, Regulation T, U or X of the FRB.  The Company is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying “margin stock”, or extending credit for the
purpose of purchasing or carrying “margin stock.”

 

(c)                                  Notwithstanding any of the foregoing, no
proceeds of any Loan will be used to finance, fund or complete any hostile
acquisition of any Person.

 

Section 5.7                                    Investment Company Act.  No
Credit Party is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 5.8                                    Disclosure.  None of the factual
information heretofore or contemporaneously furnished by or on behalf of the
Company or its Subsidiaries to the Administrative Agent or any Lender
(including, without limitation, all information contained herein) in connection
with this Agreement or any transaction contemplated herein, and no other factual
information hereafter furnished by or on behalf of any such Persons in writing
to the Administrative Agent or any Lender will, in each case when taken together
and as modified or supplemented by other information so furnished or by the SEC
Reports, contained or will contain as of the date so furnished, any material
misstatement of fact, or considered  collectively with all other such
information and the SEC Reports, omits to state any material fact necessary to
make such information not misleading at such time in light of the circumstances
under which such information was provided; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

Section 5.9                                    Financial Statements.  The
audited consolidated financial statements of the Company as at December 31, 2016
and the unaudited consolidated financial statements of the Company for the three
month period ended March 31, 2017, copies of which have been delivered to the
Lenders, in each case (i) have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as disclosed
therein) and (ii) fairly present in all material respects on a consolidated
basis the financial position of the Company and its Subsidiaries, as of the
dates thereof, and the results of operations for the periods covered thereby, in
accordance with GAAP (except as disclosed therein), subject, in the case of
clauses (i) and (ii), for unaudited quarterly consolidated financial statements
to the absence of footnotes and to normal year-end audit adjustments.

 

Section 5.10                             No Material Adverse Effect.  As of the
Closing Date, except as disclosed in the SEC Reports, no event or condition has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect since December 31, 2016.

 

Section 5.11                             Taxes.  The Company and its
Subsidiaries have filed all federal tax returns and all other material tax
returns required to be filed and have paid all taxes due, except (i) such taxes,
if any, as are being contested in good faith and for which adequate reserves
have been provided or (ii) to the extent that the failure to do so could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

Section 5.12                             ERISA Compliance and UK Pensions.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Sections 412, 430 or 431 of the Code except where a failure to
make a required contribution could not reasonably be expected to have a Material
Adverse Effect.  No application for a funding waiver or an extension of any
amortization period pursuant to Sections 412, 430 or 431 of the Code has been
made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of any Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could be reasonably
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
no waiver of the minimum funding standards under the Pension Funding Rules has
been applied for or obtained, (iv) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (v) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, which in the case of each of the clauses (i) through (vi), either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 No Credit Party nor any of its Subsidiaries
is or has at any time been an employer (for the purposes of Sections 38 to 51 of
the UK Pensions Act) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pensions Schemes Act); and no
Credit Party nor any of its Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in Sections 38 and 43 of the
UK Pensions Act) such an employer.

 

(e)                                  As of the Closing Date, the Borrowers are
not and will not be (i) an employee benefit plan subject to Part 4 of Subtitle B
of Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code,
(iii) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, as determined pursuant to Section 3(42) of ERISA
or (iv) a “governmental plan” within the meaning of Section 3(32) of ERISA.

 

Section 5.13                             Intellectual Property.  The Company and
its Subsidiaries own or hold a valid license to use all the material patents,
trademarks, permits, service marks, trade names, technology, know-how and
formulas or other rights related to the foregoing, free of any burdensome
restrictions, that are used in the operation of the business of the Company or
of its Subsidiaries as presently conducted and as proposed to be conducted as
determined by the Company and its Subsidiaries in their reasonable judgment,

 

63

--------------------------------------------------------------------------------


 

except for such intellectual property or burdensome restrictions which are not
likely to individually or in the aggregate, have a Material Adverse Effect.

 

Section 5.14                             Compliance with Statutes, Etc.  The
Company and its Subsidiaries are in compliance with all applicable Laws imposed
by all Governmental Authorities in respect of the conduct of its business and
the ownership of its Property, except such non-compliance as is not likely to,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 5.15                             Environmental Matters.  The Company and
its Subsidiaries have complied with, and on the date of each Borrowing are in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws except to the extent such
noncompliance is not likely to have a Material Adverse Effect.  As of the
Closing Date, except as disclosed in the SEC Reports, there are no pending or,
to the best knowledge of the Company and its Subsidiaries, past or threatened
Environmental Claims against the Company or its Subsidiaries of any real
property owned or operated by the Company or its Subsidiaries that individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, except as disclosed in the SEC Reports, there
are no conditions or occurrences on any real property owned or operated by the
Company or its Subsidiaries or, to the best knowledge of the Company and its
Subsidiaries, on any property adjoining or in the vicinity of any such real
property that would reasonably be expected (i) to form the basis of an
Environmental Claim against the Company or its Subsidiaries or any such real
property that individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect or (ii) to cause any such real property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such real property by the Company or its Subsidiaries under any applicable
Environmental Law which restrictions are likely to have a Material Adverse
Effect.

 

Section 5.16                             No Default.  No Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Credit Document.

 

Section 5.17                             Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions.

 

(a)                     None of (i) the Company, any Subsidiary, any of their
respective directors, officers, or, to the knowledge of any Borrower or any
Subsidiary, any of their respective employees or Affiliates, or (ii) to the
knowledge of any Borrower or any Subsidiary, any agent or representative of any
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities provided herein, is a Sanctioned Person.

 

(b)                     Each of the Company and its Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all applicable laws, including applicable
Anti-Corruption Laws and applicable Sanctions laws and regulations.

 

(c)                      Each of the Company and its Subsidiaries, each
director, officer, and to the knowledge of each Borrower, employee, agent and
Affiliate of the Company and each such Subsidiary, is in compliance with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects.

 

(d)                     No proceeds of any Loan have been used in violation of
Section 6.20.

 

64

--------------------------------------------------------------------------------


 

Section 5.18                             Representations as to Foreign Obligors.

 

(a)                     Each Foreign Obligor is subject to civil and commercial
Laws with respect to its obligations under this Agreement and the other Credit
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts.  Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

 

(b)                     The Applicable Foreign Obligor Documents are in proper
legal form under the Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)                      There is no tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)                     The execution, delivery and performance of the
Applicable Foreign Obligor Documents executed by such Foreign Obligor are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Obligor is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in this clause (ii) shall be made or obtained as soon as
is reasonably practicable).

 

Section 5.19                             Centre of Main Interests.  The UK
Borrower has its registered office in England and conducts all board meetings,
treasury function, corporate secretarial function, interaction with lenders and
certain corporate functions from its offices in England, and has informed its
lenders of such matters in order that they are ascertainable by third parties. 
The UK Borrower has not changed the member state in which its registered office
is situated within the three month period ending with the date on which this
representation is made or repeated.  The UK Borrower has concluded, based on
these facts, that its “centre of main interests”, for the purposes of The
Council of the European Union Regulation No. 2015/548 on Insolvency Proceedings
(the “Recast Regulation”), is situated in England.  The UK Borrower has a
registered branch in France, from which it manages assets, employs workforce and
interacts with suppliers.  The UK Borrower does not have any employees,
contractors or agents situated in other jurisdictions other than on a transitory
basis and has concluded, based on these facts, that the UK Borrower has no
“establishment” (as that term is used in Article 2(10) of the Recast Regulation)
in any jurisdiction other than France.

 

65

--------------------------------------------------------------------------------


 

SECTION 6 - COVENANTS.

 

Each Borrower covenants and agrees that, so long as any Loan is outstanding or
any Commitment is available to or in use by any Borrower hereunder, except to
the extent compliance in any case is waived in writing by the Required Lenders:

 

Section 6.1                                    Existence.  The Company will, and
will cause each of its Material Subsidiaries to, preserve and maintain its
existence, except pursuant to any merger, consolidation or sale, transfer or
other disposition  permitted by Section 6.10 or any winding up, liquidation or
dissolution of any inactive Subsidiaries.

 

Section 6.2                                    Maintenance.  The Company will,
and will cause each of its Material Subsidiaries to, maintain, preserve and keep
its plants, properties and equipment necessary to the proper conduct of its
business in reasonably good repair, working order and condition and will from
time to time make all reasonably necessary repairs, renewals, replacements,
additions and betterments thereto so that at all times such plants, properties
and equipment are reasonably preserved and maintained, except to the extent that
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.2 shall prevent the Company or any of its Material Subsidiaries
from discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the judgment of the Company or any such Material
Subsidiary, as applicable, desirable in the conduct of its business or the
business of its Material Subsidiary and not materially disadvantageous to the
Lenders.

 

Section 6.3                                    Taxes.  The Company will, and
will cause each of its Material Subsidiaries to, duly pay and discharge all
taxes, rates, assessments, fees and governmental charges upon or against it or
its properties before payment is delinquent and before penalties accrue thereon,
unless and to the extent that (i) the same is being contested in good faith and
by appropriate proceedings and appropriate reserves have been established in
conformity with GAAP or (ii) the failure to do so could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.4                                    ERISA and UK Pensions.

 

(a)                                 The Company will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
properties or assets and will promptly notify the Administrative Agent of any
ERISA Event which could be reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 The Company shall ensure that all pension
schemes operated by or maintained for the benefit of its Subsidiaries and/or any
of their employees are fully funded based on the statutory funding objective
under Sections 221 and 222 of the UK Pensions Act and that no action or omission
is taken by any of its Subsidiaries in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any Subsidiary ceasing to employ any member of such a
pension scheme).

 

(c)                                  The Company shall ensure that no Subsidiary
is or has been at any time an employer (for the purposes of Sections 38 to 51 of
the UK Pensions Act) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pension Schemes Act) or
“connected” with or an “associate” of (as those terms are used in Sections 38 or
43 of the UK Pensions Act) such an employer.

 

66

--------------------------------------------------------------------------------


 

(d)                                 The Company shall deliver to the
Administrative Agent at such times as those reports are prepared in order to
comply with the then current statutory or auditing requirements (as applicable
either to the trustees of any relevant schemes or to the Company), actuarial
reports in relation to all pension schemes mentioned in paragraph (b) above.

 

(e)                                  The Company shall promptly notify the
Administrative Agent of any material change in the rate of contributions to any
pension schemes mentioned in paragraph (b) above paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required (by law or otherwise).

 

(f)                                   Each Borrower shall immediately notify the
Administrative Agent of any investigation or proposed investigation by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to it or any of its Subsidiaries.

 

(g)                                  Each Borrower shall immediately notify the
Administrative Agent if it receives a Financial Support Direction or a
Contribution Notice from the Pensions Regulator.

 

Section 6.5                                    Insurance.  The Company will, and
will cause each of its Material Subsidiaries to, insure, and keep insured, all
insurable Property and assets owned by it of a character usually insured by
companies similarly situated and operating like Property or assets, to the
extent usually insured (subject to self-insured retentions) by such similar
companies.

 

Section 6.6                                    Financial Reports and Other
Information.

 

(a)                                 The Company and its Subsidiaries will
maintain a system of accounting in accordance with GAAP and will furnish to the
Administrative Agent such information about the business and financial condition
of the Company and its Subsidiaries as the Administrative Agent may reasonably
request; and, without any request, will furnish to the Administrative Agent and
each Lender:

 

(i)                                     Within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Company, (A) the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statement of income and of cash
flow for such fiscal quarter and for the portion of the fiscal year ended with
the last day of such fiscal quarter, all of which shall be in reasonable detail
and certified by the Company’s Executive Vice President or Vice
President-Treasurer that they fairly present the financial condition of the
Company and its Subsidiaries (as applicable) as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated and that it has been prepared in accordance with the terms of this
Agreement, subject to normal year-end audit adjustments, and (B) the
consolidated balance sheet of the UK Borrower and its Subsidiaries as at the end
of such fiscal quarter and the related consolidated statement of income and of
cash flow for such fiscal quarter and for the portion of the fiscal year ended
with the last day of such fiscal quarter, all of which shall be in reasonable
detail and certified by the Company’s Executive Vice President or Vice
President-Treasurer that they fairly present the financial condition of the UK
Borrower and its Subsidiaries (as applicable) as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated and that it has been prepared in accordance with the terms of this
Agreement, subject to normal year-end audit adjustments.

 

(ii)                                  Within 120 days after the end of each
fiscal year of the Company, (A) the consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income and retained earnings and of cash

 

67

--------------------------------------------------------------------------------


 

flows for such fiscal year and setting forth consolidated comparative figures
for the preceding fiscal year audited and certified by PriceWaterhouseCoopers or
another independent certified public accounting firm of recognized national
standing, in each case to the effect that such statements fairly present the
financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations and changes (without a “going
concern” or similar qualification or exception and without any qualification or
exception as to the scope of the audit), and (B) the consolidated balance sheet
of the UK Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated statement of income and of cash flow for such fiscal
year and setting forth consolidated comparative figures for the preceding fiscal
year, all of which shall be in reasonable detail and certified by the Company’s
Executive Vice President or Vice President-Treasurer that they fairly present
the financial condition of the UK Borrower and its Subsidiaries (as applicable)
as of such fiscal year and the results of their operations and changes in their
cash flows for such fiscal year and that it has been prepared in accordance with
the terms of this Agreement.

 

(iii)                               Promptly after the sending or filing
thereof, copies of all financial statements and projections that the Company
sends to its shareholders and copies of all filings and registrations with, and
reports to, the SEC by the Company or any of its Subsidiaries.

 

(b)                                 Each financial statement furnished to the
Administrative Agent pursuant to subsections (i) and (ii) of
Section 6.6(a) shall be accompanied by (A) a written certificate signed by the
Company’s Executive Vice President or Vice President-Treasurer to the effect
that (i) no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Company to remedy the
same, and (ii) the representations and warranties contained in Section 5 are
true and correct in all material respects on and as of the date of such
certificate, with the same effect as though such representations and warranties
had been made on and as of the date of such certificate, except that (A) if a
qualifier relating to materiality or Material Adverse Effect applies, then such
representation or warranty is true and correct in all respects, (B) if such
representation or warranty specifically refers to an earlier date, then such
representation or warranty is true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality or
Material Adverse Effect applies, then such representation or warranty is true
and correct in all respects as of such earlier date) and (C) for purposes of
such certificate, the representations and warranties contained in Section 5.9
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a)(i) and (ii), respectively, of Section 6.6, except as otherwise
described therein, and (B) a Compliance Certificate in the form of Exhibit B
showing the Company’s compliance with the covenants set forth in Sections 6.13,
6.14 and 6.16.

 

(c)                                  Promptly after obtaining knowledge of any
of the following, the Company shall provide the Administrative Agent with
written notice in reasonable detail of:

 

(i)                                     any pending or threatened Environmental
Claim against the Company or any of its Subsidiaries or any real property owned
or operated by the Company or any of its Subsidiaries which has had or could
reasonably be expected to have a Material Adverse Effect; and

 

(ii)                                  any condition or occurrence on any real
property owned or operated by the Company or any of its Subsidiaries that
(x) results in noncompliance by the Company or any of its Subsidiaries with any
Environmental Law or (y) could reasonably be anticipated

 

68

--------------------------------------------------------------------------------


 

to form the basis of a Environmental Claim against the Company or any of its
Subsidiaries or any such real property, in each case, which has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The Company will promptly, after an officer
of the Company has knowledge thereof, give notice to the Administrative Agent
of:

 

(i)                                     the occurrence of any Default or Event
of Default;

 

(ii)                                  any default or event of default under any
Contractual Obligation of the Company or any of its Subsidiaries which is likely
to have a Material Adverse Effect;

 

(iii)                               any litigation or governmental proceeding of
the type described in clause (i) or (ii) of Section 5.5; and

 

(iv)                              any circumstance that has had a Material
Adverse Effect.

 

Documents required to be delivered pursuant to this Section 6.6 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically to the Administrative Agent for distribution to the
Lenders and if so delivered, shall be deemed to have been delivered on the date
(i) on which the Company delivers electronic copies thereof to the
Administrative Agent or posts such documents, or provides a link thereto, on the
Company’s website on the Internet at the website address listed on Schedule 9.2;
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that delivers a written request to the Company to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Company shall notify (which may
be by facsimile or electronic mail) the Administrative Agent and each Lender of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall deliver any documents delivered to it by the Company
pursuant to this Section 6.6 to the Lenders either electronically or by posting
such documents on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.6(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by any Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available Borrower Materials to the Lenders by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information

 

69

--------------------------------------------------------------------------------


 

(although it may be sensitive and proprietary) with respect to any Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.7); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 

Section 6.7                                    Lender Inspection Rights.  Upon
reasonable notice from the Administrative Agent, the Company will permit the
Administrative Agent (and such Persons as the Administrative Agent may
designate, subject to Section 9.7) and any Lender, if accompanying the
Administrative Agent, during normal business hours to visit and inspect any of
the properties of the Company and its Subsidiaries(subject to any reasonable
requirements and conditions the Company may impose in accordance with its
existing procedures relating to safety and security) to examine all its
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss its respective affairs, finances and
accounts with its officers, employees and independent public accountants (and by
this provision the Company authorizes such accountants to discuss with the
Administrative Agent (and such Persons as the Administrative Agent may
designate) and any Lender the finances and affairs of the Company and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided that, unless an Event of Default shall have occurred and be
continuing, only one (l) visit shall be permitted during any calendar year.
Notwithstanding anything to the contrary in this Section 6.7, none of the
Company or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives) is prohibited by Law or any binding agreement not entered into
in contemplation of avoiding such inspection and disclosure rights or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.

 

Section 6.8                                    Conduct of Business.  The Company
and each of its Material Subsidiaries will not engage in any material line of
business substantially different from those conducted by the Company and its
Subsidiaries on the Closing Date or any business reasonably related, incidental
or complementary thereto.

 

Section 6.9                                    Limitation on Certain
Restrictions on Subsidiaries.  The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create or otherwise permit to exist
or become effective any Lien or restriction on the ability of any such
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Company
or any Subsidiary of the Company, or pay any Indebtedness owed to the Company or
a Subsidiary of the Company, or (b) make loans or advances to the Company or any
Subsidiaries of the Company, except for such Liens or restrictions existing
under or by reason of (i) applicable Law, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Company or a Subsidiary of the Company, (iv) customary
provisions restricting assignment of any licensing agreement entered into by the
Company or a Subsidiary of the Company in the ordinary course of business;
(v) customary provisions restricting distributions or transactions with
affiliates pursuant to any Permitted Receivables Transaction or other Debt
permitted by Section 6.13 (provided, that any such restrictions contained
therein (A) relate only to the assets acquired in connection therewith or
(B) are not materially more restrictive on the Company and its Subsidiaries than
those set forth in this Agreement); (vi) customary restrictions with respect to
a Subsidiary imposed pursuant to a transaction permitted by Section 6.10 or
restrictions on the transfer of assets subject to Liens permitted by
Section 6.12 (provided, that any such restriction contained therein relates only
to the assets subject to such Lien) and (vii) customary restrictions

 

70

--------------------------------------------------------------------------------


 

set forth in the constituent documents of any Subsidiary formed as a joint
venture or other collective investment vehicle with any other Person.

 

Section 6.10                             Mergers, Consolidations and Asset
Sales.

 

(a)                                 The Company will not, and will not permit
the UK Borrower to, be a party to any merger or consolidation, except for any
such merger or consolidation (i) by the Company (provided the Company is the
survivor), (ii) by the UK Borrower (provided the UK Borrower is the survivor) or
(iii) by the Company or the UK Borrower; provided that, in each case of any such
merger or consolidation of the Company or the UK Borrower with or into another
Person (such that the Company or the UK Borrower is not the surviving
corporation), the Person with or into which the Company or the UK Borrower is
merged or consolidated shall (A) prior to or simultaneously with such merger or
consolidation agree to be bound by the terms hereof and of the Credit Documents
and assume the Company’s or the UK Borrower’s obligations hereunder and
thereunder pursuant to an agreement or instrument satisfactory in form and
substance to the Administrative Agent (and shall thereafter be the Company or
the UK Borrower, as applicable, hereunder), (B) have promptly provided such
documentation and other information requested by the Administrative Agent and
each Lender in order to enable compliance with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations,
(C) (i) with respect to the Company, be a corporation organized under the laws
of the United States or any State thereof and (ii) with respect to the UK
Borrower, be a company organized under the laws of England and (D) have current
public ratings from S&P and Moody’s with respect to its non-credit-enhanced,
senior unsecured long-term debt of BBB- and Baa3, respectively, or better (in
each case with a stable or better outlook).

 

(b)                                 The Company will not permit any Subsidiary
Guarantor to be a party to any merger or consolidation, except for any such
merger or consolidation (i) by any Subsidiary Guarantor into or with any
Subsidiary Guarantor, (ii) by any Subsidiary Guarantor into or with the Company
(provided the Company is the survivor), (iii) by any Subsidiary Guarantor into
or with the UK Borrower (provided the UK Borrower is the survivor) or (iv) that
is otherwise permitted under Section 6.10(c).

 

(c)                                  The Company will not, and will not permit
any Subsidiary to engage in any Asset Sale (which, for purposes of this
Section 6.10, shall include (x) any merger or consolidation of any Subsidiary
into any Person that is not the Company or one of its Subsidiaries and (y) any
merger or consolidation of any Subsidiary Guarantor not otherwise permitted
under Section 6.10(b)(i) through (iii)) into any Person that is not the Company
or one of its Subsidiaries) of all or a “substantial part” of the consolidated
assets (including assets consisting of stock) of the Company and its
Subsidiaries.  As used in this Section 6.10(c), an Asset Sale shall be deemed to
be of a “substantial part” of the consolidated assets of the Company and its
Subsidiaries if (i) the book value of such assets (excluding accounts receivable
transferred as part of a Permitted Receivables Transaction), when added to the
book value of all such other assets (including assets consisting of stock) sold,
leased, transferred or disposed of by the Company and its Subsidiaries during
any fiscal year (other than inventory in the ordinary course of business)
exceeds 15% of the book value of their consolidated assets (including assets
consisting of stock) as of the date of the most recently ended fiscal year or
(ii) the book value of such assets (excluding accounts receivable transferred as
part of a Permitted Receivables Transaction), when added to the book value of
all such other assets (including assets consisting of stock) sold, leased,
transferred or disposed of by the Company and its Subsidiaries during the term
of this Agreement (other than inventory in the ordinary course of business)
exceeds 50% of the book value of their consolidated assets (including assets
consisting of stock) as of the date of the most recently ended fiscal year.

 

Section 6.11                             Use of Property and Facilities;
Environmental, Health and Safety Laws.  The Company will, and will cause each of
its Subsidiaries to, comply in all material respects with all

 

71

--------------------------------------------------------------------------------


 

Environmental Laws applicable to or affecting the properties or business
operations of the Company or its Subsidiaries except to the extent such
noncompliance is not likely to have a Material Adverse Effect.

 

Section 6.12                             Liens.  The Company will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien of any kind on any Property or asset of any kind of the Company or any
Subsidiary of the Company, except the following (collectively, the “Permitted
Liens”):

 

(a)                     (i) pledges or deposits arising in the ordinary course
of business by operation or requirement of law in connection with worker’s
compensation, unemployment insurance, old age benefits and other social security
legislation, other than any Lien imposed by ERISA; and (ii) deposits, pledges or
other Liens to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(b)                                 mechanics’, worker’s, materialmen’s,
landlords’, suppliers’, carriers’ or other similar Liens arising in the ordinary
course of business (or deposits to obtain the release of such Liens);

 

(c)                                  Liens for taxes or assessments or other
government charges or levies not yet due or which are not delinquent beyond any
period of grace or remain payable without penalty or which are being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
have been provided therefor;

 

(d)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 7.1(h);

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances on real property incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries;

 

(f)                                   any interest or title of a lessor,
licensor or licensee under any operating lease or license entered into by the
Company or any Subsidiary in the ordinary course of its business and covering
only the assets so leased or licensed;

 

(g)                                  Liens in favor of depository and collection
banks and other regulated financial institutions consisting of statutory or
contractual liens with respect to deposit accounts or securities accounts of the
Company or any Subsidiary thereof maintained with such bank or financial
institution to secure payment of customary maintenance fees or other
administrative charges, charge-backs, overdrafts and other amounts in the
ordinary course associated with such accounts so long as such Liens do not
secure Indebtedness for borrowed money;

 

(h)                                 Liens upon any Property acquired by the
Company or any of its Subsidiaries (A) to secure the payment of all or any part
of the purchase price of such Property upon its acquisition, (B) to secure Debt
issued, assumed or guaranteed by the Company or such Subsidiary before, at the
time of, or within 90 days after the acquisition of such Property, which Debt
financed all or any part of the purchase price of such Property, (C) to secure
capitalized lease obligations or Synthetic Lease Obligations or (D) to secure
commercial letters of credit issued to pay part or all of the purchase price of
such Property; provided that in each case such Lien applies only to the Property
that was so acquired or purchased, such Debt is incurred in connection with such
acquisition or purchase and such Debt does not exceed the purchase price of such
Property;

 

72

--------------------------------------------------------------------------------


 

(i)                                     Liens on Property existing at the time
such Property is acquired by the Company or any Subsidiary of the Company and
not created in contemplation of such acquisition and Liens on property of a
Person existing at the time such Person is merged into or consolidated with the
Company or any Subsidiary of the Company or becomes a Subsidiary of the Company,
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or such Subsidiary or
acquired by the Company or such Subsidiary;

 

(j)                                    Liens on Receivables and other property
referred to in clause (b) of the definition of, and in connection with, a
Permitted Receivables Transaction;

 

(k)                                 Liens on capital stock of the Company held
by the Company as treasury stock;

 

(l)                                     Liens arising under master netting
agreements and other Hedge Agreements to hedge exposure to currency and interest
rate risks entered into in the ordinary course of business and not for
speculative purposes;

 

(m)                             customary Liens and setoff rights securing
obligations in respect of cash pooling and cash management arrangements and
commodities and securities accounts in the ordinary course of business;

 

(n)                                 Liens arising from precautionary filings in
respect of credit and cash management programs between third parties and
customers of the Company and its Subsidiaries under which the Company or such
Subsidiary does not have any Indebtedness for borrowed money;

 

(o)                                 Liens encumbering property or assets under
construction (and proceeds or products thereof) arising from progress or partial
payments by a customer of the Company or its Subsidiaries relating to such
property or assets and arising in the ordinary course of business;

 

(p)                                 Liens existing on property or assets of the
Company or any Subsidiary as of the Closing Date that are described in Schedule
6.12(p); and

 

(q)                                 additional Liens securing Debt not otherwise
permitted by the foregoing clauses (a) through (p), provided that, at the time
of creation, assumption or incurrence thereof and immediately after giving
effect thereto and to the application of the proceeds therefrom, the aggregate
principal amount of (A) all Debt of the Subsidiaries (other than (x) Debt
permitted by Section 6.13(a), (b) (excluding Debt of the UK Borrower under the
2017 Note Purchase Agreement) and (c) through (g), (y) unsecured Debt of a
Subsidiary Guarantor and (z) unsecured Debt of the UK Borrower under the 2017
Note Purchase Agreement in an amount under this clause (z) not to exceed
$50,000,000) plus (without duplication) (B) all such Debt of the Company and the
Subsidiaries secured by Liens permitted pursuant to this Section 6.12(q) (other
than Debt secured by Liens permitted by Section 6.12(a) through (p)) does not
exceed 15% of Consolidated Total Assets and provided, further, that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this Section 6.12(q) any Debt
outstanding under or pursuant to any Material Credit Facility or any Existing
Note Purchase Agreement unless and until the Obligations shall concurrently be
secured equally and ratably with such Debt pursuant to documentation reasonably
acceptable to the Administrative Agent in substance and in form, including an
intercreditor agreement and opinions of counsel to the Company and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Administrative Agent (except that in no event shall any Foreign Subsidiary
be required to Guarantee, or provide collateral security for, any portion of the
Obligations which would result in an adverse tax consequence to the Company).

 

73

--------------------------------------------------------------------------------


 

Section 6.13                             Debt.  The Company will not, and will
not permit any of its Subsidiaries to, contract, assume or suffer to exist any
Debt, except:

 

(a)                                 Debt under this Agreement;

 

(b)                                 Debt under the Existing Note Purchase
Agreements, and any refinancings, renewals or extensions thereof; provided that
the amount of such Debt is not increased at the time of such refinancing,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)                                  Debt outstanding as of Closing Date and
reflected on Schedule 6.13(c), and any refinancings, renewals or extensions
thereof; provided that the amount of such Debt is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder;

 

(d)                                 Debt of a Subsidiary to the Company or to
any other Subsidiary, Guarantees by the Company of the Debt of any Subsidiary
otherwise permitted under this Agreement and Guarantees by any Subsidiary of the
Debt of any other Subsidiary otherwise permitted under this Agreement;

 

(e)                                  Debt arising under customary cash
management or treasury services, including overdraft features and facilities,
cash pooling arrangements, the endorsement of instruments for deposit or
collection or similar transactions in the ordinary course of business or in
connection with commodities or securities accounts;

 

(f)                                   Debt of the Company or any Subsidiary as
an account party in respect of letters of credit, bank guarantees and banker’s
acceptances backing obligations that do not constitute Debt;

 

(g)                                  Debt incurred in the ordinary course of
business with respect to performance bonds, surety bonds, completion bonds,
guaranty bonds, appeal bonds or customs bonds, letters of credit, and other
obligations of a similar nature required in the ordinary course of business or
in connection with the enforcement of rights or claims of the Company or any of
its Subsidiaries or in connection with judgments that do not result in an Event
of Default, or comprised of indemnities, guarantees or similar undertakings with
contractual counterparties or to secure obligations under workers’ compensation
laws, unemployment insurance or similar social security legislation (other than
in respect of employee benefit plans subject to ERISA), public or statutory
obligations or payment of customs duties in connection with the importation of
goods; and

 

(h)                                 additional Debt; provided that at the time
of incurrence thereof and after giving effect thereto on a pro forma basis and
to the application of the proceeds thereof:

 

(i)                                     (A) no Default or Event of Default shall
exist and (B) no Default would, on a pro forma basis, exist under Section 6.16
if such Debt had been incurred on the last day of the most recent fiscal quarter
for which financial statements have been delivered pursuant to
Section 6.6(a)(i) or (a)(ii), as the case may be; and

 

(ii)                                  the aggregate principal amount of (A) all
such Debt of the Subsidiaries (other than (x) Debt permitted by Section 6.13(a),
(b) (excluding Debt of the UK Borrower under the 2017 Note Purchase Agreement)
and (c) through (g), (y) unsecured Debt of a Subsidiary

 

74

--------------------------------------------------------------------------------


 

Guarantor and (z) unsecured Debt of the UK Borrower under the 2017 Note Purchase
Agreement in an amount under this clause (z) not to exceed $50,000,000) plus
(without duplication) (B) all Debt of the Company and the Subsidiaries secured
by Liens permitted by Section 6.12(q) (other than Debt secured by Liens
permitted by Section 6.12(a) through (p)) does not exceed 15% of Consolidated
Total Assets.

 

For all purposes of this Section 6.13, any Person that becomes a Subsidiary
after the date of this Agreement shall be deemed to have incurred, at the time
it becomes a Subsidiary, all Debt of such Person outstanding immediately after
it becomes a Subsidiary.

 

Section 6.14                             Advances, Acquisitions, Investments and
Loans.  The Company will not, and will not permit any of its Subsidiaries to,
lend money or credit or make advances to any Person, or purchase or acquire any
stock of any class of, or any partnership, joint venture or other equity
interest in or obligations of, or make any capital contribution to, any Person,
except:

 

(a)                                 investments in Cash Equivalents;

 

(b)                                 receivables owing to the Company or its
Subsidiaries created or acquired in the ordinary course of business and payable
on customary trade terms of the Company or such Subsidiary;

 

(c)                                  investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(d)                                 advances, loans and investments in existence
on the Closing Date (all such advances, loans and investments by the Company or
any of its Subsidiaries in existence on the Closing Date in excess of
$50,000,000 individually are reflected on Schedule 6.14(d), other than any such
advance, loan or investment that would be permitted by any clauses of this
Section 6.14 other than this clause (d));

 

(e)                                  deposits made in the ordinary course of
business consistent with past practices;

 

(f)                                   financing provided by the Company and its
Subsidiaries to their customers in the ordinary course of business;

 

(g)                                  intercompany loans, contributions to
capital and advances to any of its Subsidiaries; and any Subsidiaries of the
Company may make intercompany loans, contributions to capital and advances to
the Company;

 

(h)                                 loans and advances by the Company and its
Subsidiaries to directors, officers and employees of the Company and its
Subsidiaries for moving and travel expenses and other similar expenses, in each
case incurred in the ordinary course of business, in an aggregate outstanding
principal amount not to exceed $25,000,000 at any time;

 

(i)                                     purchases or acquisitions of stock or
partnership interests, joint venture interests or other equity interests in, or
obligations of, any Person, or any capital contribution to any Person, who after
such purchase or other acquisition or capital contribution becomes a Subsidiary;

 

(j)                                    loans, advances and investments in
connection with a Permitted Receivables Transaction; and

 

75

--------------------------------------------------------------------------------


 

(k)                                 other purchases, advances, loans and
investments with respect to Persons who are not (or as a result of such
investment do not become) a Subsidiary not to exceed, in the aggregate, at any
time outstanding, the greater of (i) $200,000,000 or (ii) fifteen percent (15%)
of Consolidated Net Worth.

 

Section 6.15                             Dividends and Other Shareholder
Distributions.  The Company shall not (x) during the occurrence and continuation
of any Default or Event of Default, (y) if any Default or Event of Default would
result therefrom or (z) if after giving pro forma effect thereto (and any Debt
incurred in connection therewith), in a manner reasonably acceptable to the
Administrative Agent, the Company would not be in compliance with Section 6.16
as of the most recently ended period of four consecutive fiscal quarters for
which financial statements are available:

 

(a)                                 declare or pay any dividends or make any
distribution of any kind on its outstanding capital stock, or set aside any sum
for any such purpose; or

 

(b)                                 purchase, redeem, retire or otherwise
acquire, directly or indirectly, or make any sinking fund payments for, any
shares of any class of stock of the Company or any Subsidiary of the Company now
or hereafter outstanding or set apart any sum for any such purpose.

 

Section 6.16                             Financial Covenants.

 

(a)                                 The Company will maintain as of the end of
each fiscal quarter a Consolidated Leverage Ratio of not more than 3.50 to 1.00.

 

(b)                                 The Company will maintain as of the end of
each fiscal quarter a Consolidated Interest Coverage Ratio of not less than 3.00
to 1.00.

 

(c)                                  The Company will not, and will not permit
any of its Subsidiaries to, enter into any Material Credit Facility that
contains, or amend, modify or supplement any Material Credit Facility or
Existing Note Purchase Agreement such that it will contain, one or more
financial covenants which are more restrictive than the financial covenants set
forth in this Section 6.16 unless concurrently therewith this Agreement is
amended in a manner consistent with any such more restrictive
provision(s) (subject to the approval of the Administrative Agent and the
Required Lenders as to form and substance of such amendment, such approval not
to be unreasonably withheld or delayed).

 

Section 6.17                             Transactions with Affiliates.  Except
as otherwise expressly permitted by the terms of this Agreement, the Company
will not, and will not permit any of its Subsidiaries to, enter into or be a
party to any material transaction or arrangement with any Affiliate of the
Company or such Subsidiary (other than transactions among the Company and its
Subsidiaries), except in the ordinary course of and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person other than an
Affiliate.

 

Section 6.18                             Compliance with Laws.  Without limiting
any of the other covenants of the Company in this Section 6, the Company will,
and will cause its Subsidiaries to, conduct their business, and otherwise be, in
compliance with all applicable Laws and orders of any governmental or judicial
authorities; provided, however, that this Section 6.18 shall not require the
Company or any of its Subsidiaries to comply with any such law, regulation,
ordinance or order if (x) it shall be contesting such Law or order in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor, or (y) the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

Section 6.19                             Approvals and Authorizations.  The UK
Borrower will, and each Borrower will cause each of its Subsidiaries that is a
Foreign Obligor to, maintain all authorizations, consents, approvals and
licenses from, exemptions of, and filings and registrations with, each
Governmental Authority of the jurisdiction in which the UK Borrower and other
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Credit Documents.

 

Section 6.20                             Compliance with Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions.  No Borrower will request any
Borrowing, and no Borrower shall use, and shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing, directly or, to its knowledge, indirectly, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Person
who at the time such proceeds are used or at the time of such financing is a
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Anti-Money Laundering Laws or Sanctions
applicable to any party hereto.

 

Section 6.21                             Additional Subsidiary Guarantors.

 

(a)                                 If at any time (x) any Person becomes a
Material Domestic Subsidiary or (y) any Subsidiary becomes a guarantor or an
obligor, whether as a borrower or an additional borrower or co-borrower or
otherwise, for or in respect of any Debt under any Material Credit Facility or
any Existing Note Purchase Agreement, then the Company will promptly notify the
Administrative Agent thereof and, in the case of clause (x), as soon as
practicable but in any event within thirty days after such Person becomes a
Material Subsidiary (or such longer period to which the Administrative Agent may
agree in its sole discretion) or, in the case of clause (y), concurrently
therewith, cause such Material Domestic Subsidiary or Subsidiary, as the case
may be, to become a Subsidiary Guarantor by way of execution of a Subsidiary
Guaranty (or a joinder to an existing Subsidiary Guaranty) and, concurrently
with becoming a Subsidiary Guarantor, deliver to the Administrative Agent all
documents, certificates and opinions as may be reasonably requested by the
Administrative Agent (including, without limitation, resolutions, Organization
Documents, incumbency certificates, legal opinions and documentation and other
information requested by the Administrative Agent and each Lender in order to
comply with requirements of the PATRIOT Act, applicable “know your customer” and
anti-money laundering rules and regulations).

 

(b)                                 At the election of the Company and by
written notice to the Administrative Agent, any Subsidiary Guarantor (other than
any Material Domestic Subsidiary or any Subsidiary that became a Subsidiary
Guarantor as a result of being a Material Domestic Subsidiary at any time, the
release of which, in each case, shall be subject to Section 8.10) may be
discharged from all of its obligations and liabilities under its Subsidiary
Guaranty and shall be automatically released from its obligations thereunder
without the need for the execution or delivery of any other document by the
Administrative Agent or any Lender, provided that if such Subsidiary Guarantor
is a guarantor or obligor in respect of any Material Credit Facility or any
Existing Note Purchase Agreement, then (i) such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
each such Material Credit Facility and each such Existing Note Purchase
Agreement, as the case may be, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility or any Existing Note Purchase Agreement, any fee or
other form of consideration is given to any holder of Debt under such

 

77

--------------------------------------------------------------------------------


 

Material Credit Facility or such Existing Note Purchase Agreement for such
release, the Lenders shall receive equivalent consideration on a ratable basis
substantially concurrently therewith and (v) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Company certifying as to
the matters set forth in the foregoing clauses (i) through (iv).  In the event
of any such release, for purposes of Section 6.13, all Debt of such Subsidiary
shall be deemed to have been incurred concurrently with such release.

 

(c)                                  The parties hereto acknowledge and agree
that (i) the Company may at its option cause any of its Subsidiaries to become a
Subsidiary Guarantor by complying with the requirements of this Section 6.21
with respect to such Subsidiary, (ii) notwithstanding anything in this
Section 6.21 to the contrary, in no event shall any Foreign Subsidiary be
required to Guarantee any portion of the Obligations which would result in an
adverse tax consequence to the Company or any Foreign Subsidiary Holding Company
and (iii) in addition to the foregoing releases contemplated by Section 6.21(b),
the Administrative Agent shall release any Subsidiary Guarantor from its
obligations under any Credit Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Credit Documents.

 

Section 6.22                             Ownership of UK Borrower.  The UK
Borrower shall at all times remain a Wholly-Owned Subsidiary of the Company.

 

SECTION 7 - EVENTS OF DEFAULT AND REMEDIES.

 

Section 7.1                                    Events of Default.  Any one or
more of the following shall constitute an Event of Default:

 

(a)                                 default (x) in the payment when due, in the
currency required hereunder, of the principal amount of any Loan or (y) for a
period of three (3) days in the payment when due, in the currency required
hereunder, of any other Obligation constituting a payment obligation not
mentioned in clause (x);

 

(b)                                 default by any Borrower in the observance or
performance of any covenant set forth in Section 6.9, 6.10, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17 or 6.20;

 

(c)                                  default by any Credit Party in the
observance or performance of any provision of any Credit Document (other than
those mentioned in (a) or (b) above), which is not remedied within thirty (30)
days after notice thereof to the Company by the Administrative Agent;

 

(d)                                 any representation or warranty made herein
or in any other Credit Document by any Credit Party, or in any statement or
certificate furnished pursuant hereto or thereto, proves untrue in any material
respect as of the date of the issuance or making, or deemed making or issuance,
thereof;

 

(e)                                  (x) default by the Company or any
Subsidiary occurs in the payment when due of Indebtedness in an aggregate
principal amount in excess of the Threshold Amount, (y) default by the Company
or any Subsidiary occurs in the payment of monetary obligations when due with
respect to a Hedge Agreement the Hedge Termination Value of which, as of such
date, is in excess of the Threshold Amount or (z) a default by the Company or
any Subsidiary in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Indebtedness under the
Credit Documents) in an aggregate principal amount, or with respect to any Hedge
Agreement, the Hedge Termination Value is, as of such date, in excess of the
Threshold Amount, or any other circumstance occurs, and such default or other
circumstance continues for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness, or a trustee therefor, or counterparty on such
Hedge

 

78

--------------------------------------------------------------------------------


 

Agreement, to cause the acceleration of the maturity of any such Indebtedness or
obligations under such Hedge Agreement or any mandatory unscheduled prepayment,
purchase, or other early funding of the full amount thereof;

 

(f)                                   the Company or any Material Subsidiary
(i) does not pay, or admits its inability to pay, its debts generally as they
become due, (ii) makes an assignment for the benefit of creditors, (iii) applies
for, seeks, consents to, or acquiesces in, the appointment of a receiver,
custodian, trustee, examiner, liquidator, administrative receiver, administrator
or similar official for it or any substantial part of its Property,
(iv) institutes any proceeding seeking to have entered against it an order for
relief under any Debtor Relief Law or fails to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) takes any corporate action in furtherance of any matter described in clauses
(i) through (iv) above, or (vi) fails to contest in good faith any appointment
or proceeding described in Section 7.1(g);

 

(g)                                  a custodian, receiver, trustee, examiner,
liquidator, administrative receiver, administrator or similar official is
appointed for the Company or any Material Subsidiary or any substantial part of
any of their respective Property, or a proceeding described in
Section 7.1(f)(iv) is instituted against the Company or any such Subsidiary of
the Company, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;

 

(h)                                 the Company or any Subsidiary of the Company
fails within thirty (30) days to pay, bond or otherwise discharge any judgment
or order for the payment of money in excess of, in the aggregate, the Threshold
Amount, which is not stayed on appeal or otherwise being appropriately contested
in good faith in a manner that stays execution;

 

(i)                                     (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount which could
reasonably be expected to have a Material Adverse Effect, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to have a Material Adverse Effect, or
(iii) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any Borrower or a Subsidiary of a Borrower unless the
aggregate liability under all such Financial Support Directions and
Contributions Notices is less than the Threshold Amount;

 

(j)                                    (i) any Borrower, any Subsidiary
Guarantor or any Person acting on behalf of any Borrower or any Subsidiary
Guarantor, or any Governmental Authority, challenges the validity of any Credit
Document or any Borrower’s or any Subsidiary Guarantor’s obligations thereunder
or (ii) any Credit Document ceases to be in full force and effect or ceases to
give the Administrative Agent and Lenders the material rights and powers
purported to be granted in their favor thereby; or

 

(k)                                 a Change of Control Event occurs.

 

Section 7.2                                    Remedies upon Event of Default. 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

79

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Credit Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Credit
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

Section 7.3                                    Application of Funds.  After the
exercise of remedies provided for in Section 7.2 (or after the Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 7.2), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.12 and 2.15, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs with respect
to counsel to the Administrative Agent and amounts payable under Section 3)
payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Section 3), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by applicable Law.

 

Section 7.4                                    CAM Exchange.

 

(a)                     On the CAM Exchange Date, (i) the Commitments shall
automatically, and without further act, be terminated as provided in
Section 7.2, (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the particular Designated Obligations
that it shall own as of such date and prior to the CAM Exchange, such Lender
shall own an interest equal to such Lender’s CAM Percentage in all the
Designated Obligations and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Equivalent, determined
using the Spot Rate calculated as of such date, of such amount and on and after
such date all amounts accruing and owed to the Lenders in respect of such
Designated Obligations shall

 

80

--------------------------------------------------------------------------------


 

accrue and be payable in Dollars at the rate otherwise applicable hereunder. 
Each Lender, each Person acquiring a participation from any Lender as
contemplated by Section 9.6, and each Credit Party hereby consents and agrees to
the CAM Exchange.  Each of the Credit Parties and the Lenders agrees from time
to time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Credit Party to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

 

(b)                     As a result of the CAM Exchange, on and after the CAM
Exchange Date, (i) each payment received by the Administrative Agent pursuant to
any Credit Document in respect of the Designated Obligations shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment) and
(ii) Section 3.1(a) and Section 3.1(c) shall not apply with respect to any Taxes
required to be withheld or deducted by a Borrower from or in respect of payments
hereunder to any Lender or Administrative Agent that exceed the Taxes such
Borrower would have been required to withhold or deduct from or in respect of
payments to such Lender or Administrative Agent had such CAM Exchange not
occurred.

 

SECTION 8 - ADMINISTRATIVE AGENT.

 

Section 8.1                                    Appointment and Authorization of
Administrative Agent.  Each of the Lenders hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Section 8 are solely for the benefit of the Administrative Agent and the Lenders
(except as expressly set forth in this Section 8 as to consultation and consent
rights of the Company with respect to a successor Administrative Agent), and
neither any Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

Section 8.2                                    Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

Section 8.3                                    Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

81

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.1 and
Section 7.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Company or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.4                                    Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants

 

82

--------------------------------------------------------------------------------


 

and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 8.5                                    Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 8 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 8.6                                    Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Company.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company and subject to the consent (not to be unreasonably
withheld or delayed) of the Company (provided no Event of Default has occurred
and is continuing at the time of such resignation), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders or the Company may, to the extent permitted by applicable
Law, by notice in writing to the other parties hereto and such Person, remove
such Person as Administrative Agent and the Required Lenders, in consultation
with the Company and subject to the consent (not to be unreasonably withheld or
delayed) of the Company (provided no Event of Default has occurred and is
continuing at the time of such removal), appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then the Company may
(but shall not be obligated to) appoint a successor Administrative Agent, which
shall be a Lender with an office in the United States, or an Affiliate of any
such Lender with an office in the United States; provided that in no event shall
any such successor Administrative Agent be a Defaulting Lender.  Whether or not
a successor has been appointed, such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the

 

83

--------------------------------------------------------------------------------


 

retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Section 8 and
Section 9.4 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section 8.6 shall also constitute
its resignation as Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swingline Lender and (ii) the retiring Swingline Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents.

 

Section 8.7                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.8                                    No Other Duties, Etc.  Anything
herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

Section 8.9                                    Administrative Agent May File
Proofs of Claim.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Borrower or any Subsidiary Guarantor,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and

 

84

--------------------------------------------------------------------------------


 

all other amounts due the Lenders and the Administrative Agent under Sections
2.7 and 9.4) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7 and 9.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10                             Guaranty Matters.

 

(a)                                 Each of the Lenders irrevocably authorizes
the Administrative Agent, at its option and in its discretion to (i) accept any
Subsidiary Guaranty or joinder thereto executed by a Subsidiary of the Company,
and to determine such documentation as shall be required in connection therewith
in accordance with Section 6.21(a), (ii) release any Subsidiary Guarantor from
its obligations under any Credit Documents if either (1) such Person ceases to
be a Subsidiary as a result of a transaction permitted under the Credit
Documents or (2) such Person is permitted to be released pursuant to
Section 6.21(b) and (iii) enter into any amendments, supplements or termination
or release confirmations to effect the provisions of Section 6.21.

 

(b)                                 Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
any Subsidiary Guaranty pursuant to this Section 8.10.  In each case as
specified in this Section 8.10, the Administrative Agent will, at the Company’s
expense, execute and deliver to the applicable Subsidiary Guarantor such
documents as such Subsidiary Guarantor may reasonably request to release such
Subsidiary Guarantor from its obligations under any Subsidiary Guaranty, in each
case in accordance with the terms of the Credit Documents and this Section 8.10.

 

Section 8.11                             ERISA.  Each Lender as of the Closing
Date represents and warrants as of the Closing Date to the Administrative Agent,
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrowers or any other Credit Party, that (1) such
Lender is not and will not be (a) an employee benefit plan subject to Title I of
ERISA, or (b) a plan or account subject to Section 4975 of the Code; (2) the
assets of such Lender do not constitute “plan assets”  within the meaning of
Section 3(42) of ERISA; or (3) such Lender is not a “governmental plan” within
the meaning of Section 3(32) of ERISA..

 

SECTION 9 - MISCELLANEOUS.

 

Section 9.1                                    Amendments, Etc.  No amendment or
waiver of any provision of this Agreement or any other Credit Document, and no
consent to any departure by any Borrower or any Subsidiary Guarantor therefrom,
shall be effective unless in writing signed by the Required Lenders (or the
Administrative Agent acting with the authorization of the Required Lenders) and
the applicable Borrower or the applicable Subsidiary Guarantors and acknowledged
by the Administrative Agent, and each such

 

85

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.1(a) without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.2 as to any Borrowing
under a particular Facility without the written consent of the Required Facility
Lenders under such Facility;

 

(c)                                  extend or increase any Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 7.2) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Credit
Document without the written consent of each Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or (subject to clauses (ii) and (iii) of
the second proviso to this Section 9.1) any fees or other amounts payable
hereunder or under any other Credit Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (x) to amend the definition of “Default
Rate” or to waive, suspend or terminate any obligation of any Borrower to pay
interest at the Default Rate or (y) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;

 

(f)                                   change Section 2.11 or Section 7.3 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby;

 

(g)                                  change Section 2.3 in a manner that would
alter the order of application of any prepayments of Term Loans without the
written consent of each Term Loan Lender;

 

(h)                                 change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than as provided in subclause (ii) of this clause (h), without the
written consent of each Lender or (ii) the definition of “Required Facility
Lenders” as it relates to a Facility (or the constituent definition therein
relating to such Facility) without the written consent of each Lender under such
Facility; or

 

(i)                                     amend Section 1.8 or the definition of
“Alternative Currency”, in either case, as it relates to the Revolving Credit
(US) Facility, without the written consent of each Revolving Credit (US) Lender,
or, as it relates to the Revolving Credit (UK) Facility, without the written
consent of each Revolving Credit (UK) Lender;

 

(j)                                    release (i) all of the Subsidiary
Guarantors or (ii) Subsidiary Guarantors comprising substantially all of the
credit support for the Obligations, in any case, from a Subsidiary Guaranty
(other than as authorized in Section 8.10), without the written consent of each
Lender; or

 

(k)                                 release the Company from the Company
Guaranty, without the written consent of each Lender under a Facility benefiting
from such Company Guaranty; or

 

86

--------------------------------------------------------------------------------


 

(l)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of the Required Facility
Lenders under such Facility;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document, (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (iii) any letter agreement between the Swingline Lender
and the Company setting forth the Swingline Rate may be amended, or rights or
privileges thereunder waived, in a writing executed only by the Company and the
Swingline Lender and (iv) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no Commitment of such Lender may be increased or extended without
the consent of such Lender.

 

Section 9.2                                    Notices and Other Communications;
Facsimile Copies.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed certified or registered mail, faxed or delivered by hand
or by overnight courier service to the applicable address, facsimile number or
(subject to subsection (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to any Borrower, the Administrative
Agent or the Swingline Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 9.2 or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Company and the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication.  The Administrative
Agent, the Swingline Lender or the Company may, in its discretion,

 

87

--------------------------------------------------------------------------------


 

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent or the Swingline Lender may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.  Any Lender may change its address or
facsimile number for notices and other communications hereunder by notice to the
Company, the Administrative Agent and the Swingline Lender.

 

(d)                                 The Platform.  SYNDTRAK OR ANOTHER SIMILAR
ELECTRONIC SYSTEM (THE “PLATFORM”) IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF ANY BORROWER
HEREUNDER (COLLECTIVELY, “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(e)                                  Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
any Borrower or its securities for purposes of United States Federal or state
securities applicable Laws.

 

(f)                                   Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices) purportedly given
by or on behalf of any Borrower even if

 

88

--------------------------------------------------------------------------------


 

(i)                                     such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or

 

(ii)                                  the terms thereof, as understood by the
recipient, varied from any confirmation thereof.

 

Each Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower, except to the extent any such losses, costs,
expenses or liabilities resulted from the gross negligence, bad faith or willful
misconduct of such Person, or such Person’s material breach of its obligations
hereunder or under any other Credit Document, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 9.3                                    No Waiver; Cumulative Remedies;
Enforcement.

 

(a)                                 No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Credit
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Credit Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents against the
Credit Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 7.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (ii) the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender) hereunder
and under the other Credit Documents, (iii) any Lender from exercising setoff
rights in accordance with Section 9.8 (subject to the terms of Section 2.11), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 7.2 and (ii) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 9.4                                    Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Attorney Costs, Expenses and Taxes.  Each
Borrower agrees (a) to pay or reimburse the Administrative Agent and WFS for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Credit Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated),

 

89

--------------------------------------------------------------------------------


 

and the consummation and administration of the transactions contemplated hereby
and thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Credit Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include any search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto and the cost of independent public accountants
and other outside experts retained by the Administrative Agent or any Lender.

 

(b)                                 Indemnification by the Borrowers.  Each
Borrower shall indemnify and hold harmless the Administrative Agent, each Lender
and each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(i) the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Credit Documents, (ii) any Commitment or Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Company or any Subsidiary, or any
Environmental Claim related in any way to the Company or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (A) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or such Indemnitee’s material breach of
its obligations hereunder or under any other Credit Document or (B) any dispute
solely among Indemnitees, other than any dispute against an Indemnitee in its
capacity or in fulfilling its role as the Administrative Agent or Arranger or
any similar role hereunder or under the Credit Documents, and other than any
disputes arising out of any act or omission on the part of the Company or any of
its Subsidiaries or Affiliates.  No Borrower shall have any reimbursement
obligation in respect of any legal or other expenses (including Attorney Costs)
incurred in connection with investigating or defending against any of the
foregoing if the same is due to any event described in clause (A) of the final
proviso of the immediately preceding sentence.  No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through SyndTrak or other similar information transmission
systems in connection with this Agreement except to the extent such liabilities
resulted from the gross negligence of or willful misconduct of such Indemnitee,
nor shall any Indemnitee have any liability for any indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) relating to this Agreement or any other Credit Document or arising out
of its activities in connection herewith or therewith (whether before or after
the Closing Date).  This Section 9.4(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that any Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section 9.4 to be paid by it to

 

90

--------------------------------------------------------------------------------


 

the Administrative Agent (or any sub-agent thereof), the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided that
with respect to such unpaid amounts owed to the Swingline Lender solely in its
capacity as such, only the Revolving Credit (US) Lenders shall be required to
pay such unpaid amounts, such payment to be made severally among them based on
such Revolving Credit (US) Lenders’ Revolving Credit (US) Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, if the Revolving Credit (US) Commitment has been reduced
to zero as of such time, determined immediately prior to such reduction);
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(e).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby or any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section 9.4 shall be payable within ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the
Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

Section 9.5                                    Payments Set Aside.  To the
extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, in the applicable currency of such recovery or

 

91

--------------------------------------------------------------------------------


 

payment.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 9.6                                    Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (which for purposes of this Section 9.6(b) includes
participations in Swingline Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the applicable Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof.

 

92

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among the separate credit facilities provided
hereunder on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Revolving Credit (US) Commitment or any
Revolving Credit (UK) Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit (US) Commitment or a Revolving Credit (UK)
Commitment, as applicable, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) the Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit (US) Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Company or any of the Company’s Subsidiaries
or Affiliates, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural person (or to
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to

 

93

--------------------------------------------------------------------------------


 

the assignment shall make such additional payments to the Administrative Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in
Swingline Loans in accordance with its Commitment Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 9.4 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent demonstrable error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a Defaulting Lender, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or the Company or any of
the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans (including
such Lender’s participations in Swingline Loans) owing to it); provided that
(i) such Lender’s obligations

 

94

--------------------------------------------------------------------------------


 

under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity and reimbursement
obligations under Section 9.4(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.1 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.1(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.6 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.1 or
3.4, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.6 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.8 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.11 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law,

 

95

--------------------------------------------------------------------------------


 

including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.7                                    Confidentiality.  Each of the
Administrative Agent and the Lenders agrees it will use its best efforts not to
disclose and to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13 or 2.14 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) is or becomes publicly available other than as a result of
a breach of this Section or (y) is or becomes available to the Administrative
Agent or any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and publicly
available information about this Agreement to market data collectors, similar
service providers to the lending industry and service providers to the Agents
and the Lenders in connection with the administration of this Agreement, the
other Credit Documents, and the Commitments.  For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or any of their respective business. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

Section 9.8                                    Set-off.  In addition to any
rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is authorized at any time and from time to time, without
prior notice to any Borrower, any such prior notice being waived by each
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held by, and other obligations (in whatever
currency) at any time owing by, such Lender or any such Affiliate to or for the
credit or the account of any Borrower against any and all Obligations
constituting a payment obligation owing to such Lender or their respective
Affiliates hereunder or under any other Credit Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such

 

96

--------------------------------------------------------------------------------


 

Lender shall have made demand under this Agreement or any other Credit Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or obligation; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.12 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

 

Section 9.9                                    Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid to any Lender under the Credit Documents
shall not exceed the maximum rate of non-usurious interest permitted for such
Lender by applicable Law (the “Maximum Rate”).  If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 9.10                             Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.11                             Integration.  This Agreement, together
with the other Credit Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Credit
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Credit Document shall not be deemed a conflict
with this Agreement.  Each Credit Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 9.12                             Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Credit Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect with respect to the date as to which they were
made as long as any Loan or any other Obligation constituting a payment
obligation (other than contingent indemnity obligations) hereunder shall remain
unpaid or unsatisfied.

 

97

--------------------------------------------------------------------------------


 

Section 9.13                             Severability.  If any provision of this
Agreement or the other Credit Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Credit Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

Section 9.14                             Governing Law; Submission to
Jurisdiction; Etc.

 

(a)                                 Governing Law. THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT,
AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 Submission to Jurisdiction.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

98

--------------------------------------------------------------------------------


 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.2.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

Section 9.15                             Waiver of Right to Trial by Jury.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.16                             No Advisory or Fiduciary
Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, and each
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether any Arranger or
Lender has advised or is currently advising any Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Arrangers
or the Lenders has any obligation to any Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arrangers and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of any
Borrower, any Affiliate thereof or any other Person that may do business with or
own securities of any of the foregoing, all as if such Lender, Arranger or
Affiliate thereof were not a Lender or Arranger or

 

99

--------------------------------------------------------------------------------


 

an Affiliate thereof (or an agent or any other person with any similar role
under the credit facilities provided herein) and without any duty to account
therefor to any other Lender, the Arrangers, any Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from any Borrower or any Affiliate thereof for
services in connection with this Agreement, the credit facilities provided
herein or otherwise without having to account for the same to any other Lender,
the Arrangers, any Borrower or any Affiliate of the foregoing.

 

Section 9.17                             USA PATRIOT Act Notice; Anti-Money
Laundering Laws.  Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended) (the “PATRIOT Act”) or any other Anti-Money
Laundering Laws, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act or such other Anti-Money Laundering Laws.  Each Loan Party
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and Anti-Money Laundering Law, including the
PATRIOT Act.

 

Section 9.18                             Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Credit Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or any Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
any Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or any Lender, as the case may
be, against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

Section 9.19                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

100

--------------------------------------------------------------------------------


 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Remainder of page intentionally left blank]

 

101

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

 

 

BORROWERS:

 

 

 

APTARGROUP, INC.

 

 

 

 

 

By:

/s/ Priyesh Shingadia

 

Name:

Priyesh Shingadia

 

Title:

Tresurer

 

 

 

 

 

 

 

APTARGROUP UK HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ Priyesh Shingadia

 

Name:

Priyesh Shingadia

 

Title:

Director

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

By:

/s/ Vanessa Wee

 

Name:

Vanessa Wee

 

Occupation:  Treasury Analyst

 

Address:  Cygna House, Opal Drive, Fox Milne, Milton Keynes, MK15 0DF

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Daniel R. Van Aken

 

Name:

Daniel R. Van Aken

 

Title:

Managing Director

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Daniel R. Van Aken

 

Name:

Daniel R. Van Aken

 

Title:

Managing Director

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., LONDON BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Leanne S. Phillips

 

Name:

Leanne S. Phillips

 

Title:

Senior Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew N. Walt

 

Name:

Matthew N. Walt

 

Title:

Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard Barritt

 

Name:

Richard Barritt

 

Title:

Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Fik Durmus

 

Name:

Fik Durmus

 

Title:

Senior Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

By:

/s/ Richard Pace

 

Name:

Richard Pace

 

Title:

Managing Director

 

 

 

 

By:

/s/ Kwang Kyun Choi

 

Name:

Kwang Kyun Choi

 

Title:

Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brandon Norder

 

Name:

Brandon Norder

 

Title:

Senior Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Kathleen D. Schurr

 

Name:

Kathleen D. Schurr

 

Title:

Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, LONDON BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ F. Pannetier

 

Name:

F. Pannetier

 

Title:

Managing Director

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Phillipe Madar

 

Name:

Phillipe Madar

 

Title:

Managing Director Coverage Europe

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

Name:

Lisa DeCristofaro

 

Title:

SVP

 

AptarGroup, Inc. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COMMITMENTS
AND COMMITMENT PERCENTAGES

 

A Lender that holds a current UK Treaty Passport and wishes that scheme to apply
to this Agreement shall include its scheme reference number and its jurisdiction
of tax residence opposite its name in the Lender column below.

 

Lender

 

Term Loan
Commitment

 

Commitment
Percentage
(Term Loan Facility)

 

Revolving Credit
(US) Commitment

 

Commitment
Percentage
(Revolving Credit
(US) Facility)

 

Revolving Credit
(UK) Commitment

 

Commitment
Percentage
(Revolving Credit
(UK) Facility)

 

Wells Fargo Bank, National Association

 

$

41,208,015.98

 

14.7171485643

%

$

43,083,588.55

 

14.3611961833

%

—

 

—

 

Wells Fargo Bank, N.A., London Branch

 

—

 

—

 

—

 

—

 

€

13,779,294.27

 

9.1861961800

%

Bank of America, N.A.

 

$

41,208,015.98

 

14.7171485643

%

$

43,083,588.55

 

14.3611961833

%

€

13,779,294.27

 

9.1861961800

%

JPMorgan Chase Bank, N.A.
Scheme reference number: 13/M/0268710/DTTP
Country of tax residence: United States

 

$

41,208,015.98

 

14.7171485643

%

$

43,083,588.55

 

14.3611961833

%

€

13,779,294.27

 

9.1861961800

%

HSBC Bank USA, N.A.
Scheme reference number: N13/H/314375/DTTP
Country of tax residence: United States

 

$

41,208,015.98

 

14.7171485643

%

$

43,083,588.55

 

14.3611961833

%

€

13,779,294.27

 

9.1861961800

%

BNP Paribas
Scheme reference number: 5/B/255139/DTTP
Country of tax residence: France

 

$

33,649,960.05

 

12.0178428750

%

$

36,053,528.63

 

12.0178428767

%

€

18,026,764.33

 

12.0178428867

%

PNC Bank, National Association
Scheme reference number: 13/P/63904/DTTP
Country of tax residence: United States

 

$

26,098,535.29

 

9.3209054607

%

$

27,962,716.37

 

9.3209054567

%

€

13,981,358.19

 

9.3209054600

%

U.S. Bank National Association
Scheme reference number: 13/U/62184/DTTP
Country of tax residence: United States

 

$

26,098,535.28

 

9.3209054571

%

$

27,962,716.38

 

9.3209054600

%

€

13,981,358.19

 

9.3209054600

%

Societe Generale, London Branch

 

$

8,000,000.00

 

2.8571428572

%

—

 

—

 

€

12,400,000.00

 

8.2666666667

%

 

--------------------------------------------------------------------------------


 

Lender

 

Term Loan
Commitment

 

Commitment
Percentage
(Term Loan Facility)

 

Revolving Credit
(US) Commitment

 

Commitment
Percentage
(Revolving Credit
(US) Facility)

 

Revolving Credit
(UK) Commitment

 

Commitment
Percentage
(Revolving Credit
(UK) Facility)

 

Societe Generale
Scheme reference number: 5/S/70085/DTTP
Country of tax residence: France

 

$

12,000,000.00

 

4.2857142857

%

—

 

—

 

€

18,600,000.00

 

12.4000000000

%

Deutsche Bank AG New York Branch
Scheme reference number: 7/D/70006/DTTP
Country of tax residence: Federal Republic of Germany

 

—

 

—

 

$

25,700,000.00

 

8.5666666667

%

€

12,900,000.00

 

8.6000000000

%

The Northern Trust Company
Scheme reference number: 13/N/60122/DTTP
Country of tax residence: United States

 

$

9,320,905.46

 

3.3288948071

%

$

9,986,684.42

 

3.3288948067

%

€

4,993,342.21

 

3.3288948066

%

Total

 

$

280,000,000.00

 

100.0000000000

%

$

300,000,000.00

 

100.0000000000

%

€

150,000,000.00

 

100.0000000000

%

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TERM LOAN FACILITY AMORTIZATION SCHEDULE

 

Payment Date

 

Principal Payment Amount

 

July 20, 2018

 

$

56,000,000.00

 

July 20, 2019

 

$

56,000,000.00

 

July 20, 2020

 

$

56,000,000.00

 

July 20, 2021

 

$

56,000,000.00

 

July 20, 2022

 

$

56,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF BORROWING NOTICE

 

--------------------------------------------------------------------------------


 

BORROWING NOTICE

 

Dated as of:                            , 20      

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

E-mail Address:  agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

This Borrowing Notice is delivered to you pursuant to Section 2.2 of the Credit
Agreement dated as of July 20, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
AptarGroup, Inc., a Delaware corporation (the “Company”), AptarGroup UK Holdings
Limited, a private limited company organized under the laws of England (the “UK
Borrower”; together with the Company, collectively the “Borrowers” and each a
“Borrower”), the lenders from time to time party thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

The undersigned hereby requests on behalf of the Borrower referenced in item 6
below (select one):

 

o       A Borrowing of [Revolving Credit (US) Loans] [Revolving Credit (UK)
Loans] [Term Loans] [Swingline Loans]

 

o       A conversion or continuation of [Base Rate Loans] [Eurocurrency Rate
Loans] that are [Revolving Credit (US) Loans] [Revolving Credit (UK) Loans]
[Term Loans]

 

1.                                      On                      
                      (a Business Day).

 

2.                                      In the amount of
                                                .

 

3.                                      In the case of a [Revolving Credit (US)
Borrowing] [Revolving Credit (UK) Borrowing] [Term Loan Borrowing], [comprised
of] [as] [Base Rate Loans] [Eurocurrency Rate Loans].

 

4.                                      In the following currency  
                                  .

 

5.                                      In the case of a Borrowing of
Eurocurrency Rate Loans, with an Interest Period of        months.

 

6.                                      On behalf of
                                                      .[insert name of
applicable Borrower]

 

--------------------------------------------------------------------------------


 

The aggregate principal amount of all Loans outstanding as of the date hereof
[(including the Loan(s) requested herein)] (1) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.  [All of the conditions applicable to the Borrowing requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Borrowing.](2)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Include bracketed sentence except in the case of a conversion or
continuation of Loans.

(2)  Include bracketed sentence except in the case of a conversion or
continuation of Loans.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Notice as of the
day and year first written above.

 

 

APTARGROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

 

Statement Date:               , 20     

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

The undersigned, the                   [(1)] of AptarGroup, Inc., a Delaware
corporation (the “Company”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

 

1.                                      This Compliance Certificate is delivered
to you pursuant to Section 6.6(b) of the Credit Agreement dated as of July 20,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Company, AptarGroup UK Holdings
Limited, a private limited company organized under the laws of England (the “UK
Borrower”; together with the Company, collectively the “Borrowers” and each a
“Borrower”), the lenders from time to time party thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

[Use following paragraphs 2 and 3 for fiscal year-end financial statements]

 

2.                                      Attached hereto as Schedule 1 (or
otherwise available in the Company’s public filings with the Securities and
Exchange Commission) are the year-end audited financial statements required by
Section 6.6(a)(ii)(A) of the Credit Agreement for the fiscal year of the Company
and its Subsidiaries ended as of the above date, together with the certification
of an independent certified public accountant required by such section.

 

3.                                      Attached hereto as Schedule 2 are the
year-end consolidated financial statements required by Section 6.6(a)(ii)(B) of
the Credit Agreement for the fiscal year of the UK Borrower and its Subsidiaries
ended as of the above date.  Such year-end consolidated financial statements
fairly present the financial condition of the UK Borrower and its Subsidiaries
(as applicable) as of such fiscal year and the results of their operations and
changes in their cash flows for such fiscal year and have been prepared in
accordance with the terms of the Credit Agreement.

 

[Use following paragraphs 2 and 3 for fiscal quarter-end financial statements]

 

2.                                      Attached hereto as Schedule 1 (or
otherwise available in the Company’s public filings with the Securities and
Exchange Commission) are the unaudited financial statements required by
Section 6.6(a)(i)(A) of the Credit Agreement for the fiscal quarter of the
Company and its Subsidiaries ended as of the above date.  Such consolidated
financial statements fairly present the financial condition of the Company and
its Subsidiaries (as applicable) as of their respective dates and the results of
operations and changes in cash flows of the Company and its Subsidiaries for the
respective periods then ended and have been prepared in accordance with the
terms of the Credit Agreement, subject to normal year-end audit adjustments.

 

3.                                      Attached hereto as Schedule 2 are the
unaudited consolidated financial statements required by Section 6.6(a)(i)(B) of
the Credit Agreement for the fiscal quarter of the UK Borrower and its
Subsidiaries ended as of the above date.  Such consolidated financial statements
fairly present the financial

 

--------------------------------------------------------------------------------

(1)  This Compliance Certificate should be signed by the Executive Vice
President or Vice President-Treasurer of the Company.

 

--------------------------------------------------------------------------------


 

condition of the UK Borrower and its Subsidiaries (as applicable) as of their
respective dates and the results of operations and changes in cash flows of the
UK Borrower and its Subsidiaries for the respective periods then ended and have
been prepared in accordance with the terms of the Credit Agreement, subject to
normal year-end audit adjustments.

 

4.                                      I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Company and its
Subsidiaries relevant to the delivery of this Compliance Certificate.  To the
best of my knowledge, [no Default or Event of Default occurred during the period
covered by the financial statements referred to in paragraphs 2 and 3 above.] —
or — [the following is a list of each Default and Event of Default that occurred
during the period covered by the financial statements referred to in paragraphs
2 and 3 above, a description thereof and the action the Company has taken, if
any, to remedy the same:]

 

5.                                      Except as set forth below, the
representations and warranties of the Borrowers set forth in Section 5 of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof, with the same effect as though such representations and warranties
had been made on and as of each such date, except that (a) if a qualifier
relating to materiality or Material Adverse Effect applies, then such
representation or warranty is true and correct in all respects, (b) if such
representation or warranty specifically refers to an earlier date, then such
representation or warranty is true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality or
Material Adverse Effect applies, then such representation or warranty is true
and correct in all respects as of such earlier date), and (c) for purposes of
this Compliance Certificate, the representations and warranties contained in
Section 5.9 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a)(i) and (ii), respectively, of
Section 6.6 of the Credit Agreement, including the statements in connection with
which this Compliance Certificate is delivered:

 

[                                ](2)

 

6.                                      The financial covenant analyses and
information set forth on Schedule 3 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                ,         .

 

 

APTARGROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Include description of any representations and warranties that are not true
and correct as of the date hereof.

 

--------------------------------------------------------------------------------


 

Schedule 1
to
Compliance Certificate

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Schedule 2
to
Compliance Certificate

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Schedule 3
to
Compliance Certificate
($ in 000’s)

 

Statement Date:             , 20     

 

I.

Section 6.16(a) — Consolidated Leverage Ratio:

 

 

 

 

 

 

 

 

 

A.

The excess of Consolidated Debt over 100% of all U.S.-held cash and Cash
Equivalents and 85% of all other cash and Cash Equivalents as of the Statement
Date:

 

 

 

 

 

 

 

 

 

 

(1)

Consolidated Debt as of the Statement Date:

 

$

 

 

(2)

U.S.- held cash and Cash Equivalents as of the Statement Date:

 

$

 

 

(3)

Other cash and Cash Equivalents as of the Statement Date:

 

$

 

 

(4)

A(3) multiplied by 0.85

 

$

 

 

(5)

A(2) plus A(4):

 

$

 

 

(6)

A(1) minus A(5)

 

$

 

 

 

 

 

 

 

B.

Consolidated EBITDA for the four fiscal quarters ending on the Statement Date:

 

 

 

 

 

 

 

 

 

 

(1)

Consolidated Net Income:

 

$

 

 

 

 

 

 

 

 

(2)

The following amounts, without duplication, to the extent deducted in the
determination of Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

 

(a)

Income and franchise taxes:

 

$

 

 

 

(b)

Consolidated Interest Expense:

 

$

 

 

 

(c)

Amortization and depreciation:

 

$

 

 

 

(d)

Extraordinary, unusual or non-recurring items reducing Consolidated Net Income:

 

$

 

 

 

(e)

Transaction costs, etc. relating to any Material Acquisition or Material
Disposition:

 

$

 

 

 

(f)

Reimbursed costs of legal settlement, fines, judgments or orders:

 

$

 

 

 

 

(g)

Expenses with respect to liability events or casualty events (to the extent
covered by insurance):

 

$

 

 

 

(h)

Unrealized losses in the fair market value of any Hedge Agreements:

 

$

 

 

 

(i)

Net unrealized currency transaction losses:

 

$

 

 

 

(j)

Non-cash items reducing Consolidated Net Income:

 

$

 

 

 

(k)

Sum of B(2)(a) through (j):

 

$

 

 

 

 

 

 

 

 

(3)

The following amounts, without duplication, to the extent added in determining
Consolidated Net Income:

 

 

 

 

 

(a)

Interest income:

 

$

 

 

 

(b)

Extraordinary, unusual or non-recurring items increasing Consolidated Net
Income:

 

$

 

 

 

(c)

Unrealized gains in the fair market value of any Hedge Agreements:

 

$

 

 

 

(d)

Net unrealized foreign currency transaction gains:

 

$

 

 

--------------------------------------------------------------------------------


 

 

 

(e)

Non-cash items increasing Consolidated Net Income:

 

$

 

 

 

(f)

Sum of B(3)(a) through (e):

 

$

 

 

 

 

 

 

 

 

(4)

Consolidated EBITDA (prior to any pro forma adjustments): B(1) plus
B(2)(k) minus B(3)(f):

 

$

 

 

 

 

 

 

 

 

(5)

Pro forma adjustments (if any):

 

$

 

 

 

 

 

 

 

 

(6)

Consolidated EBITDA (including any pro forma adjustments):
B(4) plus B(5):

 

$

 

 

 

 

 

 

Consolidated Leverage Ratio = A(6) ÷ B(6):

 

      to 1.00

 

 

 

 

 

 

 

Maximum permitted Consolidated Leverage Ratio is:

 

3.50 to 1.00

 

 

The Applicable Rate for the Revolving Credit (US) Facility and the Revolving
Credit (UK) Facility is to be calculated at Pricing Level    .

 

Pricing Level

 

Consolidated Leverage Ratio

1

 

Less than 0.75 to 1.00

2

 

Less than 1.75 to 1.00 but greater than or equal to 0.75 to 1.00

3

 

Less than 2.75 to 1.00 but greater than or equal to 1.75 to 1.00

4

 

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

5

 

Greater than or equal to 3.25 to 1.00

 

The Applicable Rate for the Term Loan Facility is to be calculated at Pricing
Level    .

 

Pricing Level

 

Consolidated Leverage Ratio

1

 

Less than 0.75 to 1.00

2

 

Less than 1.75 to 1.00 but greater than or equal to 0.75 to 1.00

3

 

Less than 2.75 to 1.00 but greater than or equal to 1.75 to 1.00

4

 

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

5

 

Greater than or equal to 3.25 to 1.00

 

II.

Section 6.16(b) — Consolidated Interest Coverage Ratio:

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA (B(4) above):

 

$

 

 

--------------------------------------------------------------------------------


 

B.

Consolidated Interest Expense for the four fiscal quarters ending on the
Statement Date:

 

$

 

 

 

 

 

 

Consolidated Interest Coverage Ratio = A ÷ B:

 

      to 1.00

 

 

 

 

 

 

Minimum permitted Consolidated Interest Coverage Ratio is:

 

3.00 to 1.00

 

 

 

 

 

 

III.

Section 6.12(q) / 6.13(h) – Other Liens / Debt:

 

 

 

 

 

 

 

 

A.

Debt of Subsidiaries (other than (x) Debt permitted by Section 6.13(a),
(b) (excluding Debt of the UK Borrower under the 2017 Note Purchase Agreement)
and (c) through (g), (y) unsecured Debt of a Subsidiary Guarantor and
(z) unsecured Debt of the UK Borrower under the 2017 Note Purchase Agreement in
an amount under this clause (z) not to exceed $50,000,000) as of the Statement
Date:

 

$

 

 

 

 

 

 

B.

Debt of the Company and its Subsidiaries secured by Liens permitted pursuant
Section 6.12(q) (other than Debt secured by Liens permitted by
Section 6.12(a) through (p)) as of the Statement Date:

 

$

 

 

 

 

 

 

C.

Consolidated Total Assets as of the Statement Date:

 

$

 

 

 

 

 

 

Ratio of Debt to Consolidated Total Assets = (A+B) ÷ C:

 

   

%

 

 

 

 

 

Maximum permitted ratio of Debt to Consolidated Total Assets for Incurrence
purposes is:

 

15

%

 

 

 

 

 

IV.

Section 6.14(k) — Other Investments, Etc.:

 

 

 

 

 

 

 

 

A.

Purchases, advances, loans and investments with respect to Persons who are not
(or as a result of such investment do not become) a Subsidiary as of the
Statement Date (other than those permitted under clauses (a) through (j) of
Section 6.14):

 

$

 

 

 

 

 

 

B.

Consolidated Net Worth as of the Statement Date times 15%:

 

$

 

 

 

 

 

 

Maximum permitted Non-Subsidiary Investments is:

the greater of (i) $200,000,000
or (ii) item B

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] (1) Assignor identified in item 1 below([the] [each, an] “Assignor”) and
[the] [each](2) Assignee identified on the Schedules hereto as “Assignee” or as
“Assignees” (collectively, the “Assignees” and each an “Assignee”).  [It is
understood and agreed that the rights and obligations of the [Assignors]
[Assignees](3) hereunder are several and not joint.](4)  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from the [Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount[s] and percentage interest[s] identified below of all of such
outstanding rights and obligations of [the] [each] Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities(5)) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Lender)]
[the respective Assignors (in their respective capacities as Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)   Include bracketed language if there are multiple Assignors or multiple
Assignees.

(5)  Include all applicable subfacilities.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                     
Assignee[s]:                                                                                                                               
See Schedules attached hereto

 

3.                                     
Borrower(s):                                                                                                                            
AptarGroup, Inc. and AptarGroup UK Holdings Limited

 

4.                                      Administrative
Agent:                                                                        
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

5.                                      Credit
Agreement:                                                                                            
The Credit Agreement dated as of July 20, 2017, by and among AptarGroup, Inc.
and AptarGroup UK Holdings Limited, as Borrowers, the lenders from time to time
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)

 

6.                                      Assigned
Interest[s]:                                                                                  
See Schedules attached hereto

 

[7.                                  Trade
Date:                                                                                                                              
              ](6)

 

8.                                      The Assignee confirms that it is:

 

(a)                               [a UK Qualifying Lender (other than a UK
Treaty Lender);]

 

(b)                               [a UK Treaty Lender;]

 

(c)                                [not a UK Qualifying Lender]. (7)

 

9.                                      [The Assignee confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either:

 

(a)                               a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

(b)                               a partnership each member of which is:

 

(i)                       a company so resident in the United Kingdom; or

 

(ii)                    a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the

 

--------------------------------------------------------------------------------

(6)   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

(7)  Delete as applicable - each Assignee is required to confirm which of these
three categories it falls within.

 

--------------------------------------------------------------------------------


 

Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

 

(c)                                       a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing its chargeable profits (within the meaning
of section 19 of the Corporation Tax Act 2009).](8)

 

10.                        [The Assignee confirms that it holds a passport under
the HMRC DT Treaty Passport scheme (reference number [  ]) and is tax resident
in [    ] (9), so that interest payable to it by borrowers is generally subject
to full exemption from UK withholding tax, and requests that the Company notify:

 

(a)                                      each Borrower which is a party as a
Borrower as at the date of the assignment; and

 

(b)                                      each additional Borrower which becomes
a Borrower after the date of the assignment,

 

that it wishes that scheme to apply to the Credit Agreement.](10)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(8)  Include only if Assignee falls within paragraph (b) of the definition of UK
Qualifying Lender in the Credit Agreement.

(9)  Insert jurisdiction of tax residence.

(10)  Include if Assignee holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Effective Date:                    , 2     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE(S)

 

 

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[Consented to and](11) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](12)

 

 

 

[APTARGROUP, INC.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Consented to:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(11)   To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.  May also use a Master Consent.

(12)   To be added only if the consent of the Company is required by the terms
of the Credit Agreement.  May also use a Master Consent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee[s] identified on the signature
block[s] below agree[s] to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Assignor[s](1)

 

Assignee[s](2)

 

Facility
Assigned(3)

 

Aggregate
Amount of
Commitment
/Loans
for all Lenders(4)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

[NAME OF ASSIGNEE](6)

 

[and is an Affiliate/Approved Fund of [identify Lender](7)]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  List each Assignor, as appropriate.

(2)  List each Assignee and, if available, its market entity identifier, as
appropriate.

(3)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit (US) Commitment”, “Revolving Credit (UK) Commitment”,
“Term Loan Commitment”, etc.).

(4)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(5)  Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(6)  Add additional signature blocks, as needed.

(7)   Select as appropriate.

 

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  [The] [Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the] [the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2.                            Assignee[s].  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 9.6(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.6
(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the] [the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the] [such] Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.6 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vii) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (viii) as of the Effective Date
to the Administrative Agent, [the][each] Assignor and the respective Affiliates
of each, and not, for the avoidance of doubt, for the benefit of the Borrowers
or any other Credit Party, that [the][such] Assignee is not and will not be
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code, (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code or (4) a
“governmental plan” within the meaning of ERISA; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the]
[any] the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to [the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF REVOLVING CREDIT (US) NOTE

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT (US) NOTE

 

, 20     

 

FOR VALUE RECEIVED, the undersigned, APTARGROUP, INC., a Delaware corporation
(the “Borrower”), promises to pay to                       (the “Lender”) or its
registered assigns, at the place and times provided in the Credit Agreement
referred to below, the unpaid principal amount of each Revolving Credit (US)
Loan [and each Swingline Loan, as applicable,](24) made by the Lender from time
to time pursuant to that certain Credit Agreement, dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, AptarGroup UK Holdings Limited,
a private limited company organized under the laws of England, the lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit (US) Loan [and each Swingline Loan] from the date of such
Revolving Credit (US) Loan [or Swingline Loan] until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Credit (US) Loan [or Swingline Loan, as the case may be] was made in
Same Day Funds at the Administrative Agent’s Office for payments denominated in
such currency.  Any amounts not paid in full when due hereunder shall bear
interest and be paid as set forth in the Credit Agreement.

 

This Revolving Credit (US) Note is one of the Revolving Credit (US) Notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein.  This Revolving Credit (US) Note is also entitled to the benefits of
one or more of the Subsidiary Guaranties.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Revolving Credit (US) Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.  Revolving Credit (US) Loans [and Swingline Loans] made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit (US) Note and endorse thereon the date,
amount, currency and maturity of its Revolving Credit (US) Loans [and Swingline
Loans] and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (US) Note.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(24)  Include all bracketed Swingline Loan language if the Lender requesting
this Revolving Credit (US) Note is the Swingline Lender.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT (US) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

APTARGROUP, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF REVOLVING CREDIT (UK) NOTE

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT (UK) NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, APTARGROUP UK HOLDINGS LIMITED, a private
limited company organized under the laws of England (the “Borrower”), promises
to pay to                       (the “Lender”) or its registered assigns, at the
place and times provided in the Credit Agreement referred to below, the unpaid
principal amount of each Revolving Credit (UK) Loan made by the Lender from time
to time pursuant to that certain Credit Agreement, dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AptarGroup, Inc., a Delaware corporation, the
Borrower, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit (UK) Loan from the date of such Revolving Credit (UK) Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Revolving Credit (UK) Loan was made in Same Day
Funds at the Administrative Agent’s Office for payments denominated in such
currency.  Any amounts not paid in full when due hereunder shall bear interest
and be paid as set forth in the Credit Agreement.

 

This Revolving Credit (UK) Note is one of the Revolving Credit (UK) Notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein.  This Revolving Credit (UK) Note is also entitled to the benefits of
the Company Guaranty and one or more of the Subsidiary Guaranties.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
(UK) Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  Revolving Credit (UK) Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit (UK) Note and endorse thereon the date,
amount, currency and maturity of its Revolving Credit (UK) Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (UK) Note.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT (UK) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

APTARGROUP UK HOLDINGS LIMITED

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF TERM LOAN NOTE

 

--------------------------------------------------------------------------------


 

TERM LOAN NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, APTARGROUP UK HOLDINGS LIMITED, a private
limited company organized under the laws of England (the “Borrower”), promises
to pay to                       (the “Lender”) or its registered assigns, at the
place and times provided in the Credit Agreement referred to below, the unpaid
principal amount of the Term Loan made by the Lender pursuant to that certain
Credit Agreement, dated as of July 20, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
AptarGroup, Inc., a Delaware corporation, the Borrower, the lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in Same Day Funds at the Administrative
Agent’s Office for Dollar-denominated payments.  Any amounts not paid in full
when due hereunder shall bear interest and be paid as set forth in the Credit
Agreement.

 

This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Term Loan Note
is also entitled to the benefits of the Company Guaranty and one or more of the
Subsidiary Guaranties.  Upon the occurrence and continuation of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Term Loan Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement.  The Term
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Loan Note and endorse thereon the date,
amount, currency and maturity of the Term Loan and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

APTARGROUP UK HOLDINGS LIMITED

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E
to
Credit Agreement
dated as of July 20, 2017
by and among
AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,
as Borrowers,
the Lenders referred to therein,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

--------------------------------------------------------------------------------


 

NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:          , 20

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

E-mail Address:  agencyservices.requests@wellsfargo.com

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.2(b) of the Credit Agreement dated as of July 20, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AptarGroup, Inc., a Delaware corporation (the
“Company”), AptarGroup UK Holdings Limited, a private limited company organized
under the laws of England (the “UK Borrower”; together with the Company,
collectively the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Revolving Credit (US) Loan proceeds into the
following account(s):

 

(a) Dollars

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

(b) Euros

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

2.                                      The Administrative Agent is hereby
authorized to disburse all Revolving Credit (UK) Loan proceeds into the
following account(s):

 

(a) Dollars

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

--------------------------------------------------------------------------------


 

(b) Euros

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

(c) Sterling

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

3.                                      The Administrative Agent is hereby
authorized to disburse all Swingline Loan proceeds into the following
account(s):

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

4.                                      The Administrative Agent is hereby
authorized to disburse all Term Loan proceeds into the following account(s):

 

Bank:

ABA Routing Number:

Account Number:

Account Name:

 

5.                                      This authorization shall remain in
effect until revoked or until a subsequent Notice of Account Designation is
provided to the Administrative Agent.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

 

APTARGROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

to

Credit Agreement

dated as of July 20, 2017

by and among

AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,

as Borrowers,

the Lenders referred to therein,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN LENDERS)

 

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AptarGroup, Inc., a Delaware corporation (the
“Company”), AptarGroup UK Holdings Limited, a private limited company organized
under the laws of England (the “UK Borrower”; together with the Company,
collectively the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

to

Credit Agreement

dated as of July 20, 2017

by and among

AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,

as Borrowers,

the Lenders referred to therein,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AptarGroup, Inc., a Delaware corporation (the
“Company”), AptarGroup UK Holdings Limited, a private limited company organized
under the laws of England (the “UK Borrower”; together with the Company,
collectively the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

to

Credit Agreement

dated as of July 20, 2017

by and among

AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,

as Borrowers,

the Lenders referred to therein,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANT PARTNERSHIPS)

 

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AptarGroup, Inc., a Delaware corporation (the
“Company”), AptarGroup UK Holdings Limited, a private limited company organized
under the laws of England (the “UK Borrower”; together with the Company,
collectively the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

to

Credit Agreement

dated as of July 20, 2017

by and among

AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,

as Borrowers,

the Lenders referred to therein,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDER PARTNERSHIPS)

 

--------------------------------------------------------------------------------


 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among AptarGroup, Inc., a Delaware corporation (the
“Company”), AptarGroup UK Holdings Limited, a private limited company organized
under the laws of England (the “UK Borrower”; together with the Company,
collectively the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

to

Credit Agreement

dated as of July 20, 2017

by and among

AptarGroup, Inc.

and

AptarGroup UK Holdings Limited,

as Borrowers,

the Lenders referred to therein,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF SUBSIDIARY GUARANTY

 

[See attached.]

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Agreement”), dated as of
[            ], 20[  ], is made by [                     ], a
[                      ], AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO
PURSUANT TO SECTION 22 (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for the benefit of the Guaranteed Parties (as defined in the Credit
Agreement referenced below).

 

RECITALS

 

A.                                    Pursuant to the terms of that certain
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of July [  ], 2017, among
AptarGroup, Inc., a Delaware corporation (the “Company”), AptarGroup UK Holdings
Limited, a private limited company organized under the laws of England (the “UK
Borrower” and together with the Company, collectively, the “Borrowers” and each,
individually, a “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, the Lenders have agreed to provide
certain credit facilities to the Company and the UK Borrower.  All capitalized
terms used but not otherwise defined herein have the definitions set forth in
the Credit Agreement.

 

B.                                    Each Subsidiary Guarantor is a Subsidiary
of the Company, is engaged in interrelated business with the Borrowers and will
materially benefit from the extensions of credit made under the credit
facilities provided to the Company and the UK Borrower.

 

In consideration of the foregoing and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      GUARANTY.  Each Subsidiary Guarantor
hereby jointly and severally, unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Guaranteed Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below).  For all purposes of this Agreement, “Guaranteed
Liabilities” means:  (a) each Borrower’s prompt payment in full, when due or
declared due, of all Obligations and all other amounts pursuant to the terms of
the Credit Agreement, the Notes and all other Credit Documents heretofore, now
or at any time or times hereafter owing, arising, due or payable from such
Borrower to any one or more of the Guaranteed Parties, including, without
limitation, principal, interest, premiums and fees (including, without
limitation, loan fees and attorneys’ fees and expenses that are required to be
paid or reimbursed by any Borrower thereunder); and (b) each Borrower’s prompt,
full and faithful performance, observance and discharge of each and every
agreement, undertaking, covenant and provision to be performed, observed or
discharged by such Borrower under the Credit Agreement, the Notes and all other
Credit Documents.  The Subsidiary Guarantors’ obligations to the Guaranteed
Parties under this Agreement are hereinafter collectively referred to as the
“Subsidiary Guarantors’ Obligations” and, with respect to each Subsidiary
Guarantor individually, the “Subsidiary Guarantor’s Obligations.” 
Notwithstanding the foregoing, the liability of each Subsidiary Guarantor
individually with respect to its Subsidiary Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

Each Subsidiary Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.

 

--------------------------------------------------------------------------------


 

2.                                      PAYMENT.                              
If any Borrower shall default in payment or performance of any of the Guaranteed
Liabilities, whether principal, interest, premium, fee (including, without
limitation, loan fees and attorneys’ fees and expenses that are required to be
paid or reimbursed by any Borrower thereunder), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default, then any or all of the Subsidiary Guarantors will, upon demand thereof
by the Administrative Agent, (i) fully pay to the Administrative Agent for the
benefit of the Guaranteed Parties, subject to any limitation on each Subsidiary
Guarantor’s Obligations set forth in Section 1, an amount equal to all the
Guaranteed Liabilities then due and owing or declared or deemed to be due and
owing, including for this purpose, in the event of any Event of Default under
subsection (f) or (g) of Section 7.1 of the Credit Agreement (and irrespective
of the applicability of any restriction on acceleration or other action as
against any Borrower under any bankruptcy, insolvency, reorganization,
moratorium, or similar law affecting the enforcement of creditors’ rights
generally), the entire outstanding or accrued amount of all Obligations or
(ii) perform such Guaranteed Liabilities, as applicable.  For purposes of this
Section 2, the Subsidiary Guarantors acknowledge and agree that “Guaranteed
Liabilities” shall be deemed to include any amount (whether principal, interest,
premium or fees) which would have been accelerated in accordance with Section7.2
of the Credit Agreement but for the fact that such acceleration could be
unenforceable or not allowable under any bankruptcy, insolvency, reorganization,
moratorium, or similar law affecting the enforcement of creditors’ rights
generally.

 

3.                                      ABSOLUTE RIGHTS AND OBLIGATIONS.  This
is a guaranty of payment and not of collection.  The Subsidiary Guarantors’
Obligations under this Agreement shall be joint and several, absolute and
unconditional irrespective of, and each Subsidiary Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Agreement and all other Credit Documents to which it is a party by reason
of:

 

(a)                                 any lack of legality, validity or
enforceability of the Credit Agreement, any Note, any other Credit Document, or
any other agreement or instrument creating, providing security for, or otherwise
relating to any of the Subsidiary Guarantors’ Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (all
such documents, agreements and instruments being collectively referred to as the
“Related Agreements”);

 

(b)                                 any action taken under any of the Related
Agreements, any exercise of any right or power therein conferred, any failure or
omission to enforce any right conferred thereby, or any waiver of any covenant
or condition therein provided;

 

(c)                                  any acceleration of the maturity of any of
the Guaranteed Liabilities, of any Subsidiary Guarantor’s Obligations of any
other Subsidiary Guarantor, or of any other obligations or liabilities of any
Person under any of the Related Agreements;

 

(d)                                 any release, exchange, non-perfection, lapse
in perfection, disposal, deterioration in value, or impairment of any security
for any of the Guaranteed Liabilities, for any Subsidiary Guarantor’s
Obligations of any other Subsidiary Guarantor, or for any other obligations or
liabilities of any Person under any of the Related Agreements;

 

(e)                                  any dissolution of any Borrower, any
Subsidiary Guarantor or any other Person party to a Related Agreement, or the
combination or consolidation of any Borrower, any Subsidiary Guarantor or any
other Person party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Person party to a Related Agreement;

 

2

--------------------------------------------------------------------------------


 

(f)                                   any extension (including, without
limitation, extensions of time for payment), renewal, amendment, restructuring
or restatement of, any acceptance of late or partial payments under, or any
change in the amount of any borrowings or any credit facilities available under,
the Credit Agreement, any Note, any other Credit Document or any other Related
Agreement, in whole or in part;

 

(g)                                  the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the Guaranteed Liabilities (including, without
limitation, the Subsidiary Guarantor’s Obligations of any other Subsidiary
Guarantor and obligations arising under any other guaranty now or hereafter in
effect);

 

(h)                                 any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in the Credit Agreement, any other Credit Document or any other
Related Agreement, including, without limitation, any term pertaining to the
payment or performance of any of the Guaranteed Liabilities, any of the
Subsidiary Guarantor’s Obligations of any other Subsidiary Guarantor, or any of
the obligations or liabilities of any Person party to any other Related
Agreement; or

 

(i)                                     any other circumstance whatsoever (with
or without notice to or knowledge of any Subsidiary Guarantor), other than
payment or performance thereof, which may or might in any manner or to any
extent vary the risks of such Subsidiary Guarantor, or might otherwise
constitute a legal or equitable defense available to, or discharge of, a surety
or a guarantor, including, without limitation, any right to require or claim
that resort be had to any Borrower, any Subsidiary Guarantor or any other Person
providing collateral for the Guaranteed Liabilities (any such Person, a “Credit
Support Party”) or to any collateral in respect of the Guaranteed Liabilities or
the Subsidiary Guarantors’ Obligations.

 

It is the express purpose and intent of the parties hereto that this Agreement
and the Subsidiary Guarantors’ Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

 

4.                                      CURRENCY AND FUNDS OF PAYMENT.  All of
the Subsidiary Guarantors’ Obligations for payment will be paid in Dollars and
in Same Day Funds, regardless of any law, regulation or decree now or hereafter
in effect that might in any manner affect the Guaranteed Liabilities, or the
rights of any Guaranteed Party with respect thereto as against any Borrower or
any Subsidiary Guarantor, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by any Borrower or any Subsidiary Guarantor of
any or all of the Guaranteed Liabilities.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of any
Subsidiary Guarantor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or any Lender, as the case may be,
of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent or any Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender in the Agreement Currency, each
Subsidiary Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or any Lender, as the case
may be, against such loss.  If the amount of the Agreement

 

3

--------------------------------------------------------------------------------


 

Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the applicable Subsidiary Guarantor (or to any other Person who may be entitled
thereto under applicable law).

 

5.                                      EVENTS OF DEFAULT.  Without limiting the
provisions of Section 2, in the event that there shall occur and be continuing
an Event of Default, then notwithstanding any collateral or other security or
credit support for the Guaranteed Liabilities, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Subsidiary Guarantors
in accordance with Section 12, declare the Subsidiary Guarantors’ Obligations to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Subsidiary Guarantors, anything in this
Agreement or the other Credit Documents to the contrary notwithstanding;
provided that upon the occurrence of an Event of Default specified in subsection
(f) or (g) of Section 7.1 of the Credit Agreement, the Subsidiary Guarantors’
Obligation shall immediately be and become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Subsidiary Guarantors, anything in this Agreement or in any other Credit
Document to the contrary notwithstanding.

 

6.                                      SUBORDINATION.  Until this Agreement is
terminated in accordance with Section 20, each Subsidiary Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Subsidiary Guarantor (i) of any
Borrower, to the payment in full of the Guaranteed Liabilities, (ii) of every
other Subsidiary Guarantor (an “obligated guarantor”), to the payment in full of
the Subsidiary Guarantors’ Obligations of such obligated guarantor, and (iii) of
each other Person now or hereafter constituting a Credit Support Party, to the
payment in full of the obligations of such Credit Support Party owing to any
Guaranteed Party and arising under the Credit Documents.  All amounts due under
such subordinated debts, liabilities, or obligations shall, upon the occurrence
and during the continuance of an Event of Default, be collected and, upon
request by the Administrative Agent, paid over forthwith to the Administrative
Agent for the benefit of the Guaranteed Parties on account of the Guaranteed
Liabilities, the Subsidiary Guarantors’ Obligations, or such other obligations,
as applicable, and, after such request and pending such payment, shall be held
by such Subsidiary Guarantor as agent and bailee of the Guaranteed Parties
separate and apart from all other funds, property and accounts of such
Subsidiary Guarantor.  Subject to the preceding sentence, all amounts due under
such subordinated debts, liabilities or obligations shall be permitted to be
paid to the extent not prohibited by the provisions of the Credit Agreement.

 

7.                                      SUITS.  Each Subsidiary Guarantor from
time to time shall pay to the Administrative Agent for the benefit of the
Guaranteed Parties, on demand, at the Administrative Agent’s Office or such
other address as the Administrative Agent shall give notice of to such
Subsidiary Guarantor, the Subsidiary Guarantors’ Obligations as they become or
are declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to bring suit against any one or more or all of
the Subsidiary Guarantors.  At the Administrative Agent’s election, one or more
and successive or concurrent suits may be brought hereon by the Administrative
Agent against any one or more or all of the Subsidiary Guarantors, whether or
not suit has been commenced against any Borrower, any other Subsidiary
Guarantor, or any other Person and whether or not the Administrative Agent has
taken or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or has taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3.

 

8.                                      SET-OFF AND WAIVER.  Each Subsidiary
Guarantor waives any right to assert any reduction of the Subsidiary Guarantors’
Obligations as a result of any counterclaim, set-off, recoupment or

 

4

--------------------------------------------------------------------------------


 

cross claim such Subsidiary Guarantor may now or at any time hereafter have
against any Borrower or any Guaranteed Party without waiving any additional
defenses, set-offs, counterclaims or other claims otherwise available to such
Subsidiary Guarantor.  Each Subsidiary Guarantor hereby authorizes each
Guaranteed Party during the existence of an Event of Default at any time or
times with or without prior notice to apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Guaranteed Party to or for the credit or
the account of the Subsidiary Guarantors to such of the Subsidiary Guarantor’s
Obligations then due and in such amounts as provided for in the Credit Agreement
or otherwise as the Guaranteed Parties may elect.  For the purposes of this
Section 8, all remittances and property shall be deemed to be in the possession
of a Guaranteed Party as soon as the same may be put in transit to it by mail or
carrier or by other bailee.

 

9.                                      WAIVER OF NOTICE; SUBROGATION.

 

(a)                                 Each Subsidiary Guarantor hereby waives to
the extent permitted by law notice of the following events or occurrences: 
(i) acceptance of this Agreement; (ii) the Guaranteed Parties heretofore, now or
from time to time hereafter giving or extending credit to or for the benefit of
any Borrower or any Subsidiary Guarantor; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3.  Each Subsidiary Guarantor agrees that
each Guaranteed Party may heretofore, now or at any time hereafter do any or all
of the foregoing in such manner, upon such terms and at such times as such
Guaranteed Party, in its sole and absolute discretion, deems advisable, without
in any way or respect impairing, affecting, reducing or releasing such
Subsidiary Guarantor from its Subsidiary Guarantor’s Obligations, and each
Subsidiary Guarantor hereby consents to each and all of the foregoing events or
occurrences.

 

(b)                                 Each Subsidiary Guarantor hereby agrees that
payment or performance by such Subsidiary Guarantor of its Subsidiary
Guarantor’s Obligations under this Agreement may be enforced by the
Administrative Agent on behalf of the Guaranteed Parties upon demand to such
Subsidiary Guarantor without the Administrative Agent being required, such
Subsidiary Guarantor expressly waiving to the extent permitted by law any right
it may have to require the Administrative Agent, to (i) prosecute collection or
seek to enforce or resort to any remedies against any Borrower, any other
Subsidiary Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
other Guaranteed Party or other Person party to a Related Agreement by any
Borrower, any other Subsidiary Guarantor or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY SUCH SUBSIDIARY GUARANTOR THAT DEMAND UNDER THIS
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c)                                  Each Subsidiary Guarantor further agrees
with respect to this Agreement that it shall have no right of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for Guaranteed Liabilities unless and until 93 days immediately following the
termination of the Obligations shall have elapsed without the filing or
commencement, by or against any Credit Support Party, of any state or federal
action, suit, petition or proceeding seeking any reorganization, liquidation or
other relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Credit Support
Party or its assets.  This waiver is expressly intended to prevent the existence
of any claim in respect to such subrogation, reimbursement, contribution or
indemnity by any Subsidiary Guarantor against the estate of any other Credit
Support Party or within the meaning of Section 101 of the Bankruptcy Code, in
the event of a subsequent case involving any Credit Support Party.  If an amount
shall be paid to any Subsidiary Guarantor on account of such rights at any time
prior to termination of this

 

5

--------------------------------------------------------------------------------


 

Agreement in accordance with the provisions of Section 20, such amount shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Administrative Agent for the benefit of the Guaranteed Parties to be
credited and applied upon the Subsidiary Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Guaranteed Parties may elect.  The agreements in this
subsection shall survive repayment of all of the Subsidiary Guarantors’
Obligations, the termination or expiration of this Agreement in any manner,
including, without limitation, termination in accordance with Section 20, and
the occurrence of the maturity date for any of the Obligations.

 

10.                               REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

(a)                                 Each Subsidiary Guarantor represents and
warrants to the Administrative Agent for the benefit of the Guaranteed Parties
that (i) the execution, delivery and performance by such Subsidiary Guarantor of
each Credit Document to which it is a party, has been duly authorized by all
necessary corporate or other organizational action; (ii) this Agreement has
been, each other Credit Document to which it is a party when delivered will have
been, duly executed and delivered on behalf of such Subsidiary Guarantor;
(iii) this Agreement constitutes, and each other Credit Document to which it is
a party when so delivered will constitute, a legal, valid and binding obligation
of such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); (iv) such
Subsidiary Guarantor’s execution, delivery and performance of this Agreement and
each other Credit Document to which it is a party will not (A) contravene any
applicable provision of any Law, or any order, writ, injunction or decree of any
court or governmental instrumentality, (B) conflict with or result in any breach
of any term, covenant, condition or other provision of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Subsidiary
Guarantor under the terms of any Contractual Obligation to which it is a party
or by which it or any of its property or assets are bound or to which it may be
subject or (C) violate any provision of the Articles of Incorporation or By-Laws
or corresponding organizational documents of such Subsidiary Guarantor; and
(v) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority which has not been
obtained or given is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, such Subsidiary of any
Credit Document to which it is a party.

 

(b)                                 Each Subsidiary Guarantor acknowledges and
agrees to comply with the covenants applicable to such Subsidiary Guarantor set
forth in Section 6 of the Credit Agreement.

 

11.                               POWERS OF THE ADMINISTRATIVE AGENT.  Each
Subsidiary Guarantor appoints the Administrative Agent its true attorney in fact
to perform any of the provisions of this Agreement, which are coupled with an
interest, are irrevocable until termination of this Agreement and may be
exercised from time to time by the Administrative Agent’s officers and
employees, or any of them; provided that the Administrative Agent agrees not to
exercise such power of attorney unless an Event of Default has occurred and is
continuing.

 

12.                               NOTICES.  All notices, requests and demands
required or permitted hereunder shall be given (a) with respect to any
Subsidiary Guarantor, at the Company’s address indicated in Section 9.2 of the
Credit Agreement, and (b) with respect to the Administrative Agent or any other
Guaranteed Party, at the Administrative Agent’s address indicated in Section 9.2
of the Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 9.2 of the
Credit Agreement for the giving and effectiveness of notices and modifications
of addresses thereunder.

 

6

--------------------------------------------------------------------------------


 

13.                               EXPENSES AND INDEMNITY.  Each Subsidiary
Guarantor, jointly and severally, agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent or any
Lender (including the reasonable fees, charges and disbursements of any counsel
for any such Person) in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law).  Without
limitation of any other obligations of any Subsidiary Guarantor or remedies of
the Administrative Agent or any Guaranteed Party under this Agreement, each
Subsidiary Guarantor, jointly and severally, agrees to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee) incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including any Borrower or any Subsidiary
Guarantor), other than such Indemnitee and its Related Parties, arising out of,
in connection with or as a result of any failure of any Guaranteed Liabilities
to be the legal, valid and binding obligations of any Borrower or any Subsidiary
Guarantor enforceable against such Borrower or such Subsidiary Guarantor in
accordance with their terms.  The obligations of each Subsidiary Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Liabilities
and termination of this Agreement.

 

14.                               SUCCESSORS; ASSIGNMENT.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and to their
respective successors and assigns; provided that no Subsidiary Guarantor shall
be permitted to assign any of its rights, powers, duties or obligations under
this Agreement or any other interest herein except as expressly permitted herein
or in the Credit Agreement.  Without limiting the generality of the foregoing
sentence of this Section 14, any Guaranteed Party may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Guaranteed Party herein or otherwise, subject however, to the provisions of the
Credit Agreement.

 

15.                               SEVERABILITY.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

16.                               GOVERNING LAW; SUBMISSION TO JURISDICTION;
ETC.

 

(a)                                 Governing Law.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT,
AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 Submission to Jurisdiction.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT

 

7

--------------------------------------------------------------------------------


 

OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER, ANY SUBSIDIARY GUARANTOR OR
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  Waiver of Venue. Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.  Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by applicable Law.

 

17.                               WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

18.                               REINSTATEMENT.  Each Subsidiary Guarantor
agrees that this Agreement shall continue to be effective or be reinstated, as
the case may be, at any time payment received by any Guaranteed Party in respect
of any of the Guaranteed Liabilities is rescinded or must be restored for any
reason, or is repaid by any Guaranteed Party in whole or in part in good faith
settlement of any pending or threatened avoidance claim.

 

19.                               RELIANCE.  Each Subsidiary Guarantor
represents and warrants to the Administrative Agent for the benefit of the
Guaranteed Parties that:  (a) such Subsidiary Guarantor has adequate means to
obtain on a continuing basis (i) from each Borrower, information concerning such
Borrower and such Borrower’s financial condition and affairs and (ii) from other
reliable sources, such other information as it

 

8

--------------------------------------------------------------------------------


 

deems material in deciding to provide this Agreement (“Other Information”), and
has full and complete access to each Borrower’s books and records and to such
Other Information; (b) such Subsidiary Guarantor is not relying on any
Guaranteed Party or its employees, directors, agents or other representatives or
affiliates, to provide any such information, now or in the future; (c) such
Subsidiary Guarantor has been furnished with, and reviewed the terms of, the
Credit Agreement and such other Credit Documents as it has requested, is
executing this Agreement freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Agreement; (d) such
Subsidiary Guarantor has relied solely on the Subsidiary Guarantor’s own
independent investigation, appraisal and analysis of each Borrower, each
Borrower’s financial condition and affairs, the Other Information, and such
other matters as it deems material in deciding to provide this Agreement and is
fully aware of the same; and (e) such Subsidiary Guarantor has not depended or
relied on any Guaranteed Party or its employees, directors, agents or other
representatives or affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to such Subsidiary Guarantor’s decision to provide this Agreement, or
for any counseling, guidance, or special consideration or any promise therefor
with respect to such decision.  Each Subsidiary Guarantor agrees that no
Guaranteed Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Subsidiary Guarantor any information concerning any
Borrower or any Borrower’s financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if such
Subsidiary Guarantor receives any such information from any Guaranteed Party or
its employees, directors, agents or other representatives or affiliates, such
Subsidiary Guarantor will independently verify the information and will not rely
on such Guaranteed Party or its employees, directors, agents or other
representatives or affiliates, with respect to such information.

 

20.                               TERMINATION.  Subject to reinstatement in
accordance with Section 18, this Agreement will terminate upon the payment in
full of all Guaranteed Liabilities (other than contingent indemnification and
expense reimbursement obligations which survive termination of the Credit
Documents and in respect of which no claim has been made) and the termination or
expiration of the Aggregate Commitments.

 

21.                               COUNTERPARTS.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  It shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart
executed by the party against whom enforcement is sought.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

22.                               ADDITIONAL SUBSIDIARY GUARANTORS.  Upon
execution and delivery by any Subsidiary of a subsidiary guaranty joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent (each a “Subsidiary Guaranty Joinder Agreement”), such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein.  The execution and delivery
of a Subsidiary Guaranty Joinder Agreement adding an additional Subsidiary
Guarantor as a party to this Agreement shall not require the consent of any
other Subsidiary Guarantor hereunder.  The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.

 

23.                               ENTIRE AGREEMENT.  This Agreement and each
Subsidiary Guaranty Joinder Agreement, together with the Credit Agreement and
other Credit Documents, constitutes and expresses the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior negotiations, agreements and understandings, inducements,
commitments or conditions, express or implied, oral or written, except as
contained in the Credit Documents.  The express terms hereof and of the
Subsidiary Guaranty Joinder Agreements control and supersede any course of
performance or usage of the

 

9

--------------------------------------------------------------------------------


 

trade inconsistent with any of the terms hereof or thereof.  Neither this
Agreement nor any Subsidiary Guaranty Joinder Agreement nor any portion or
provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

 

[Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Subsidiary Guaranty Agreement
to be executed and delivered as of the day and year first written above.

 

 

 

SUBSIDIARY GUARANTOR(S):

 

 

 

[                                                         ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

11

--------------------------------------------------------------------------------